Exhibit 10.5

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN

AMENDED AND RESTATED,
effective as of JANUARY 1, 2010,
except as otherwise specified

--------------------------------------------------------------------------------



i

TABLE OF CONTENTS

 

 

 

 

 

PREAMBLE

 

1

 

 

 

ARTICLE 1: DEFINITIONS

 

3

 

 

 

ARTICLE 2: ELIGIBILITY

 

15

 

 

 

2.01

 

Eligibility for Participation

 

15

2.02

 

Break in Service

 

16

2.03

 

Treatment of Periods of Military Service, Disability and other Leaves of Absence

 

16

 

 

 

 

 

ARTICLE 3: COMPANY CONTRIBUTIONS

 

18

 

 

 

3.01

 

Amount

 

18

3.02

 

Payment

 

18

3.03

 

Forfeitures

 

18

3.04

 

Return of Company Contributions

 

18

 

 

 

ARTICLE 4: CASH BALANCE ACCOUNT

 

19

 

 

 

4.01

 

Escalating Annuity Benefit and Cash Balance Account

 

19

4.02

 

Pay Based Credits

 

19

4.03

 

Cost of Living Adjustment

 

19

4.04

 

Vesting

 

20

4.05

 

Distribution of Escalating Annuity Benefit and Cash Balance Account

 

20

4.06

 

Death Benefit

 

20

4.07

 

Amount of Escalating Annuity Benefits

 

21

4.08

 

Supplemental Credits

 

21

 

 

 

 

 

ARTICLE 5: VESTING

 

23

 

 

 

5.01

 

Vesting Schedule

 

23

5.02

 

Break in Service

 

25

5.03

 

Forfeiture and Restoration of Vesting Years of Service and Credited Service

 

25

5.04

 

Applicability of Prior Vesting Schedule

 

26

 

 

 

 

 

ARTICLE 6: AMOUNT AND COMMENCEMENT OF RETIREMENT BENEFIT

 

28

 

 

 

6.01

 

Normal Retirement

 

28

6.02

 

Minimum Retirement Benefits

 

36

6.03

 

Early Retirement

 

36

6.04

 

Deferred Retirement

 

37

6.05

 

Termination of Service After August 31, 1994

 

37

6.06

 

Employee Contributions

 

37

6.07

 

Deferred Commencement of Benefits

 

37

6.08

 

Deductions for Disability Benefits

 

38

6.09

 

Mandatory Commencement of Benefits

 

38

6.10

 

Maximum Retirement Benefit

 

38

6.11

 

Prior Plan Benefit

 

40

6.12

 

Supplemental Benefit

 

47

6.13

 

Reemployment Following Commencement of Annuity Payments

 

47


--------------------------------------------------------------------------------



ii

 

 

 

 

 

ARTICLE 7: FORM OF BENEFIT PAYMENT

 

48

 

 

 

7.01

 

Normal Form of Payment

 

48

7.02

 

Optional Forms of Payment for All Benefits

 

48

7.03

 

Minimum Distributions and Limitation on Optional Forms of Payment

 

50

7.04

 

Notice to Married Participants

 

51

7.05

 

Mandatory Cashout of Small Benefits

 

51

7.06

 

Annuity Contract Nontransferable

 

52

7.07

 

Conflicts With Annuity Contracts

 

52

7.08

 

Rollovers

 

52

7.09

 

Waiver of Thirty (30) Day Notice Period

 

54

7.10

 

Delayed Commencement of Normal Retirement Benefit

 

54

7.11

 

Limitation on Benefits In the Event of a Liquidity Shortfall

 

56

7.12

 

Limitations Based on Funded Status of the Plan

 

57

7.13

 

Limitations on Unpredictable Contingent Event Benefit

 

58

 

 

 

 

 

ARTICLE 8: DEATH BENEFITS

 

59

 

 

 

8.01

 

Pre-Retirement Death Benefit

 

59

8.02

 

Post-Retirement Death Benefit

 

60

8.03

 

Payment to Beneficiary

 

60

8.04

 

Required Distributions

 

60

8.05

 

Return of Contributions

 

61

 

 

 

 

 

ARTICLE 9: RETIREMENT BENEFITS UNDER COLLECTIVE BARGAINING AGREEMENTS

 

62

 

 

 

9.01

 

Eligibility for Employees Subject to a Collective Bargaining Agreement

 

62

9.02

 

Amount, Form, and Commencement of Retirement Benefit

 

62

9.03

 

Credited Service

 

81

9.04

 

Definitions

 

84

 

 

 

 

 

ARTICLE 10: MERGER OF METAL IMPROVEMENT COMPANY, INC. AND CURTISS-WRIGHT FLIGHT
SYSTEMS/SHELBY, INC. CONTRIBUTORY RETIREMENT PLANS

 

85

 

 

 

10.01

 

Merger Date

 

85

10.02

 

Eligibility

 

85

10.03

 

Retirement Benefits

 

85

10.04

 

Prior Accrued Benefit

 

86

10.05

 

Vesting

 

86

10.06

 

Transfer of Assets

 

86

 

 

 

 

 

ARTICLE 11: ADMINISTRATION

 

87

 

 

 

11.01

 

Plan Administrator

 

87

11.02

 

Administrative Committee’s Authority and Powers

 

87

11.03

 

Delegation of Duties

 

87

11.04

 

Compensation

 

88

11.05

 

Exercise of Discretion

 

88

11.06

 

Fiduciary Liability

 

88

11.07

 

Indemnification by Company

 

88

11.08

 

Plan Participation by Fiduciaries

 

88

11.09

 

Payment of Expenses

 

89


--------------------------------------------------------------------------------



iii

 

 

 

 

 

ARTICLE 12: AMENDMENT AND TERMINATION OF PLAN

 

90

 

 

 

12.01

 

Amendment

 

90

12.02

 

Procedure for Amendment

 

91

12.03

 

Company’s Right to Terminate Plan

 

91

12.04

 

Consequences of Termination

 

91

12.05

 

Special Restrictions on Benefits

 

91

 

 

 

 

 

ARTICLE 13: MERGER OF PLAN AND TRANSFER OF ASSETS OR LIABILITIES

 

93

 

 

 

 

 

13.01

 

Merger or Transfer

 

93

13.02

 

Transfer from Trust

 

93

13.03

 

Transfer to Trust and Transfer Account

 

93

 

 

 

 

 

ARTICLE 14: SPECIAL PROVISIONS FOR NON-KEY EMPLOYEES

 

94

 

 

 

14.01

 

Effective Date

 

94

14.02

 

Determination of Top-Heavy Status

 

94

14.03

 

Minimum Benefit

 

97

14.04

 

Minimum Vesting

 

98

 

 

 

 

 

ARTICLE 15: GENERAL PROVISIONS

 

99

 

 

 

15.01

 

Trust Fund Sole Source of Payments for Plan

 

99

15.02

 

Exclusive Benefit

 

99

15.03

 

Binding Effect

 

99

15.04

 

Nonalienation

 

99

15.05

 

Claims Procedure

 

100

15.06

 

Location of Participant or Beneficiary Unknown

 

101

15.07

 

Applicable Law

 

101

15.08

 

Rules of Construction

 

101

 

 

 

 

 

ARTICLE 16: TRANSFERS

 

102

 

 

 

 

 

SCHEDULE A 1: EARLY RETIREMENT FACTORS ON OR AFTER SEPTEMBER 1, 1994

 

105

 

 

 

SCHEDULE A 2: DEFERRED RETIREMENT FACTORS ON OR AFTER SEPTEMBER 1, 1994

 

106

 

 

 

 

 

SCHEDULE B: RETIREMENT PLAN RATES IN FORCE FOR PURPOSES OF ARTICLE
6.13(B)(II)(D)

 

107

 

 

 

SCHEDULE C: EARLY RETIREMENT FACTORS FOR DEFERRED VESTED EMPLOYEES WHO
TERMINATED EMPLOYMENT PRIOR TO SEPTEMBER 1, 1994 AND PRIOR TO AGE 55
(CONTRIBUTORS)

 

108

 

 

 

SCHEDULE D: EARLY RETIREMENT FACTORS FOR EARLY COMMENCEMENT OF DEFERRED VESTED
PENSIONS

 

109

 

 

 

SCHEDULE E: JOINT AND SURVIVOR FACTORS

 

110

 

 

 

 

 

SCHEDULE F: EARLY RETIREMENT FACTORS (UNION EMPLOYEES)

 

111

 

 

 

SCHEDULE G 1: WOOD-RIDGE DEFERRED PENSION RATES

 

112


--------------------------------------------------------------------------------



iv

 

 

 

SCHEDULE G 2: BUFFALO DEFERRED PENSION RATES

 

113

 

 

 

SCHEDULE G 3: CURTISS-WRIGHT FLIGHT SYSTEMS DEFERRED PENSION RATES

 

115

 

 

 

SCHEDULE G 4: TARGET ROCK CORPORATION DEFERRED PENSION RATES

 

116

 

 

 

SCHEDULE H: CERTAIN BUFFALO EMPLOYEES

 

118

 

 

 

SCHEDULE I 1: SPECIAL FACTORS FOR ADDITIONAL BENEFITS REFERENCED IN ARTICLE
6.01(C)

 

119

 

 

 

SCHEDULE I 2: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(D)

 

120

 

 

 

SCHEDULE I 3: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(E)

 

121

 

 

 

SCHEDULE I 4: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(F)

 

122

 

 

 

SCHEDULE J: SPECIAL PROVISIONS APPLICABLE TO EMPLOYEES OF ACQUIRED ENTITIES

 

124

 

 

 

SCHEDULE K 1: SPECIAL PROVISIONS FOR SUPPLEMENTAL CREDITS FOR PARTICIPANTS
AFFECTED BY CERTAIN REDUCTIONS IN FORCE

 

141

 

 

 

SCHEDULE K 2: SPECIAL VESTING PROVISIONS FOR PARTICIPANTS AFFECTED BY CERTAIN
REDUCTIONS IN FORCE

 

144

 

 

 

EMD APPENDIX

 

146


--------------------------------------------------------------------------------



1

CURTISS-WRIGHT CORPORATION RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010,
except as otherwise specified

PREAMBLE

          The Curtiss-Wright Contributory Retirement Plan (the “Prior Plan”), a
defined benefit pension plan, was established effective May 1, 1953 for eligible
non-union Employees of the Curtiss-Wright Corporation (the “Company”). The
benefits under the Prior Plan were also available to the Company’s union
employees whose collective bargaining units negotiated for these benefits.

          Effective December 31, 1991, the Curtiss-Wright Pension Plan was
merged into the Prior Plan. The Prior Plan was in full force and operation
through August 31, 1994.

          Effective September 1, 1994, the Prior Plan was renamed the
Curtiss-Wright Corporation Retirement Plan (the “Plan”) and was amended and
restated in its entirety (the “September 1, 1994 Restatement”). Also effective
September 1, 1994, the Metal Improvement Company, Inc. Retirement Income Plan
and the Curtiss-Wright Flight Systems/Shelby, Inc. Contributory Retirement Plan
were merged into the Plan. The September 1, 1994 Restatement included special
effective dates for certain provisions thereof, in accordance with the
requirements of the Tax Reform Act of 1986, the Omnibus Budget Reconciliation
Act of 1986, the Omnibus Budget Reconciliation Act of 1987, the Technical and
Miscellaneous Revenue Act of 1988, the Omnibus Budget Reconciliation Act of
1989, the Unemployment Compensation Amendments of 1992, the Omnibus Budget
Reconciliation Act of 1993 and regulations and rulings thereunder. Subsequent to
the September 1, 1994 Restatement, the Plan was amended from time to time.

          Effective January 1, 2001, the Plan was amended and restated in its
entirety (the “January 1, 2001 Restatement”), and included special effective
dates for certain provisions thereof, in accordance with the requirements of the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Small Business Job Protection Act of 1996, the Taxpayer
Relief Act of 1997, the Internal Revenue Service Restructuring and Reform Act of
1998, the Community Renewal Tax Relief Act of 2000, or the Economic Growth and
Tax Relief Reconciliation Act of 2001 and regulations and rulings thereunder.
Subsequent to the January 1, 2001 Restatement, the Plan has been amended from
time to time.

          Effective January 1, 2007 the Curtiss Wright Electro-Mechanical
Division Pension Plan was merged into the Plan, and is now designated as the EMD
Component of the Plan.

          The Company hereby amends and restates the Plan in its entirety,
effective as of January 1, 2010; provided, however, that the effective date of
any provision or provisions of the Plan shall, to the extent required by
specific provisions of the Plan, the Economic Growth and Tax Relief
Reconciliation Act of 2001 (with technical corrections made by the Job Creation
and Worker Assistance Act of 2002), the Pension Funding Equity Act of 2004, the
American Jobs Creation Act of 2004, the Pension Protection Act of 2006, the
Heroes Earnings Assistance and Relief Tax Act of 2008 and the Worker, Retiree,
and Employer Recovery Act of 2008.

--------------------------------------------------------------------------------



2

          Until the applicable effective dates of the provisions of the Plan as
hereby amended and restated, the January 1, 2001 Restatement shall continue in
full force and effect and its provisions shall be amended and restated as of the
applicable effective dates described herein, without any termination or gap or
lapse in time or effect.

          The amount of benefits, forms of benefit, benefits payable upon a
Participant’s death, and commencement of benefits for Participants who are
non-union employees are set forth in Articles 4, 5, 6, 7, and 8. The amount of
benefits, benefits payable upon death, and commencement of benefits for
Participants who are union employees are set forth in Article 9.

--------------------------------------------------------------------------------



3

ARTICLE 1: DEFINITIONS

 

 

 

Wherever used herein, the following terms shall have the following meanings
unless the context otherwise requires:

 

 

 

1.01

“Actuarial Equivalent” means the value determined on the basis of applicable
factors set forth below, or as otherwise specifically set forth in the Plan.

 

 

 

 

(a)

All lump sums other than those attributable to the Cash Balance Account that are
paid to participants after age fifty-five (55), regardless of whether the
participant terminated prior to age fifty-five (55), will use an immediate
annuity factor times the early retirement factor at that age. All lump sums
other than those attributable to the Cash Balance Account paid before age
fifty-five (55) will use a deferred annuity factor deferred to age sixty-five
(65). For calculating the Cash Balance Account, the Escalating Annuity Benefit
is adjusted to payment age as described in Articles 4.07(b) and (c), multiplied
by the complete expectation of life of the Participant, at the date of
determination, based on the IRS Mortality Table.

 

 

 

 

(b)

For a non-escalating annuity that commences prior to Early Retirement Date, the
1983 GAM table for Males and Females with an eighty percent (80%) weighting on
the male table’s q and a twenty percent (20%) weighting on the female table’s q.
The interest rate is six percent (6%). The early retirement reduction factor
will be based on benefit payments that would have commenced at age sixty-five
(65), reduced without subsidy to an age below fifty-five (55).

 

 

 

 

(c)

For calculating Joint & Survivor reduction factors which are applied to a Life
Annuity benefit, the applicable mortality table and interest rate shall be the
mortality table derived by using a fixed blend of fifty percent (50%) of the
male mortality rates and fifty percent (50%) of the female mortality rates from
the 1983 Group Annuity Mortality Table with ages set forward two (2) years for
participants and ages set back one (1) year for beneficiaries and an interest
rate of seven percent (7%).

 

 

 

 

(d)

For calculating lump sum factors for benefits other than escalating benefits,
converting the Cash Balance Account into an immediate level annuity, deriving
the employee annuity associated with employee contributions with interest at a
specified date, the applicable mortality table and interest rate shall be the
IRS Mortality Table and the IRS Interest Rate.

 

 

 

 

(e)

All lump sums that are paid to participants will use an immediate annuity factor
times the early retirement factor at that age. The early retirement factor for
benefits commencing prior to age 55 for the non-escalating annuity benefit is
actuarially reduced from age 65 using the IRS Interest Rate and the IRS
Mortality Table. For the escalating annuity benefit, early retirement factors
for all ages are actuarially reduced, as described in Article 4.07(b) and (c).

 

 

 

 

(f)

For converting an amount payable as an escalating annuity to a lump sum, the
amount of the annuity shall be multiplied by the complete expectation of life of
the Participant, at the date of determination, based on the IRS Mortality Table.
For converting an amount payable as an escalating annuity to any other form of


--------------------------------------------------------------------------------



4

 

 

 

 

 

benefit, the amount shall first be converted to a lump sum as above, the lump
sum shall be converted to an immediate single life annuity using whatever
factors are then otherwise used in the Plan to convert annuities to lump sums,
and the single life annuity will be converted to any other form of annuity using
whatever factors are otherwise used in the Plan to convert single life annuities
to other forms of annuities.

 

 

 

 

(g)

Notwithstanding the foregoing, in calculating the amount of a lump sum payment
with an Annuity Starting Date on or after January 1, 2008, in no event shall the
lump sum payment be less than the lump sum amount determined on the basis of the
IRS Interest Rate and the IRS Mortality Table in accordance with the terms of
the Plan as in effect on December 31, 2007.

 

 

 

1.02

“Administrative Committee” shall mean the person(s) appointed by the Company to
act on behalf of the Company as the sponsor and “named fiduciary” (within the
meaning of Section 402(a)(2) of ERISA), as appropriate, with respect to Plan
administrative matters. When performing any activity or exercising any authority
under the provisions of the Plan, the Administrative Committee shall be deemed
to act solely on behalf of the Company, and not in an individual capacity.

 

 

1.03

“Affiliated Company” means any company not participating in the Plan which is a
member of a controlled group of corporations, as defined in Section 414(b) of
the Code, which also includes as a member the Company; any trade or business
under common control, as defined in Section 414(c) of the Code, with the
Company; any organization, whether or not incorporated, which is a member of an
affiliated service group, as defined in Section 414(m) of the Code, which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.
Notwithstanding the foregoing sentence, for purposes of Article 6.10 and Article
1.25, the definitions in Sections 414(b) and (c) of the Code shall be modified
as provided in Section 415(h) of the Code.

 

 

1.04

“Age” means the age attained by a Participant, expressed in years and months.

 

 

1.05

“Annuity Starting Date” means the first day of the period for which an amount is
payable as an annuity or, if a benefit is not payable in the form of an annuity,
the first day on which all events have occurred which entitle the Participant to
such benefit. The Annuity Starting Date for a Participant receiving payments
under the provisions of Article 9.02(c) shall be his Normal Retirement Date.

 

 

1.06

“Average Compensation” means the average of a Participant’s Compensation over
the sixty (60) consecutive months within the last one hundred twenty (120)
months which produces the highest average. If the Participant has less than
sixty (60) months of Service, Compensation is averaged over the Participant’s
months of Service from the date of his employment to his date of termination of
employment. Average Compensation shall be determined in accordance with such
uniform rules uniformly applicable to all employees similarly situated as shall
be prescribed by the Administrative Committee.

 

 

 

With respect to any Participant who is rehired by the Company after January 31,
2010, the Average Compensation of such Participant for purposes of calculating
his or her Normal Retirement Benefit in accordance with Article 6.01 shall be
frozen as of his or


--------------------------------------------------------------------------------



5

 

 

 

 

her previous termination of employment date. Notwithstanding the preceding
sentence, a rehired Participant’s Compensation earned after rehire after
January 31, 2010 will be taken into considerations when calculated his or her
pay based credits in accordance with Article 4.02.

 

 

1.07

“Beneficiary” means the individual or entity designated as such by a Participant
pursuant to the Plan or otherwise entitled to receive any payment pursuant to
the Plan upon the death of the Participant. If with respect to any payment no
individual or entity has been designated by a Participant, or no designated
Beneficiary survives the Participant, the Participant’s Beneficiary shall be (a)
the Participant’s surviving Spouse, if living at the time of such payment; or in
default thereof (b) the Participant’s estate.

 

 

1.08

“Board of Directors” means the Board of Directors of the Company.

 

 

1.09

“Casual Employee” means an Employee who, under the Company’s generally
applicable payroll and human resources practices,

 

 

 

(a)

is hired for an assignment of a limited nature and duration, which shall not
exceed 90 days; and

 

 

 

 

(b)

is classified as being in inactive status upon the completion of an assignment,
subject to recall for another assignment of limited nature and duration.

 

 

 

1.10

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the corresponding provisions of any subsequently enacted Federal tax laws.

 

 

1.11

“Company” means Curtiss-Wright Corporation, including any affiliate or
subsidiary of the Company which shall adopt this Plan for its employees, with
the approval of the Company, and any other corporation, partnership, business
association or proprietorship which shall have assumed in writing the
obligations of the Plan and Trust, with the approval of the Company, including
any successor as a result of a statutory merger, purchase of assets or any other
form of reorganization of the business of the Company.

 

 

1.12

“Compensation” means, except as defined in Article 6.12(b), all of each
Participant’s regular or base salary or wages, including overtime pay,
commissions and payments under the Company’s incentive compensation plans or
bonus plans.

 

 

 

Compensation shall include only that Compensation which is actually paid to the
Participant during the applicable period, provided, however, payments under the
Company’s cash based incentive compensation plans and for accrued vacation pay
shall be taken into account in the periods to which such payments relate. Except
as provided elsewhere in this Plan, the applicable period shall be the Plan
Year. Effective January 1, 2009, Compensation shall also include “differential
wage payments” pursuant to the Heroes Earnings Assistance and Relief Tax Act of
2008.

 

 

 

Compensation shall also include any amount which is contributed by the Company
pursuant to a salary reduction agreement and which is not includable in the
gross income of the Employee under a “qualified cash or deferred arrangement,”
as defined in Section 401(k) of the Code, or under a “cafeteria plan,” as
defined in Section 125 of the Code, or under a qualified transportation fringe
as defined in Section 132(f) of the Code. Compensation shall also include any
amount that would have been payable to the


--------------------------------------------------------------------------------



6

 

 

 

 

Employee but for a deferral election made by the Employee under the
Curtiss-Wright Corporation Executive Deferred Compensation Plan, which amount
shall be deemed to have been paid at the time at which it would have been paid
in the absence of such election, provided, however, that no amount shall be
included in an Employee’s Compensation pursuant to this sentence if the
inclusion of such amount would cause the Plan to fail to comply with any
nondiscrimination provision of the Code.

 

 

 

 

For Plan Years beginning on or after January 1, 2002, the annual compensation of
each Participant taken into account under the Plan shall not exceed $200,000, as
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code. In determining benefit accruals in Plan Years beginning on or after
January 1, 2002, the annual compensation limit described in this paragraph shall
be taken into account, for determination periods beginning before January 1,
2002.

 

 

 

For Plan Years beginning on or after January 1, 1994 and prior to January 1,
2002, the annual Compensation of each Employee taken into account under the Plan
shall not exceed the OBRA ’93 annual compensation limit. The OBRA ’93 annual
compensation limit is $150,000, as adjusted by the Commissioner for increases in
the cost of living in accordance with Section 401(a)(17)(B) of the Code. The
cost-of-living adjustment in effect for a calendar year applies to any period,
not exceeding twelve (12) months, over which compensation is determined
(determination period) beginning in such calendar year.

 

 

 

For Plan Years beginning on or after January 1, 1994 and prior to January 1,
2002, (i) any reference in this Plan to the limitation under Section 401(a)(17)
of the Code shall mean the OBRA ’93 annual compensation limit set forth in this
provision; and (ii) if Compensation for any Plan Year beginning before
January 1, 1994 is taken into account in determining an Employee’s contributions
or benefits for the current year, the compensation for such prior year is
subject to the applicable annual compensation limit in effect for that prior
year.

 

 

 

Effective on and after January 1, 1989 and before January 1, 1994, Compensation
taken into account for any purpose under the Plan, including the determination
of Average Compensation, shall not exceed $200,000 per year. As of January 1 of
each calendar year on and after January 1, 1990 and before January 1, 1994, the
applicable limitation as determined by the Commissioner of Internal Revenue for
that calendar year shall become effective as the limitation on Compensation to
be taken into account under the Plan for such calendar year and all prior
calendar years, in lieu of the $200,000 limitation set forth above, or as
previously adjusted.

 

 

 

Special Provisions applicable under Prior Plan:


 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, however, subject to
any limitations imposed under Section 401(a)(17) of the Code, effective for
periods prior to September 1, 1994, Compensation shall mean:

 

 

 

 

 

 

(i)

for each calendar month prior to July 1, 1970, 1/12th of his basic salary (on an
annual basis) in effect at the beginning of each Plan Year; and

 

 

 

 

 

 

(ii)

for each calendar month after June 30, 1970, 1/12th of the sum of his basic
salary (on an annual basis) in effect at the beginning of each Plan


--------------------------------------------------------------------------------



7

 

 

 

 

 

 

 

Year, plus any cash payments he received in the prior Plan Year under the
Company’s Modified Incentive Compensation Plan;

 

 

 

 

 

 

and shall remain constant throughout each particular Plan Year (except for the
effect on the last half of the 1970 Plan Year of cash payments received in 1969
under the Company’s Modified Incentive Compensation Plan) regardless of
increases or decreases in actual salary. In the case of an Employee not eligible
to participate under the Plan at the beginning of a Plan Year, his Compensation
for the remaining months of that Plan Year shall be 1/12th of his basic salary
(on an annual basis) in effect on his eligibility date.

 

 

 

 

(b)

For purposes only of subparagraphs 3(c)(i)(B) of Article III of the Prior Plan,
Compensation means:

 

 

 

 

 

(i)

prior to July 1, 1970, the basic salary or basic wages actually paid to the
Employee in the particular Plan Year;

 

 

 

 

 

 

(ii)

after June 30, 1970, the basic salary or basic wages plus cash payments under
the Company’s Modified Incentive Compensation Plan actually paid to the Employee
in the particular Plan Year; and

 

 

 

 

 

 

(iii)

after July 1, 1982, basic salary, basic wages or compensation received under
either the Company’s Modified Incentive Compensation Plan or the Metal
Improvement Company bonus plan shall not be considered under this Plan as
reduced on account of any deferral or contribution which is made pursuant to the
Curtiss-Wright Corporation Deferred Compensation Plan (a tax qualified defined
contribution plan, subsequently renamed the Curtiss-Wright Corporation Savings
and Investment Plan, herein, “the Savings Plan”). Basic salary, basic wages or
Compensation received under either the Company’s Modified Incentive Compensation
Plan or the Metal Improvement Company bonus plan shall be calculated as if no
deferral or contributions were made to the Savings Plan.

 

 

 

 

 

 

“Basic salary or basic wages” of an Employee means his basic salary or basic
wages only, and shall in no case include any amounts paid to him as overtime,
bonuses, deferred compensation or additional compensation of any sort.

 

 

 

1.13

“Covered Compensation” means, for any Participant, the average of the taxable
wage bases in effect under Section 230 of the Social Security Act for each year
in the 35-year period ending with the year in which the Participant attains his
Social Security Retirement Age. No increase in Covered Compensation shall
decrease a Participant’s Accrued Benefit under the Plan. In determining a
Participant’s Covered Compensation for any Plan Year, the taxable wage base for
the current Plan Year and any subsequent Plan Year shall be assumed to be the
same as the taxable wage base in effect as of the beginning of the Plan Year for
which the determination is made.

 

 

1.14

“Credited Service” means completed years and calendar months of employment and
shall include the following:


--------------------------------------------------------------------------------



8

 

 

 

 

 

(a)

All periods of employment of an Employee with the Company, and periods of
employment with an Affiliated Company while such Affiliated Company is a
participating employer in the Plan.

 

 

 

 

(b)

A period of Leave of Absence recognized under Article 2.03.

 

 

 

 

(c)

For periods on or after May 1, 1966 and before December 31, 1991, Credited
Service of an Employee eligible to participate in this Plan shall include
Service which would be creditable under the Curtiss-Wright Pension Plan for any
periods of his employment not included as Credited Service under paragraphs (a)
and (b) above.

 

 

 

 

(d)

For a continuous period up to two years while an Employee is in receipt of
Disability Payments as provided in Article 2.03(b).

 

 

 

 

Notwithstanding any provision in this Plan to the contrary, for purposes of
determining Credited Service, an Employee shall be credited with a calendar
month of Service for a month in which such Participant completes one (1) Hour of
Service. This provision shall apply only in the month of hire and the month of
separation of Service.

 

 

 

Special Provisions applicable under Prior Plan

 

 

 

For purposes of determining Credited Service for the Prior Plan, the following
provisions shall apply:

 

 

 

 

(i)

Only Employees who were participants under the terms of the Prior Plan shall be
entitled to Credited Service.

 

 

 

 

 

 

(ii)

Credited Service shall mean completed years and calendar months of employment,
including periods of employment with the Company or an Affiliated Company
following his most recent date of hire preceding December 31, 1991.

 

 

 

 

 

Special Provisions applicable to Employees of Acquired Entities

 

 

 

The Credited Service of Employees who were formerly employed by entities that
were acquired by the Company shall be subject to the special rules set forth in
Schedule J.

 

 

1.15

“Disability Payments” means payments received under the Company’s long-term or
short-term disability plans, payments received under the workers’ compensation
law (excluding statutory payments for loss of any physical or bodily member such
as a leg, arm or finger), or solely with respect to an Employee who is not
covered by the Company’s long-term disability plan, payments of a Social
Security disability pension received on account of a disability incurred while
an Employee.

 

 

1.16

“Early Retirement Date” means the date on which a Participant has attained at
least age fifty-five (55) and completed at least five (5) Years of Credited
Service, or three (3) Years of Credited Service, effective January 1, 2008.


--------------------------------------------------------------------------------



9

 

 

 

 

 

A Participant who terminates employment after satisfying the service requirement
for Early Retirement and who thereafter reaches the age requirement contained
herein shall be entitled to receive his benefits pursuant to Article 6.03 of the
Plan.

 

 

1.17

“Effective Date” The original effective date of the Prior Plan was May 1, 1953.
The effective date of this amendment and restatement of the Plan is January 1,
2010, except as otherwise provided herein, or as required by applicable law.

 

 

1.18

“Employee” means any person employed by the Company who receives compensation
other than a pension, severance pay, retainer, or fee under contract but
excluding:

 

 

 

(a)

Any Leased Employee; and

 

 

 

 

 

(b)

Any person deemed to be an independent contractor by the Company and paid by the
Company in accordance with its practices for the payment of independent
contractors, including the provision of tax reporting on Internal Revenue
Service Form 1099, notwithstanding any subsequent reclassification of such
person for any purpose under the Code, whether agreed to by the Company or
adjudicated under applicable law.

 

 

 

 

 

The term “employee,” as used in the Plan, means any individual who is employed
by the Company or an Affiliated Company as a common law employee of the Company
or an Affiliated Company, regardless of whether the individual is an “Employee,”
and any Leased Employee.

 

 

1.19

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the corresponding provisions of any subsequently enacted
pension laws.

 

 

1.20

“Fiduciary” means any person that exercises any discretionary authority or
discretionary control respecting the management or disposition of Plan assets or
renders any investment advice for a fee or other compensation or exercises any
discretionary authority or responsibility for the administration of the Plan.

 

 

1.21

“Highly Compensated Employee” means, for a Plan Year, any employee of the
Company or an Affiliated Company (whether or not eligible for membership in the
Plan) who:

 

 

 

 

(a)

was a 5 percent owner of the Company (as defined in Section 416(i) of the Code)
for such Plan Year or the prior Plan Year, or

 

 

 

 

 

 

(b)

for the preceding Plan Year received remuneration (as defined in Article
6.10(b)) in excess of $80,000, and, pursuant to the Company’s top-paid group
election, was among the highest 20 percent of employees of the Company for the
preceding Plan Year when ranked by remuneration paid for that year and
excluding, for the purpose of such determination, employees described in
Section 414(q)(5) of the Code. The $80,000 dollar amount in the preceding
sentence shall be adjusted from time to time for cost of living in accordance
with Section 414(q) of the Code.


--------------------------------------------------------------------------------



10

 

 

 

 

 

Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Company or an Affiliated Company which
constitutes income from sources within the United States shall be disregarded
for all purposes of this Article 1.21.

 

 

 

The Company’s top-paid group election, shall be used consistently in determining
Highly Compensated Employees for determination years of all employee benefit
plans of the Company and Affiliated Companies for which Section 414(q) of the
Code applies (other than a multiemployer plan) that begin with or within the
same calendar year, until such election is changed by Plan amendment in
accordance with IRS requirements.

 

 

 

The provisions of this Article 1.21 shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Article 1.21
inconsistent therewith.

 

 

 

“Highly Compensated Former Employee” means for a Plan Year any former employee
of the Company or an Affiliated Company who had terminated employment prior to
the Plan Year and who was a Highly Compensated Employee for either the year of
termination or any Plan Year ending on or after the employee’s 55th birthday.

 

 

1.22

“Hour of Service” means:

 

 

 

(a)

Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company. These hours will be credited to the
Employee for the computation period in which the duties are performed; and

 

 

 

 

(b)

Each hour for which an Employee is paid, or entitled to payment, by the Company
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or Leave of Absence. No more than five hundred one (501)
Hours of Service will be credited under this paragraph for any single continuous
period (whether or not such period occurs in a single computation period); and

 

 

 

 

(c)

Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Company. The same Hours of Service will not be
credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.

 

 

 

 

Hours of Service will also be credited for any individual considered an Employee
for purposes of this Plan under Section 414(n) or (o) of the Code and the
regulations thereunder.

 

 

 

Notwithstanding any provision in this Plan to the contrary, Hours of Service
shall not be credited for severance pay.

 

 

 

The Hours of Service credited shall be determined as required by Section
2530.200b-2(b) and (c) of the Labor Regulations.


--------------------------------------------------------------------------------



11

 

 

 

 

1.23

“IRS Interest Rate” means, effective January 1, 2008, the annual rate of
interest prescribed under Section 417(e)(3)(C) of the Code (as in effect on and
after the first day of the 2008 Plan Year), as determined for the first full
calendar month preceding the applicable Stability Period. For Plan Years
beginning before January 1, 2008, IRS Interest Rate means the annual rate of
interest on 30-year Treasury Securities as specified by the Commissioner of
Internal Revenue for the first full calendar month preceding the applicable
Stability Period, which rate is the interest rate published in Federal Reserve
release H.15, or its successor, as the average yield on a 30-year Treasury
Constant Maturities for said month.

 

 

1.24

“IRS Mortality Table” means, effective January 1, 2008, the mortality table
prescribed in Section 417(e)(3)(B) of the Code (as in effect on and after the
first day of the 2008 Plan Year). However, when determining the amount of a
benefit with an Annuity Starting Date prior to January 1, 2008 and on or after
December 31, 2002, the IRS Mortality Table means the mortality table prescribed
by Revenue Ruling 2001-62.

 

 

1.25

“Leased Employee” means any person (other than a common law employee of the
Company) who, pursuant to an agreement between the Company and any other person
(“leasing organization”), has performed services for the Company or any related
persons determined in accordance with Section 414(n)(6) of the Code on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction of or control by the Company.
In the case of any person who is a Leased Employee before or after a period of
service as an Employee, the period during which he has performed services as a
Leased Employee for the Company or Affiliated Company shall be counted solely
for purposes of determining eligibility to participate in the Plan and vesting
in the Plan to the extent such service would be recognized for other Employees;
however, the Leased Employee shall not, by reason of that status, become a
Participant in the Plan or accrue any benefit under the plan for the period
during which he was a Leased Employee.

 

 

1.26

“Leave of Absence” means any leave of absence which may be granted by the
Company in accordance with reasonable standards and policies uniformly observed
and consistently applied and may include, by way of illustration and not
limitation, leaves of absence granted because of illness of the Employee or of
his family members, but shall specifically exclude any period during which the
Employee is in receipt of Disability Payments.

 

 

1.27

“Life Annuity” means, for other than the Escalating Annuity Benefit, a benefit
payable in equal monthly amounts for the life of the annuitant and ceasing with
the payment made on the first day of the month in which the annuitant dies, or,
for the Escalating Annuity Benefit, the benefit form described in the second
paragraph of Article 4.01.

 

 

1.28

“Limitation Year” means the Plan Year.

 

 

1.29

“Maternity/Paternity Leave” means a temporary cessation from active employment
with the Company or with any Affiliated Company, for any of the following
reasons:

 

 

 

(a)

the pregnancy of the Employee;

 

 

 

 

(b)

the birth of a child of the Employee;


--------------------------------------------------------------------------------



12

 

 

 

 

 

(c)

the placement of a child with the Employee in connection with the adoption of
such child by the Employee; or

 

 

 

 

(d)

the caring for such child for a period beginning immediately following such
birth or placement; provided, however, that in order for an Employee’s absence
to qualify as a Maternity/Paternity Leave of Absence, the Employee must furnish
the Administrative Committee in a timely manner, with such information and
documentation as the Administrative Committee may reasonably request to
establish that the absence from work is for reasons referred to above and the
number of days for which there was such absence.

 

 

 

1.30

“Normal Retirement Age” means the later of:

 

 

 

(a)

the date a Participant attains age sixty-five (65); or

 

 

 

 

(b)

the fifth (5th) anniversary (the third (3rd) anniversary effective
January 1, 2008) of the date as of which the Participant commenced employment.

 

 

 

 

A Participant shall become fully vested in his Normal Retirement Benefit upon
attaining his Normal Retirement Age.

 

 

1.31

“Normal Retirement Date” means the first day of the month coinciding with or
next following the Participant’s Normal Retirement Age.

 

 

1.32

“Participant” means a person who meets the requirements of Article 2, 9 or 10
for participation in the Plan, including a former Participant.

 

 

1.33

“Plan” means the Curtiss-Wright Corporation Retirement Plan, as set forth herein
and as it may be amended.

 

 

1.34

“Plan Year” means the calendar year:

 

 

1.35

“Prior Plan” means Curtiss-Wright Contributory Retirement Plan, established on
May 1, 1953, and which was in full force and operation through August 31, 1994.

 

 

1.36

“Qualified Joint and Survivor Annuity” means an immediate annuity for the life
of the Participant with a survivor annuity for the life of the Spouse, which is
equal to one-half of the amount which is payable during the joint lives of the
Participant and the Spouse, and which is the amount of benefit which can be
purchased with the actuarial equivalent of the Participant’s vested retirement
benefit.

 

 

1.37

“Service” means all periods of employment with the Company. The period of
employment begins when a Participant first completes one (1) Hour of Service and
ends on the earlier of the date the Employee resigns, is discharged, retires,
dies or, if the Employee is absent for any other reason, on the first
anniversary of the first day of such absence (with or without pay) from the
Company. If an Employee is absent for any reason and returns to the employ of
the Company before incurring a One-Year Break in Service, he will receive credit
for his period of absence up to a maximum of twelve (12) months. Service
subsequent to a One-Year Break in Service will be credited as a separate period
of employment.


--------------------------------------------------------------------------------



13

 

 

 

 

1.38

“Social Security Retirement Age” means age 65 with respect to a Participant who
was born before January 1, 1938; age 66 with respect to a Participant who was
born after December 31, 1937 and before January 1, 1955; and age 67 with respect
to a Participant who was born after December 31, 1954.

 

 

1.39

“Spouse” means a person of the opposite sex of the Participant who is the
Participant’s husband or wife as provided in the Defense of Marriage Act of
1996, and any former Spouse to the extent provided under a qualified domestic
relations order as described in Section 414(p) of the Code (“QDRO”).

 

 

1.40

“Stability Period” means the Plan Year in which occurs the Annuity Starting Date
for the distribution.

 

 

1.41

“Temporary Employee” means an Employee who, under the Company’s generally
applicable payroll and human resources practices,

 

 

 

(a)

is hired for a specific assignment of limited scope that will have a duration of
at least 90 days; and

 

(b)

is hired subject to the condition that he will be terminated upon completion of
such specific assignment.

 

 

 

1.42

“Trust” means the trust created by the Trust Agreement.

 

 

1.43

“Trust Agreement” means the agreement entered into with a bank or trust company
establishing the Trust under the Plan for the purpose of holding contributions
under the Plan and for the payment of benefits under the Plan, as such agreement
may be amended from time to time.

 

 

1.44

“Trust Fund” means the assets of the Trust.

 

 

1.45

“Trustee” means the person or persons acting as trustee or trustees hereunder at
any time or from time to time. A Trustee shall be deemed to be a “named
fiduciary” pursuant to Section 402(a)(1) of ERISA.

 

 

1.46

“Vesting Year of Service” means any Plan Year during which the Employee is
credited with at least one thousand (1,000) Hours of Service. Vesting Years of
Service shall include all Years of Service determined as of August 31, 1994, for
which such Employee received a Year of Service for vesting purposes under the
terms of the Prior Plan, or under the terms of either the Metal Improvement
Company Retirement Income Plan or the Curtiss-Wright Flight Systems/Shelby, Inc.
Retirement Plan. If the Company maintains the Plan of a predecessor employer,
Service with such employer will be treated as Service for the Company.

 

 

 

Special Provisions applicable to Employees of Acquired Entities

 

 

 

The Vesting Years of Service of Employees who were formerly employed by entities
that were acquired by the Company shall be subject to the special provisions set
forth in Schedule J.

 

 

1.47

“Year of Eligibility Service” means, with respect to any Employee, the 12-month
period of employment with the Company or any Affiliated Company, whether or not
as


--------------------------------------------------------------------------------



14

 

 

 

 

 

an Employee, beginning on the date he first completes an Hour of Service upon
hire or rehire, or any Plan Year beginning after that date, in which he first
completes at least 1,000 Hours of Service.

 

 

1.48

“Year of Credited Service” means each year with the Company with respect to
which benefits are treated as accruing on behalf of the Participant for such
year pursuant to Article 1.14 of the Plan.

 

 

1.49

“Year of Service” means, unless otherwise indicated, twelve (12) consecutive
months of Service.


--------------------------------------------------------------------------------




15

ARTICLE 2: ELIGIBILITY

 

 

 

 

2.01

Eligibility for Participation.

 

 

 

 

 

(a)

Any nonrepresented Employee and any represented Employee whose union has
negotiated a benefit under this Plan, not described in this paragraph (a), shall
be eligible to participate in the Plan as of the date he completes his Year of
Eligibility Service, provided that he then satisfies the following eligibility
requirements:

 

 

 

 

 

 

(i)

He shall be a salaried or hourly Employee; and

 

 

 

 

 

 

(ii)

He shall either be employed by the Company in the United States, or, if he is in
the employ of a participating subsidiary and/or constituent corporation now or
hereafter organized under the laws of a country, or political subdivision
thereof, foreign to the United States of America, he shall be a citizen of the
United States of America.

 

 

 

 

 

 

Notwithstanding any provision hereof to the contrary, an Employee who is hired
or rehired after January 31, 2010 (or any Employee acquired by the Company or an
Affiliated Company after January 31, 2010) shall not be eligible to accrue
benefits under Article 6 of the Plan. Such Employee shall be eligible to accrue
benefits under Article 4 of the Plan, and any other benefits not specifically
excluded in the preceding sentence.

 

 

 

 

(b)

In addition to the above, any nonrepresented Employee and any represented
Employee whose union had negotiated a benefit under this Plan, employed by the
Company as of September 1, 1994, became a Participant under this Plan as of
September 1, 1994.

 

 

 

 

(c)

Special Provisions applicable to Employees of Acquired Entities: The eligibility
of Employees who were formerly employed by entities that were acquired by the
Company and Employees who are employed at facilities or operations that were
acquired by the Company subsequent to the acquisition thereof, and the Vesting
Years of Service of Employees who were formerly employed by entities that were
acquired by the Company shall be subject to the special rules set forth in
Schedule J.

 

 

 

 

(d)

Notwithstanding any provision hereof to the contrary, an Employee who is
classified as a Casual Employee or as a Temporary Employee shall not be eligible
to become a Participant in the Plan even in the event that such Casual Employee
or Temporary Employee shall work 1,000 hours for the Company.

 

 

 

 

(e)

Notwithstanding any provision herein foregoing, effective February 1, 2010, any
Employee who was (1) a Participant in the Plan; (2) accruing benefits under the
provisions of Article 6; and (3) was on an approved Leave of Absence before
February 1, 2010 shall continue to be eligible to accrue benefits under the
provisions of Article 6 if he or she returns from an approved Leave of Absence
after January 31, 2010 and satisfies either (i) or (ii) below:


--------------------------------------------------------------------------------



16

 

 

 

 

 

 

(i)

if the Leave of Absence was as a result of military service, the Employee must
return to the Company while his reemployment rights were protected by law.

 

 

 

 

 

 

(ii)

if the Leave of Absence was not covered under (i) above, the Employee must
return to the employ of the Company on or before the expiration of the Leave of
Absence.

 

 

 

 

 

 

If the Employee does not satisfy either (i) or (ii) above, he or she will not be
eligible to accrue benefits under Article 6 of the Plan. He or she shall be
eligible to accrue benefits under Article 4 of the Plan and any other benefits
not specifically excluded in the preceding sentence.

 

 

 

 

(f)

An Employee who has transferred from an eligible to an ineligible location under
the provisions of Article 16(d)(i) will continue to accrue benefits under the
provisions of Article 6, even if such Employee subsequently transfers to another
location after January 31, 2010.

 

 

 

 

(g)

An Employee who has transferred from a represented position to a nonrepresented
position under the provisions of Article 16(d)(iii) after January 31, 2010 shall
not be eligible to accrue benefits in accordance with the provisions of Article
6 on or after the date of such transfer.

 

 

 

2.02

Break in Service.

 

 

There are no Breaks in Service under the terms of this Plan. All periods of
employment shall be aggregated for the purpose of determining whether an
Employee has satisfied the requirements of Section 2.01.

 

2.03

Treatment of Periods of Military Service, Disability and other Leaves of
Absence.

 

 

 

(a)

Notwithstanding any provision hereof, a Participant’s Service, as taken into
account under the Plan for purposes of vesting and for purposes of determining
eligibility for and the amount of his retirement benefits hereunder, in
accordance with Articles 4, 6 and 9, shall include, to the extent required by
law, any period of absence from service with the Company due to a period of
service in the uniformed services of the United States which occurs after the
date the Participant meets the eligibility requirements for membership in the
Plan. If he shall have returned to the service of the Company after having
applied to return while his reemployment rights were protected by law, the
Participant shall be deemed to have earned Compensation during the period of
absence at the rate he would have received had he remained employed as an
Employee for that period or, if such rate is not reasonably certain, on the
basis of the Participant’s rate of compensation during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period).

 

 

 

 

(b)

In the event a Participant incurs a disability while an Employee and becomes
entitled to Disability Payments on account of such disability, the Participant
shall continue to accrue benefits under the provisions of Articles 4 and 6 and
shall


--------------------------------------------------------------------------------



17

 

 

 

 

 

 

continue to be credited with Vesting Years of Service for the period he is in
receipt of the Disability Payments, up to a maximum continuous period of
twenty-four months (including any applicable waiting period for such Disability
Payments provided that after the expiration of such waiting period the
Participant becomes entitled to Disability Payments). For purposes of computing
the benefit accrued by a Participant under this paragraph (b), a Participant
shall be deemed to have earned Compensation during the period he is accruing a
benefit under this paragraph (b) at the rate of Compensation he was receiving
immediately prior to the date he ceased active employment on account of the
disability. A Participant who is entitled to Disability Payments and who is
credited with at least five Vesting Years of Service (three Vesting Years of
Service effective January 1, 2008) may elect at any time by written advance
application to the Administrative Committee to cease further accruals under the
provisions of this paragraph (b) and in lieu thereof to commence receipt of
payments under the applicable provisions of the Plan.

 

 

 

 

 

 

A Participant who made the election in the preceding sentence after
January 31, 2010 shall not be eligible to accrue benefits determined in
accordance with Article 6 if he or she is rehired after January 31, 2010. A
Participant, who is entitled to Disability Payments and is rehired after
January 31, 2010 with the Company, before the end of the twenty-four month
period described above, shall continue to be eligible to accrue benefits under
the Provisions of Article 6. A Participant who is rehired after January 31,
2010, and after the end of the twenty-four month period described above shall
not be eligible to accrue benefits under Article 6 of the Plan on or after such
rehire date. He or she shall be eligible to accrue benefits under Article 4 of
the Plan and any other benefits not specifically excluded in the preceding
sentence.

 

 

 

 

 

(c)

Notwithstanding any provisions of the Plan to the contrary, an Employee’s period
of Leave of Absence not otherwise included under paragraph (a) or (b) above,
shall be included for purposes of determining vesting and for purposes of
determining the amount of his retirement benefits hereunder in accordance with
Articles 4, 6, and 9, provided that the Employee returns to the employ of the
Company at or before the expiration of the Leave of Absence. If the Employee
receives credit for service under the preceding sentence, the Employee shall be
deemed to have earned Compensation during the Leave of Absence at the rate of
pay he was receiving immediately prior to his Leave of Absence.

 

 

 

 

 

(d)

Notwithstanding any provisions of the Plan to the contrary, an Employee who dies
or incurs a disability on or after January 1, 2007 while performing qualified
military service shall be treated as if he returned to the service of the
Company on the day preceding his death or disability and terminated employment
the following day.


--------------------------------------------------------------------------------



18

ARTICLE 3: COMPANY CONTRIBUTIONS

 

 

 

 

3.01

Amount.

 

 

Effective September 1, 1994, no contribution shall be required of any
Participant as a condition of his participation in the Plan. The Company shall
contribute to the Plan, for each Plan Year at least the amount, if any,
necessary to satisfy the minimum funding requirements of the Code for such Plan
Year.

 

3.02

Payment.

 

 

Company contributions for any Plan Year shall be paid in cash to the Trustee no
later than the date prescribed by Section 412 of the Code and the regulations
thereunder for meeting the minimum funding requirements for such Plan Year.

 

3.03

Forfeitures.

 

 

Any forfeitures arising under the Plan shall be used to reduce the Company’s
contribution.

 

3.04

Return of Company Contributions.

 

 

A contribution made by the Company may be returned to the Company if:

 

 

(a)

the contribution is made by the reason of a mistake of fact, provided such
contribution is returned within one year of the mistaken payment; or

 

 

 

 

(b)

the contribution is conditioned on its deductibility for Federal income tax
purposes and such deduction is disallowed, provided such contribution is
returned within one year of the disallowance of the deduction for Federal income
tax purposes and provided further that each contribution shall be deemed to be
conditioned on its deductibility, unless otherwise stated in writing by the
Company); or

 

 

 

 

(c)

the contribution is made prior to the receipt of a determination letter from the
Internal Revenue Service as to the initial qualification of the Plan under
Section 401(a) of the Code and no favorable determination letter is received;
provided that any contribution made incident to that initial qualification must
be returned to the Company within one year after the initial qualification is
denied, but only if the application for qualification is made by the time
prescribed by law for filing the Company’s return for the taxable year in which
the Plan is adopted, or such later date as the Secretary of the Treasury may
prescribe.

 

 

 

The amount of any contribution which may be returned shall be reduced to reflect
its proportionate share of any net investment loss in the Trust Fund. In the
event paragraph (c) applies, the returned contribution may include any net
investment earnings or gains in the Trust Fund.


--------------------------------------------------------------------------------



19

ARTICLE 4: CASH BALANCE ACCOUNT

 

 

 

 

4.01

Escalating Annuity Benefit and Cash Balance Account.

 

 

 

 

Effective September 1, 1994, an Escalating Annuity Benefit shall be established
and maintained for each Participant to which credits shall be made pursuant to
the provisions of this Article 4. The amount of Escalating Annuity Benefit
credited to any Participant shall be in addition to any other benefits credited
under this Plan. The lump sum value of a Participant’s Escalating Annuity
Benefit, determined in accordance with Article 1.01, shall be referred to as his
Cash Balance Account.

 

 

 

 

The normal form of retirement benefit for the Escalating Annuity Benefit is a
life annuity payable monthly, commencing at Normal Retirement Date, under which
the monthly benefit is automatically increased at the beginning of each calendar
year after benefit commencement. The percentage of increase, or escalator,
applicable to a calendar year is (i) for increases prior to 1997, the applicable
rate from Article 4.03(a), and (ii) for increases after 1996, the 30-year
Treasury Bond rate for December of the prior year.

 

 

 

 

4.02

Pay Based Credits.

 

 

 

 

There shall be credited to the Cash Balance Account of each Participant three
percent (3%) of the Participant’s Compensation earned during that Plan Year,
such amount being credited as of the first day of the Plan Year.

 

 

 

 

4.03

Cost of Living Adjustment.

 

 

 

 

For each Participant who has not commenced to receive his Escalating Annuity
Benefit, such benefit shall be increased in the manner described in paragraph
(b) below by a Cost of Living Adjustment determined in accordance with paragraph
(a) below, except that for active Participants beyond Normal Retirement Age, (a)
and (b) below will not apply and (c) below will apply:

 

 

 

 

 

(a)

The Cost of Living Adjustments shall be as follows:

 

 

 

 

 

 

(i)

6.880% for calendar year 1994; however, for the period from September 1, 1994 to
December 31, 1994, the equivalent rate of 2.24266% is credited.

 

 

 

 

 

 

(ii)

8.688% for calendar year 1995.

 

 

 

 

 

 

(iii)

6.230% for calendar year 1996.

 

 

 

 

 

 

(iv)

6.550% for calendar year 1997.

 

 

 

 

 

 

(v)

for years subsequent to 1997, the 30-year Treasury Bond rate for December of the
prior year.

 

 

 

 

 

(b)

The Participant’s Escalating Annuity Benefit shall be increased at the end of
each Plan Year described in (a) above by an amount equal to the Cost of Living


--------------------------------------------------------------------------------



20

 

 

 

 

 

 

Adjustment for such year multiplied by the Participant’s Escalating Annuity
Benefit on the first day of such year inclusive of the Pay Based Credits
allocated to such year under 4.02 above.

 

 

 

 

 

The amount of a Participant’s Escalating Annuity Benefit at any date shall be
the amount of the Benefit on the first day of the month containing such date.
The value of a Participant’s Escalating Annuity Benefit on the first day of a
month shall be determined by increasing the value of the Benefit as of the first
day of the Plan Year containing such month by any Pay Based Credits earned in
such year and then by multiplying the sum by a Cost of Living Factor based on
(a) above and the number of months from the beginning of the year to the first
day of the month of determination.

 

 

 

 

(c)

Participants who remain active employees beyond Normal Retirement Age will not
receive Cost of Living Adjustments in accordance with (a) and (b) above, but
will instead have their Escalating Annuity Benefits increased at the end of each
Plan Year by the 30-year Treasury Bond rate for December of the prior year. If
the amount of an Escalating Annuity Benefit is to be determined as of a date
other than the beginning or end of a Plan Year, the rules of the second
paragraph of (b) above shall be applied but using the 30-year Treasury Bond rate
for December of the prior year in lieu of the rates set forth in (a) above. Such
increase will be in addition to any Pay Based Credits earned under Article 4.02
above.

 

 

 

4.04

Vesting.

 

 

 

 

The interest of a Participant in his Escalating Annuity Benefit shall be vested
in accordance with Article 5 of this Plan.

 

 

 

 

4.05

Distribution of Escalating Annuity Benefit and Cash Balance Account.

 

 

 

 

 

(a)

A Participant shall be entitled to commence distribution of his Escalating
Annuity Benefit upon (i) retirement on his Normal Retirement Date or Early
Retirement Date, as the case may be, or (ii) the date he separates from Service
with the Company with a vested benefit.

 

 

 

 

 

(b)

A Participant’s Escalating Annuity Benefit shall be distributable pursuant to a
form of payment permissible under Article 7 as elected by the Participant.

 

 

 

 

4.06

Death Benefit.

 

 

 

 

 

(a)

If a Participant who has an Escalating Annuity Benefit dies before commencement
of the payment of such Benefit, the Participant’s Beneficiary shall receive an
annuity that is the Actuarial Equivalent of the Escalating Annuity Benefit,
payable for the life of the Beneficiary. Payment of the annuity shall commence
on what would have been the Participant’s Normal Retirement Date (or the first
day of the month following his date of death, if later), unless the Beneficiary
elects earlier commencement.

 

 

 

 

 

(b)

In lieu of the annuity described in Article 4.06(a), a Beneficiary may elect to
receive the Participant’s Cash Balance Account in a single sum. Payment shall


--------------------------------------------------------------------------------



21

 

 

 

 

 

 

be made at such time as the Beneficiary elects. In the event the Beneficiary is
the Participant’s estate, the death benefit shall automatically be paid to the
estate in one lump sum.

 

 

 

 

 

(c)

Subject to the spousal consent requirements of Article 8.01 of the Plan, the
Participant may, by written designation filed with the Administrative Committee,
designate one Beneficiary to receive payment under this Article 4 and may
rescind or change any such designation.

 

 

 

 

 

(d)

In the absence of spousal consent under Article 8.01, the Actuarial Equivalent
of any vested Escalating Annuity Benefit shall be paid to the surviving Spouse
as a single life annuity over the Spouse’s life. In no event shall the amount of
the annuity payable to the surviving Spouse be less than the amount that would
be payable under Article 8.01.

 

 

 

 

4.07

Amount of Escalating Annuity Benefits.

 

 

 

(a)

A Participant’s accrued benefit under this Article 4 as of any date is his
Escalating Annuity Benefit as of such date.

 

 

 

 

 

(b)

If the Participant’s benefit commences prior to Normal Retirement Date, the
amount of Escalating Annuity commencing at any earlier benefit commencement date
shall be the amount of his accrued Escalating Annuity Benefit multiplied by an
early retirement factor. For the purpose of this Article 4.07 the early
retirement factor shall be the ratio of 18.75 to the complete expectation of
life at the Participant’s age at benefit commencement, such expectation being
calculated using the IRS Mortality Table.

 

 

 

 

 

(c)

If the Participant’s benefit commences on or after Normal Retirement Date, the
amount of Escalating Annuity commencing at any such benefit commencement date
shall be the amount of his accrued Escalating Annuity Benefit multiplied by a
late retirement factor. For the purpose of this Article 4.07 the late retirement
factor shall be the ratio of 18.75 to the complete expectation of life at the
Participant’s age at benefit commencement, such expectation being calculated
using the IRS Mortality Table.

 

 

 

 

 

(d)

The lump sum value of the Escalating Annuity Benefit described in (b) or (c)
above shall be the Actuarial Equivalent of such Escalating Annuity Benefit and
any other form of annuity benefit shall be the Actuarial Equivalent of the lump
sum so determined.

 

 

 

 

4.08

Supplemental Credits.

 

 

 

 

 

(a)

Supplemental Credits shall be provided in accordance with the provisions of
Schedule K 1.

 

 

 

 

 

(b)

For purposes of Article 4.03(b), the Supplemental Credits added to a
Participant’s Escalating Annuity Benefit in accordance with this Article 4.08
shall be treated in the same manner as the Pay Based Credits earned by the
Participant during the year in which such supplemental credits were added.


--------------------------------------------------------------------------------



22

 

 

 

 

 

(c)

The supplemental credits added to a Participant’s Escalating Annuity Benefit in
accordance with this Article 4.08 shall be payable in the same manner and under
the same conditions as amounts credited to his Escalating Annuity Benefit under
Article 4.02.


--------------------------------------------------------------------------------



23

ARTICLE 5: VESTING

 

 

 

 

5.01

Vesting Schedule.

 

 

 

 

 

(a)

Normal Retirement Benefit determined under Article 6.01.

 

 

 

 

 

 

Effective January 1, 2008, upon termination of Service prior to Normal
Retirement Date, the interest of a Participant in that portion of his Normal
Retirement Benefit that is determined in accordance with Article 6.01 shall be
vested in accordance with the following schedule, based on the number of Vesting
Years of Service of the Participant on the date of his termination of
employment:


 

 

 

Vesting Years of Service
as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 3

 

0%

3 or more

 

100%


 

 

 

 

 

 

Prior to January 1, 2008. upon termination of Service prior to Normal Retirement
Date, the interest of a Participant in that portion of his Normal Retirement
Benefit that is determined in accordance with Article 6.01 shall be vested in
accordance with the following schedule, based on the number of Vesting Years of
Service of the Participant on the date of his termination of employment:


 

 

 

Vesting Years of Service
as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4 or less

 

0%

5 or more

 

100%


 

 

 

 

 

(b)

Normal Retirement Benefit derived from Cash Balance Account as determined under
Article 4.

 

 

 

 

 

 

(i)

Vesting Schedule Effective January 1, 2008

 

 

 

 

 

 

Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant in the portion of his Normal Retirement Benefit that
is derived from his Cash Balance Account, as determined in accordance with
Article 4 shall be vested in accordance with the following schedule based on the
number of Vesting Years of Service of the Participant on the date of his
termination of Service:


 

 

 

Vesting Years of Service
as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 3

 

0%

3 or more

 

100%


--------------------------------------------------------------------------------



24

 

 

 

 

 

 

(ii)

Participant employed prior to June 1, 1997:

 

 

 

 

 

 

Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant who commenced employment with the Company or an
Affiliated Company on or after June 1, 1997 in the portion of his Normal
Retirement Benefit that is derived from his Cash Balance Account, as determined
in accordance with Article 4 shall be vested in accordance with the following
schedule based on the number of Vesting Years of Service of the Participant on
the date of his termination of Service:


 

 

 

Vesting Years of Service
as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4 or less

 

0%

5 or more

 

100%


 

 

 

 

 

 

(iii)

Participant employed prior to June 1, 1997:

 

 

 

 

 

 

Upon termination of Service prior to attaining his Normal Retirement Age, the
interest of a Participant who commenced employment with the Company or an
Affiliated Company prior to June 1, 1997 in the portion of his Normal Retirement
Benefit that is derived from his Cash Balance Account, as determined in
accordance with Article 4 shall be vested in accordance with the following
schedule based on the number of Vesting Years of Service of the Participant on
the date of his termination of Service:


 

 

 

Vesting Years of Service
as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

20%

2

 

40%

3

 

60%

4

 

80%

5

 

100%


 

 

 

 

 

(c)

Special Provision for Reductions in Force.

 

 

 

 

 

 

The provisions of paragraphs (a) and (b) above shall be subject to the
provisions of Schedule K 2, if and to the extent applicable, with respect to
Participants whose employment with the Company is terminated on account of a
reduction in force.

 

 

 

 

 

(d)

Special Provision for Reductions in Force.

 

 

 

 

 

 

The provisions of paragraphs (a) and (b) above shall be subject to the
provisions of Schedule K 2, if and to the extent applicable, with respect to
Participants whose employment with the Company is terminated on account of a
reduction in force.


--------------------------------------------------------------------------------



25

 

 

 

 

5.02

Break in Service.

 

 

 

 

There are no Breaks in Service under the terms of this Plan. All periods of
employment shall be aggregated for the purpose of determining a Participant’s
Vesting Years of Service and for the purpose of determining whether a
Participant’s nonforfeitable percentage in accordance with Article 5.01.

 

 

 

 

5.03

Forfeiture and Restoration of Vesting Years of Service and Credited Service.

 

 

 

 

 

(a)

In the case of a termination of a Participant’s employment from the Company for
any reason, if as of the date of such termination the Participant was not fully
vested in his retirement benefit, the Participant may elect, subject to the
limitations of Articles 4, 6 and 7 and to the provisions of paragraph (d) below,
to receive a distribution of the entire vested portion of such retirement
benefit and the nonvested portion will be treated as a forfeiture.

 

 

 

 

 

(b)

If a Participant received a distribution from the Plan and subsequently resumes
covered employment under the Plan, the following shall apply:

 

 

 

 

 

 

(i)

The Participant’s Vesting Years of Service shall be restored.

 

 

 

 

 

 

(ii)

Repayment of any distribution from the Plan shall not be permitted.

 

 

 

 

 

 

(iii)

If the Participant had less than three Vesting Years of Service at the time of
his termination (five years prior to January 1, 2008), his Years of Credited
Service shall also be restored, and the forfeited portion of his Company-derived
retirement benefit, determined as of the time of his termination, shall be
restored to him, without interest from the time of the distribution to the date
the Participant resumes covered employment, but subject to the provisions of
Article 4.07.

 

 

 

 

 

 

(iv)

If the Participant had three or more Vesting Years of Service at the time of his
termination (five years prior to January 1, 2008) received a distribution
representing less than his entire Company-derived retirement benefit, all of his
Years of Credited Service shall be restored.

 

 

 

 

 

 

(v)

If the Participant had three or more Vesting Years of Service at the time of his
termination (five years prior to January 1, 2008), and received a single sum
representing all of his retirement benefit, his Years of Credited Service shall
not be restored to him.

 

 

 

 

 

 

(vi)

If a Participant’s Credited Service is restored in accordance with subparagraph
(b)(iii), or (b)(iv), then, upon subsequent retirement or termination of
employment, the Participant’s retirement benefit shall be reduced by the
Actuarial Equivalent value of any benefit previously distributed to him.

 

 

 

 

 

 

(vii)

For Participants who terminate employment after January 1, 2008, three Years of
Vesting Service shall be substituted for five Years of Vesting Service in
subparagraphs (i), (iii), (iv) and (v) above.


--------------------------------------------------------------------------------



26

 

 

 

 

 

(c)

If a Participant terminated employment from the Company, but did not receive a
distribution from the Plan in accordance with paragraph (a) above, and
subsequently resumes covered employment under the Plan, the following shall
apply;

 

 

 

 

 

 

(i)

The Participant’s Vesting Years of Service shall be restored.

 

 

 

 

 

 

(ii)

The Participant’s Credited Service shall be restored.

 

 

 

 

 

(d)

If the present value of a Participant’s vested retirement benefit derived from
Company and Participant contributions exceeds $1,000, and the retirement benefit
is immediately distributable, the Participant and the Participant’s Spouse (or
where either the Participant or the Spouse has died, the survivor) must consent
to any distribution of such retirement benefit. The consent of the Participant
and the Participant’s Spouse shall be obtained in writing within the ninety (90)
day period ending on the Annuity Starting Date. The Plan Administrator shall
notify the Participant and the Participant’s Spouse of the right to defer any
distribution until the Participant’s retirement benefit is no longer immediately
distributable. Such notification shall include a general description of the
material features, the consequences of failing to defer distribution, and an
explanation of the relative values of, the optional forms of benefit available
under the Plan in a manner that would satisfy the notice requirements of
Sections 411(a)(11) and 417(a)(3) of the Code, and shall be provided no less
than thirty (30) days and no more than ninety (90) days prior to the Annuity
Starting Date.

 

 

 

 

 

 

Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the retirement benefit is immediately distributable. Neither the
consent of the Participant nor the Participant’s Spouse shall be required to the
extent that a distribution is required to satisfy Section 401(a)(9) or Section
415 of the Code.

 

 

 

 

 

 

For purposes of this Article 5.03, a retirement benefit is immediately
distributable if any part of the retirement benefit could be distributed to the
Participant (or surviving Spouse) before the Participant attains (or would have
attained if not deceased) the Normal Retirement Age.

 

 

 

 

5.04

Applicability of Prior Vesting Schedule.

 

 

 

 

 

(a)

Notwithstanding the vesting schedules set forth in Article 5.01, the vested
percentage of a Participant’s retirement benefit shall not be less than the
vested percentage attained under the terms of the Prior Plan as of
August 31, 1994.

 

 

 

 

 

(b)

A Participant with at least three (3) Years of Service as of September 1, 1994
may elect to have his nonforfeitable percentage computed under the Prior Plan.
For Plan Years beginning before December 31, 1988, or with respect to
Participants who fail to complete at least one Hour of Service in a Plan Year
beginning after December 31, 1988, five (5) shall be substituted for three (3)
in the preceding sentence. If a Participant fails to make such election, then
such Participant shall be subject to the vesting schedules set forth in Article
5.01. The


--------------------------------------------------------------------------------



27

 

 

 

 

 

 

Participant’s election period shall commence on the effective date of Article
5.01 as amended and shall end sixty (60) days after the latest of:

 

 

 

 

 

 

(i)

the adoption date of such amendment,

 

 

 

 

 

 

(ii)

the effective date of such amendment, or

 

 

 

 

 

 

(iii)

the date the Participant receives written notice of such amendment from the
Company or Plan Administrator.

 

 

 

 

 

 

Notwithstanding the foregoing, any Employee who was a Participant as of the
effective date of the amendment of Article 5.01 and who completed three (3)
Years of Service shall be subject to the vesting schedule determined without
regard to such amendment, provided that such schedule provides, in all
circumstances, a nonforfeitable percentage that is no less than the percentage
determined Article 5.01 as amended. For Plan Years beginning before
December 31, 1988, or with respect to Employees who fail to complete at least
one Hour of Service in a Plan Year beginning after December 31, 1988, five (5)
shall be substituted for three (3) in the preceding sentence.

 

 

 

 

 

 

This election herein above shall also be applicable when a Top-Heavy Plan
reverts to non-Top-Heavy status.


--------------------------------------------------------------------------------



28

 

 

 

 

 

ARTICLE 6: AMOUNT AND COMMENCEMENT OF RETIREMENT BENEFIT

 

 

 

 

 

6.01

Normal Retirement.

 

 

 

 

 

In addition to the portion of his Normal Retirement benefit that is determined
in accordance with Article 4, a Participant who retires on his Normal Retirement
Date shall be entitled to a Normal Retirement Benefit determined in accordance
with this Article 6.01 and subject to the minimum benefit provisions of Article
6.02. The Participant shall be entitled to receive a Normal Retirement Benefit,
the Actuarial Equivalent of which is equal to the sum of (a) and (b) below:

 

 

 

 

 

 

(a)

Service Before September 1, 1994.

 

 

 

 

 

 

 

(i)

For Participants in covered employment on or after September 1, 1994, the Normal
Retirement Benefit attributable to Service before September 1, 1994 shall be the
amount determined in subparagraph (a)(ii). For Participants in covered
employment on or after September 1, 1994 and who remain in covered employment on
or after January 1, 1997, the Normal Retirement Benefit attributable to Service
before September 1, 1994 shall be the greater of the amount determined in
subparagraph (a)(ii) or the amount determined in subparagraph (a)(iii).

 

 

 

 

 

 

 

(ii)

The amount determined in this subparagraph (a)(ii) shall be the product of the
Participant’s accrued benefit under the Prior Plan as of August 31, 1994 and a
fraction, the numerator of which is the amount determined in (A) and the
denominator of which is the amount determined in (B), as follows:

 

 

 

 

 

 

 

 

(A)

The greater of (I) the Participant’s Average Compensation as of August 31, 1994
or (II) the Participant’s Average Compensation at retirement.

 

 

 

 

 

 

 

 

(B)

The Participant’s Average Compensation as of August 31, 1994,

 

 

 

 

 

 

 

 

With respect to a Participant with a “frozen Section 401(a)(17) benefit”, within
the meaning of Article 6.02(b), the amount shall be determined by adjusting the
frozen December 31, 1993 accrued benefit and the frozen accrued benefit for the
period from January 1, 1994 to August 31, 1994 separately, using in the
denominator, the Participant’s Average Final Compensation as of
December 31, 1993 and August 31, 1994 respectively, in each case, as limited by
Section 401(a)(17).

 

 

 

 

 

 

 

 

If a Participant elects pursuant to Article 6.07(c) to receive a distribution of
his employee contributions to the Plan, prior to his Annuity Starting Date, the
accrued benefit under the Prior Plan as of August 31, 1994, adjusted as provided
in this subparagraph, shall be reduced by the Actuarial Equivalent of the amount
actually distributed to the Participant.


--------------------------------------------------------------------------------



29

 

 

 

 

 

 

 

 

(iii)

The amount determined in this subparagraph shall be the portion of Participant’s
accrued benefit under the Prior Plan, as of August 31, 1994, that is
attributable only to employer contributions, with the portion of the accrued
benefit attributable to employer contributions under the Prior Plan, multiplied
by the fraction described in subparagraphs (ii)(A) and (B), increased by the
Actuarial Equivalent value of the Participant’s contributions, provided,
however, that this increase shall not apply, if the Participant elects pursuant
to Article 6.07(c) to receive a distribution of his employee contributions to
the Plan, prior to his Annuity Starting Date.

 

 

 

 

 

 

(b)

Service After August 31, 1994.

 

 

 

 

 

 

 

The Normal Retirement Benefit attributable to Service after August 31, 1994
shall be equal to one and one-half (1½%) percent of Average Compensation in
excess of Covered Compensation multiplied by the Participant’s total number of
Years of Credited Service after August 31, 1994, up to a maximum of 35 years,
plus one percent (1%) of Average Compensation up to Covered Compensation
multiplied by the Participant’s total number of Years of Credited Service after
August 31, 1994, up to a maximum of 35 years.

 

 

 

 

 

 

(c)

Effective January 1, 1997, in addition to the benefits described in Article 4.02
and paragraphs (a) and (b) above, the Normal Retirement Benefit of certain
participants shall be increased. Participants described in Part A of Schedule I
shall receive the increase set forth in subparagraphs (c)(i) through (c)(iii)
herein. Participants described in Part B of Schedule I shall receive the
increase set forth in subparagraph (c)(iv) herein, adjusted for optional form of
payment as provided in Article 7.02.

 

 

 

 

 

 

 

(i)

The benefit described in Article 6.01(a) shall be increased by the sum of (A)
and (B) below:

 

 

 

 

 

 

 

 

(A)

the applicable factor in Schedule I 1 multiplied by the employer accrued benefit
under Article 6.01(a), as of the date of determination, but in no event later
than December 31, 2000,

 

 

 

 

 

 

 

 

(B)

the applicable factor in Schedule I 1 multiplied by the employer accrued benefit
under Article 6.01(a) as of the date of determination, but in no event later
than December 31, 2000, multiplied by a Participant’s Years of Credited Service
after December 31, 1997 and before January 1, 2001.

 

 

 

 

 

 

 

(ii)

The benefit described in Article 6.01(b) shall be increased by the sum of (A)
and (B) below:

 

 

 

 

 

 

 

 

(A)

the product of the applicable factor in Schedule I 1, multiplied by the fraction
10/3, multiplied by the sum of:

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than


--------------------------------------------------------------------------------



30

 

 

 

 

 

 

 

 

 

 

 

December 31, 2000, and Covered Compensation determined as of December 31, 1997,
plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (A)(I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 1997.

 

 

 

 

 

 

 

 

 

(B)

the product of the applicable factor in Schedule I 1, multiplied by a
Participant’s Years of Credited Service after December 31, 1997 and before
January 1, 2001, multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2000, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (B)(I) above.

 

 

 

 

 

 

 

 

(iii)

The benefit described in Article 4.02 shall be increased by the sum of (A) to
(D) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor described in Schedule I 1 multiplied by the Participant’s
Cash Balance Account as of December 31, 1997.

 

 

 

 

 

 

 

 

 

(B)

the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant’s Cash Balance Account for the 1998 Plan Year.

 

 

 

 

 

 

 

 

 

(C)

the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant’s Cash Balance Account for the 1999 Plan Year.

 

 

 

 

 

 

 

 

 

(D)

the applicable factor described in Schedule I 1 multiplied by the credit to the
Participant’s Cash Balance Account for the 2000 Plan Year.

 

 

 

 

 

 

 

 

(iv)

The additional benefits set forth in Part B of Schedule I 1.

 

 

 

 

 

 

 

 

(v)

In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statute or regulation, but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code, all
accruals under this Article 6.01(c) shall cease as of the effective date of said
increase.

 

 

 

 

 

 

 

(d)

Effective January 1, 2000, in addition to the benefit described in Article 4.02
and paragraphs (a), (b) and (c) above, the Normal Retirement Benefit of certain


--------------------------------------------------------------------------------



31

 

 

 

 

 

 

 

 

participants shall be increased. Participants described in Schedule I 2 shall
receive the increase set forth in subparagraphs (d)(i) through (d)(iii) herein.

 

 

 

 

 

 

 

 

(i)

The sum of the benefits described in Article 6.01(a) and 6.01(c)(i) shall be
increased by the sum of (A) and (B) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor in Schedule I 2 multiplied by the employer accrued benefit
under Article 6.01(a) and 6.01(c)(i) as of the date of determination, but in no
event later than December 31, 2003,

 

 

 

 

 

 

 

 

 

(B)

the applicable factor in Schedule I 2 multiplied by the employer accrued benefit
under Article 6.01(a) and 6.01(c)(i) as of the date of determination, but in no
event later than December 31, 2003, multiplied by a Participant’s Years of
Credited Service after December 31, 2000 and before January 1, 2004.

 

 

 

 

 

 

 

 

(ii)

The benefit described in Article 6.01(b) and 6.01(c)(ii) shall be increased by
the sum of (A) and (B) below:

 

 

 

 

 

 

 

 

 

(A)

the product of the applicable factor in Schedule I 2, multiplied by three (3.0),
multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2003, and Covered
Compensation determined as of December 31, 2000, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent of Average Compensation, as determined in accordance with
subparagraph (A)(I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2000, plus

 

 

 

 

 

 

 

 

 

 

(III)

the accrued benefit provided under Article 6.01(c)(ii)(A) and 6.01(c)(ii)(B).

 

 

 

 

 

 

 

 

 

(B)

the product of the applicable factor in Schedule I 2, multiplied by a
Participant’s Years of Credited Service after December 31, 2000 and before
January 1, 2004, multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2003, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.


--------------------------------------------------------------------------------



32

 

 

 

 

 

 

 

 

(iii)

The benefit described in Article 4.02 and 6.01(c)(iii) shall be increased by the
sum of (A) to (D) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor described in Schedule I 2, multiplied by the Participant’s
Cash Balance Account as of December 31, 2000.

 

 

 

 

 

 

 

 

 

(B)

the applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2001 Plan Year.

 

 

 

 

 

 

 

 

 

(C)

The applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2002 Plan Year.

 

 

 

 

 

 

 

 

 

(D)

The applicable factor described in Schedule I 2, multiplied by the credit to the
Participant’s Cash Balance Account for the 2003 Plan Year.

 

 

 

 

 

 

 

 

(iv)

If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(d) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (d) shall be void ab initio.

 

 

 

 

 

 

 

(e)

Effective January 1, 2004, in addition to the benefit described in Article 4.02
and paragraphs (a), (b), (c) and (d) above, the Normal Retirement Benefit of
certain participants shall be increased. Participants described in Part A of
Schedule I 3 shall receive the increase set forth in subparagraphs (e)(i)
through (e)(iii) herein. Participants described in Part B of Schedule I 3 shall
receive the increase set forth in subparagraph (e)(iv) herein, adjusted for
optional form of payment as provided in Article 7.02.

 

 

 

 

 

 

 

 

(i)

The sum of the benefits described in Article 6.01(a), 6.01(c)(i) and 6.01(d)(i)
shall be increased by the sum of (A) and (B) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor in Schedule I 3, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006,

 

 

 

 

 

 

 

 

 

(B)

the applicable factor in Schedule I 3, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i) and 6.01(d)(i) as of the date of
determination, but in no event later than December 31, 2006, multiplied by a
Participant’s Years of Credited Service after December 31, 2003 and before
January 1, 2007.

 

 

 

 

 

 

 

 

(ii)

The benefit described in Article 6.01(b), 6.01(c)(ii) and 6.01(d)(ii) shall be
increased by the sum of (A) and (B) below:


--------------------------------------------------------------------------------



33

 

 

 

 

 

 

 

 

 

(A)

the product of the applicable factor in Schedule I 3, multiplied by three (3.0),
multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2006, and Covered
Compensation determined as of December 31, 2003, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (I) above, up to Covered Compensation, with Covered Compensation
determined as of December 31, 2003, plus

 

 

 

 

 

 

 

 

 

 

(III)

the accrued benefit provided under Article 6.01(c)(ii)(A), 6.01(c)(ii)(B),
6.01(d)(ii)(A) and 6.01(d)(ii)(B).

 

 

 

 

 

 

 

 

 

(B)

the product of the applicable factor in Schedule I 3, multiplied by a
Participant’s Years of Credited Service after December 31, 2003 and before
January 1, 2007, multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2006, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.

 

 

 

 

 

 

 

 

(iii)

The benefit described in Article 4.02, 6.01(c)(iii) and 6.01(d)(iii) shall be
increased by the sum of (A) to (D) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor described in Schedule I 3, multiplied by the Participant’s
Cash Balance Account as of December 31, 2003.

 

 

 

 

 

 

 

 

 

(B)

the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2004 Plan Year.

 

 

 

 

 

 

 

 

 

(C)

the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2005 Plan Year.

 

 

 

 

 

 

 

 

 

(D)

the applicable factor described in Schedule I 3, multiplied by the credit to the
Participant’s Cash Balance Account for the 2006 Plan Year.


--------------------------------------------------------------------------------



34

 

 

 

 

 

 

 

 

(iv)

The additional benefits set forth in Part B of Schedule I 3.

 

 

 

 

 

 

 

 

(v)

In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statue or regulation (but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Article 6.01(e) shall cease as of the effective date of said
increase.

 

 

 

 

 

 

 

 

(vi)

If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(e) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (e) shall be void ab initio.

 

 

 

 

 

 

 

(f)

Effective January 1, 2007, in addition to the benefit described in Article 4.02
and paragraphs (a), (b), (c), (d) and (e) above, the Normal Retirement Benefit
of certain participants shall be increased. Participants described in Schedule
I 4 shall receive the increase set forth in subparagraphs (f)(i) through
(f)(iii) herein.

 

 

 

 

 

 

 

 

(i)

The sum of the benefits described in Article 6.01(a), 6.01(c)(i) 6.01(d)(i), and
6.01(e)(i) shall be increased by the sum of (A) and (B) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009,

 

 

 

 

 

 

 

 

 

(B)

the applicable factor in Schedule I 4, multiplied by the employer accrued
benefit under Article 6.01(a), 6.01(c)(i), 6.01(d)(i) and 6.01(e)(i) as of the
date of determination, but in no event later than December 31, 2009, multiplied
by a Participant’s Years of Credited Service after December 31, 2006 and before
January 1, 2010.

 

 

 

 

 

 

 

 

(ii)

The benefit described in Article 6.01(b), 6.01(c)(ii), 6.01(d)(ii) and
6.01(e)(ii) shall be increased by the sum of (A) and (B) below:

 

 

 

 

 

 

 

 

 

(A)

the product of the applicable factor in Schedule I 4, multiplied by three (3.0),
multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation determined as of the date of
determination, but in no event later than December 31, 2009, and Covered
Compensation determined as of December 31, 2006, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation, as determined in accordance with
subparagraph (I) above, up


--------------------------------------------------------------------------------



35

 

 

 

 

 

 

 

 

 

 

 

to Covered Compensation, with Covered Compensation determined as of December 31,
2006, plus

 

 

 

 

 

 

 

 

 

 

(III)

the accrued benefit provided under Article 6.01(c)(ii)(A), 6.01(c)(ii)(B),
6.01(d)(ii)(A), 6.01(d)(ii)(B), 6.01(e)(ii)(A) and 6.01(e)(ii)(B).

 

 

 

 

 

 

 

 

 

(B)

the product of the applicable factor in Schedule I 3, multiplied by a
Participant’s Years of Credited Service after December 31, 2006 and before
January 1, 2010, multiplied by the sum of:

 

 

 

 

 

 

 

 

 

 

(I)

one and one-half percent (1½%) of Average Compensation in excess of Covered
Compensation, with Average Compensation and Covered Compensation determined as
of the date of determination, but in no event later than December 31, 2009, plus

 

 

 

 

 

 

 

 

 

 

(II)

one percent (1%) of Average Compensation up to Covered Compensation, with
Covered Compensation and Average Compensation determined in accordance with
subparagraph (I) above.

 

 

 

 

 

 

 

 

(iii)

The benefit described in Article 4.02, 6.01(c)(iii), 6.01(d)(iii) and
6.01(e)(iii) shall be increased by the sum of (A) to (D) below:

 

 

 

 

 

 

 

 

 

(A)

the applicable factor described in Schedule I 4, multiplied by the Participant’s
Cash Balance Account as of December 31, 2006.

 

 

 

 

 

 

 

 

 

(B)

the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2007 Plan Year.

 

 

 

 

 

 

 

 

 

(C)

the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2008 Plan Year.

 

 

 

 

 

 

 

 

 

(D)

the applicable factor described in Schedule I 4, multiplied by the credit to the
Participant’s Cash Balance Account for the 2009 Plan Year.

 

 

 

 

 

 

 

 

(iv)

In the event the limitation on Compensation in Section 401(a)(17) of the Code is
increased at any time by statue or regulation (but not by application of the
cost-of-living adjustment factor in Section 401(a)(17)(b) of the Code), all
accruals under this Article 6.01(f) shall cease as of the effective date of said
increase.

 

 

 

 

 

 

 

 

(v)

If the Internal Revenue Service, upon timely application, determines that this
Article 6.01(f) causes the Plan to lose its status as a qualified plan under
Section 401(a) of the Code, then this paragraph (f) shall be void ab initio.


--------------------------------------------------------------------------------



36

 

 

 

 

6.02

Minimum Retirement Benefits.

 

 

 

 

 

(a)

A minimum retirement benefit equal to the greater of (i) or (ii) below shall be
provided for “contributing participants” as such term is defined under the Prior
Plan, who attained age fifty-five (55) with sixty (60) months of contributory
Service ending on August 31, 1994:

 

 

 

 

 

 

(i)

the Normal Retirement Benefit under the Plan; or

 

 

 

 

 

 

(ii)

the Participant’s Prior Plan Benefit determined pursuant to Article 6.11.

 

 

 

 

 

(b)

Notwithstanding any provision of the Plan to the contrary, the annual normal
retirement benefit of a Participant who is affected by the imposition of the
OBRA ’93 annual compensation limit, as described in Article 1.12, shall be equal
to the greater of:

 

 

 

 

 

 

(i)

the Participant’s retirement benefit calculated under the provisions of the Plan
as determined with regard to such limitation, or

 

 

 

 

 

 

(ii)

a retirement benefit equal to the Participant’s accrued benefit determined as of
December 31, 1993, plus the Participant’s accrued benefit based solely on
service after such date under the provisions of the Plan as determined with
regard to such imposition.

 

 

 

 

 

 

For purposes of this Article 6.02, the accrued benefit determined as of
December 31, 1993 shall be equal to the greater of (A) the Participant’s accrued
benefit determined as of December 31, 1993, as determined with regard to the
limitation on Compensation as in effect prior to the imposition of the OBRA ‘93
annual compensation limit, or (B) the Participant’s accrued benefit determined
as of December 31, 1988, plus the Participant’s accrued benefit based solely on
service after such date under the provisions of the Plan as determined with
regard to such limitation, and such amount shall be deemed to the “frozen
Section 401(a)(17) benefit” for purposes of Article 6.01(a).

 

 

 

 

6.03

Early Retirement.

 

 

 

 

If a Participant’s Service terminates on or after the Participant’s Early
Retirement Date, the Participant shall be entitled to receive his Normal
Retirement Benefit determined as of the date on which the Participant terminated
Service; provided, however, that in no event shall the Normal Retirement Benefit
of any Participant who continues to perform Service after the Early Retirement
Date be reduced as a result of such continued Service. Should the Participant
elect to receive his Normal Retirement Benefit prior to the Normal Retirement
Age, the Participant shall be entitled to a retirement benefit that is equal to
his Normal Retirement Benefit multiplied by the applicable Early Retirement
Factor set forth in Schedule A 1. The Early Retirement Benefit shall be payable
in one of the forms provided in Article 7 of the Plan and shall commence on the
first day of the month following the date on which the Participant terminates
Service, unless the Participant elects a later commencement date, which
commencement date shall not be later than his Normal Retirement Date.


--------------------------------------------------------------------------------



37

 

 

 

6.04

Deferred Retirement.

 

 

 

If a Participant should continue Service beyond his Normal Retirement Age, the
Participant shall continue his accrual of benefits in accordance with Article
6.01 of the Plan and the benefit payable upon his retirement shall be subject to
the provisions of Article 6.09.

 

 

 

6.05

Termination of Service After August 31, 1994.

 

 

 

A Participant who separates from Service shall be entitled to receive a
distribution equal to the Actuarial Equivalent of his nonforfeitable interest,
determined in accordance with Article 5.01(a), in the portion of his Normal
Retirement Benefit determined under this Article 6. In the event of such an
election, the vested retirement benefit shall commence as soon as
administratively practicable following the Participant’s separation from
Service. The vested retirement benefit shall be payable in one of the forms
provided in Article 7 of the Plan.

 

 

 

6.06

Employee Contributions.

 

 

 

 

(a)

Effective September 1, 1994, no contribution shall be required of any
Participant as a condition of his participation in the Plan. The provisions of
the Prior Plan shall govern mandated employee contributions required before
September 1, 1994.

 

 

 

 

(b)

For periods on or after January 1, 1988, interest on the employee contributions
shall be calculated pursuant to Section 411(c)(2)(C)(iii)(I) of the Code. For
the period from January 1, 1976 to January 1, 1988, interest shall be equal to
5%. Prior to January 1, 1976, interest shall be equal to the rate in effect
under the terms of the Prior Plan.

 

 

 

 

(c)

A Participant may request a distribution of his employee contributions plus
accrued interest thereon at any time, in writing, on a form or forms prescribed
by the Administrative Committee. Such distribution shall be in a lump sum cash
payment equal to the aggregate of his employee contributions plus accrued
interest thereon. The distribution shall reduce the Participant’s retirement
benefit under Article 6.01(a)(i) by the Actuarial Equivalent of the amount
distributed.

 

 

 

 

(d)

If a Participant is employed on or after January 1, 1997, employee contributions
that have not been returned to the Participant as of his Annuity Starting Date
shall be converted into an additional benefit of Actuarial Equivalent value in
the application of Article 6.01(a)(ii) in the form of benefit selected by the
Participant in accordance with Article 7.02.

 

 

 

6.07

Deferred Commencement of Benefits.

 

 

 

 

(a)

Subject to Article 7.03 of the Plan, a Participant may elect, in the form and
manner prescribed by the Administrative Committee, to defer payment of his
nonforfeitable interest, determined in accordance with Article 5.01, in that
portion of his Normal Retirement Benefit determined in accordance with Article
6.01 to a date specified by the Participant.

 

 

 

 

(b)

If payment of the Participant’s vested Normal Retirement Benefit commences after
the Participant’s Normal Retirement Date, the Participant shall be entitled to


--------------------------------------------------------------------------------



38

 

 

 

 

 

a retirement benefit that is equal to his Normal Retirement Benefit multiplied
by the applicable Deferred Retirement Factor determined in accordance with
Schedule A 2.

 

 

 

6.08

Deductions for Disability Benefits.

 

 

 

In determining benefits payable to any Participant, a deduction shall be made
equivalent to all or any part of the following benefits payable to such
pensioner by reason of any law of the United States, or any political
subdivision thereof, which has been or shall be enacted, provided that such
deduction shall be to the extent that such benefits have been provided by
premiums, taxes or other payments paid by or at the expense of the Company:

 

 

 

 

(a)

Disability benefits, other than a Primary Insurance Amount payable under the
Federal Social Security Act as now in effect or as hereafter amended.

 

 

 

(b)

Workers’ Compensation (including hearing, pulmonary, ocular, and other
occupational diseases and accident claims but excluding statutory payments for
loss of any physical or bodily members such as leg, arm or finger) for Workers’
Compensation awards granted subsequent to March 1, 1978, for Wood-Ridge and
Nuclear facilities; January 9, 1978 for Curtiss-Wright Flight Systems, Inc.; May
5, 1978 for Target Rock Corp.; July 28, 1987 for Buffalo facility; and March 1,
1978 for the Corporate Office.

 

 

 

6.09

Mandatory Commencement of Benefits.

 

 

 

Unless a Participant elects otherwise, in accordance with the provisions of
Article 7, payment of the Participant’s vested retirement benefit must commence
not later than the sixtieth (60th) day after the close of the Plan Year in which
occurs the latest of:

 

 

 

 

(a)

the Participant attains the earlier of age sixty- five (65) and the Normal
Retirement Age,

 

 

 

 

(b)

the date the Participant’s Service terminates or

 

 

 

 

(c)

the tenth (10th) anniversary of the year in which the Participant commenced Plan
participation.

 

 

 

6.10

Maximum Retirement Benefit.

 

 

 

 

(a)

Subject to the following provisions and the limitations set forth in Section 415
of the Code, any regulations or rulings thereunder and notwithstanding any
provision of the Plan to the contrary, the maximum annual Pension payable to a
Participant under the Plan in the form of a single life annuity, when added to
any pension attributable to contributions of the Company or an Affiliated
Company provided to the Participant under any other qualified defined benefit
plan, shall be equal to the lesser of (1) the dollar limitation described in
Section 415(b)(1)(A) of the Code or (2) the Participant’s average annual
remuneration during the three consecutive calendar years of his service with the
Company or Affiliated Company affording the highest such average or during all
of the years of such service if less than three years.


--------------------------------------------------------------------------------



39

 

 

 

 

 

(b)

For purposes of this Article 6.10, the term “remuneration” with respect to any
Participant shall mean the wages, salaries, and other amounts paid in respect of
such Participant by the Company or an Affiliated Company for personal services
actually rendered and shall include, but not by way of limitation, bonuses,
overtime payments, and commissions and shall exclude deferred compensation,
stock options, and other distributions which receive special tax benefits under
the Code. Remuneration shall also include any pre-tax contributions under a
“qualified cash or deferred arrangement” (as defined under Section 401(k) of the
Code and its applicable regulations) or under a “cafeteria plan” (as defined
under Section 125 of the Code and its applicable regulations) or under a
“qualified transportation fringe” (as defined under Section 132(f) of the Code
and its applicable regulations).

 

 

 

 

 

 

Effective January 1, 2008, remuneration shall also include amounts required to
be recognized under the provisions of Section 1.415(c)-2(e) of the Treasury
Regulations. Remuneration shall not exceed the limitation on compensation under
Section 401(a)(17) of the Code.

 

 

 

 

 

(c)

Notwithstanding the provisions of paragraph (a) above, the maximum annual
pension payable to a Participant who has a “freeze date” shall not be less than
his “old law benefit.” A Participant’s “old law benefit” at any date is the
maximum benefit he would be entitled to receive at such date, determined without
regard to any changes in the terms and conditions of the Plan after December 8,
1994, without regard to any benefits that accrue under the Plan after his freeze
date, and without regard to any cost of living changes that become effective
after his freeze date. The “freeze date” of a Participant whose pension
commences on or after January 1, 1995, and before January 1, 2000 shall be
December 31, 1999.

 

 

 

 

 

(d)

In the case of a Participant of the Plan whose benefits have not yet commenced
as of January 1, 2001, the benefit payable to the Spouse under a Qualified Joint
and Survivor Annuity or under a qualified preretirement survivor annuity shall
be subject to the dollar limitation which would apply if the benefits were
payable to the Participant in the form of a life annuity. The amount of the
benefit payable to the Spouse, and which is subject to the preceding sentence,
shall be computed from the Participant’s accrued benefit, determined in
accordance with Article 4 and Article 6, and before application of this Article
6.10.

 

 

 

 

 

(e)

If the benefit is payable neither as a life annuity nor as a Qualified Joint and
Survivor Annuity, the maximum limitation shall be the Actuarial Equivalent of
the maximum limitation otherwise applicable. Actuarial Equivalent for purposes
of this paragraph shall be determined in accordance with Section 415(b) of the
Code and the regulations or rulings issued thereunder and using the Plan’s
optional form of payment factors, or, if less, using factors calculated from the
IRS Mortality Table, if applicable, and either:

 

 

 

 

 

 

(i)

if the benefit is not subject to the provisions of Section 417(e)(3) of the
Code, an interest rate of 5 percent, or

 

 

 

 

 

 

(ii)

if the benefit is subject to the provisions of Section 417(e)(3) of the Code:


--------------------------------------------------------------------------------



40

 

 

 

 

 

 

 

 

(A)

an interest rate of 5.5 percent for distributions made in Plan Years beginning
in 2004 and 2005; and

 

 

 

 

 

 

 

 

(B)

the IRS Interest Rate for distributions made in Plan Years beginning in 2006 or
any subsequent Plan Year.

 

 

 

 

 

However, in the case of a Participant or Beneficiary whose Annuity Starting date
occurs during calendar year 2004, the amount payable under any form of payment
subject to the provisions of Section 417(e)(3) of the Code and subject to
adjustment under the preceding paragraph shall not be less than the amount that
would have been payable had the amount payable been determined using the IRS
Interest Rate in effect on December 31, 2003.

 

 

 

 

 

 

(f)

Notwithstanding anything hereinabove to the contrary, the limitations,
adjustments and other requirements prescribed in this Article 6.10 shall at all
times comply with the provisions of Section 415 of the Code and the regulations
thereunder, the terms of which are specifically incorporated herein by
reference.

 

 

 

 

 

6.11

Prior Plan Benefit.

 

 

 

 

 

 

(a)

Applicability of Prior Plan Benefit

 

 

 

 

 

 

 

The provisions of this Article 6.11 shall be applicable to:

 

 

 

 

 

 

 

(i)

any Participant who terminated from employment with the Company prior to
September 1, 1994 and who was fully vested in his benefits under the Prior Plan;
and

 

 

 

 

 

 

 

(ii)

any Participant who attained age fifty-five (55) and had completed sixty (60)
continuous months of contributory active service as of August 31, 1994, and who
remained in employment with the Company subsequent to that date.

 

 

 

 

 

 

(b)

Normal Retirement Benefit.

 

 

 

 

 

 

 

(i)

A Participant who retires on his Normal Retirement Date shall be entitled to his
Normal Retirement Benefit calculated as of the date he retires. The Normal
Retirement Benefit of a Participant shall be an annual annuity benefit, payable
in monthly installments, equal to the sum of the following:

 

 

 

 

 

 

 

 

(A)

a Past Service Benefit, if he (i) became an active Participant as of May 1,
1953, (ii) remained a continuous Participant, whether active or suspended,
during the period of his employment on and after May 1, 1953, and made
contributions while an active Participant during such period; plus

 

 

 

 

 

 

 

 

(B)

a Future Service Benefit, if he made contributions while an active Participant;
plus


--------------------------------------------------------------------------------



41

 

 

 

 

 

 

 

 

 

 

(C)

a Supplemental Benefit, if made contributions while an active Participant; plus

 

 

 

 

 

 

 

 

(D)

a Pension Equivalent Benefit; and minus

 

 

 

 

 

 

 

 

(E)

the value of contributions that the Participant would have made, from September
1, 1994 to the Participant’s retirement date, assuming, for this purpose that
the provisions of the Prior Plan remained in effect for such period and the
Participant had elected to make contributions in accordance with such
provisions.

 

 

 

 

 

 

 

(ii)

The amounts taken into account for purposes of subparagraph (b)(i) shall be
determined as follows:

 

 

 

 

 

 

 

 

(A)

The Past Service Benefit of a Participant eligible therefor shall be equal to
three-quarters of one percent (3/4%) of his “annual earnings” as of May 1, 1953,
multiplied by the number of his Years of Credited Service prior to May 1, 1953.

 

 

 

 

 

 

 

 

(B)

The Future Service Benefit of a Participant eligible therefor shall be one
percent (1%) of his annual earnings for each year of active participation during
which he made contributions under the Prior Plan.

 

 

 

 

 

 

 

 

(C)

The “Supplemental Benefit” of a Participant eligible therefor shall be the
benefit calculated under either (I) or (II) below, whichever shall be
applicable:

 

 

 

 

 

 

 

 

 

 

 

(I)

If the Participant shall have been a continuous Participant, whether active or
suspended, for the period from his eligibility date to his Normal Retirement
Date and made contributions at all times while an active Participant under the
Prior Plan during such period, two percent (2%) of his “final average earnings”
in excess of $3,600 as determined below, multiplied by the sum of his years of
Credited Service (not in excess of fifteen (15) years). For purposes of the
preceding sentence, “final average annual earnings in excess of $3,600” means:

 

 

 

 

 

 

 

 

 

 

 

 

(1)

for an Employee with five (5) or more years of active participation, the average
of the excess of his annual earnings over $3,600 for the five (5) consecutive
years of his active participation during his final years of active
participation, but not in excess of ten (10), which produce the highest such
average, or

 

 

 

 

 

 

 

 

 

 

 

 

(2)

for an Employee with less than five (5) years of active participation, the
average of his annual earnings in excess of $3,600 actually paid to him for the
period of his service, not in excess of five (5)


--------------------------------------------------------------------------------



42

 

 

 

 

 

 

 

 

 

 

 

 

 

years, ending with his last year of active participation.

 

 

 

 

 

 

 

 

 

 

 

(II)

If the Participant shall not have been a continuous Participant, whether active
or suspended, for the period from his eligibility date to his Normal Retirement
Date, or did not make contributions at all times while an active Participant
under the Prior Plan during such period, an amount calculated under (I) above,
as if the Participant had, in fact, been a continuous Participant for such
period and made contributions at all times under the Prior Plan, while an active
Participant therein, multiplied by a fraction, the numerator of which shall be
the sum of his Years of Credited Service (not limited to fifteen (15) years) on
the basis of which the Participant shall actually accrue a Past and/or Future
Service Benefit under the Plan, and the denominator of which shall be the sum of
his Years of Service, whether or not regarded as Credited Service for purposes
of the Plan and not limited to fifteen (15) years, on the basis of which the
Participant would have been entitled to accrue a Past and/or Future Service
Benefit under the Plan if he had, in fact, been a continuous Participant for
such period and made contributions while an active Participant therein.

 

 

 

 

 

 

 

 

 

 

(D)

The “Pension Equivalent Benefit” of a Participant eligible therefor shall be the
monthly pension benefit in accordance with Schedule B; provided, however, that
the portion, if any, of such Pension Equivalent Benefit which shall have been
based upon Years of Credited Service for which the Participant also is entitled
to Past and/or Future Service Benefits under this Article 6.11 shall be reduced
by the amount of such Past and/or Future Service Benefits.

 

 

 

 

 

 

 

 

(c)

Death Benefit.

 

 

 

 

 

 

 

 

 

In the event an inactive Participant to whom this Article 6.11 is applicable
shall die before retirement, a death benefit shall be payable to his beneficiary
equal to the aggregate of his contributions, plus interest, and any applicable
annuity.

 

 

 

 

 

 

 

 

(d)

Severance of Employment Benefit.

 

 

 

 

 

 

 

 

 

(i)

After Vesting Date.

 

 

 

 

 

 

 

 

 

 

If the employment of a Participant who has made contributions while an active
Participant shall be severed after he shall have completed five (5) Years of
Credited Service, and before he has reached his Early Retirement Date, he shall
be entitled to a Severance of Employment Benefit which shall be an annual
annuity benefit commencing as of the first of the month next following his
sixty-fifth (65th) birthday, which shall be equal to his Normal Retirement
Benefit, determined in accordance with


--------------------------------------------------------------------------------



43

 

 

 

 

 

 

 

 

paragraph (b) above based upon his Years of Credited Service and years of active
participation on the date of his severance of employment. In the calculation of
the Supplemental Benefit of a Participant who severs his employment under this
paragraph (d)(i), the denominator of the fraction referred to in subparagraph
(b)(ii)(C)(II) shall include Years of Service the Participant would have had at
his Normal Retirement Date, if he had remained in the employ of the Company
until such date. Such Participant may elect, by filing a written request
therefor with the Administrative Committee on such form and on such terms and
conditions as the Administrative Committee may prescribe, to receive an annual
annuity benefit commencing as of the first of any month following his
fifty-fifth (55th) birthday, in which event such annual annuity benefit shall be
the actuarial equivalent benefit calculated under the preceding sentences of
this subparagraph (d)(i), based upon the early retirement reduction factors set
forth Schedule C. The first payment of a benefit under this subparagraph (d)(i)
will commence the first of the month next following receipt by the
Administrative Committee of all completed necessary forms and documentation. On
or after January 1, 1976, one (1) Year of Service toward eligibility for a
vested benefit in accordance with this paragraph will be credited for any
Participant who works at least one thousand (1,000) hours in any calendar year.

 

 

 

 

 

 

 

 

In lieu of the foregoing annuity benefits, the Participant may elect, by filing
a written request therefor with the Administrative Committee on such form and on
such terms and conditions as the Administrative Committee may prescribe, at any
time after the date of his severance of employment and prior to the commencement
of said annuity benefit, to receive in a lump sum cash payment the aggregate of
his contributions, plus interest, and a deferred pension benefit equal to the
benefit hereto paid for solely through Company Contributions. In the event that
the Participant makes the election described in the foregoing sentence and
further elects to commence receipt of such benefit prior to his Normal
Retirement Date, such benefit will be reduced in accordance with the factors set
forth in Schedule D.

 

 

 

 

 

 

 

(ii)

Prior to Vesting Date.

 

 

 

 

 

 

 

 

If the employment of a Participant who has made contributions while an active
Participant shall be severed prior to satisfying the applicable age and service
conditions prescribed in paragraph (d)(i) above, he shall be entitled, without
request therefor, to a Severance of Employment Benefit equal to the aggregate of
his contributions plus interest.

 

 

 

 

 

 

(e)

Optional Survivor Benefit.

 

 

 

 

 

 

 

The Participant’s fifty-five percent (55%) optional survivor benefit and/or
contingent annuitant benefit shall be reduced by a percentage as set forth below
for each full month or fraction thereof in effect for such Participant.

 

 

 

 

 

 

 

The appropriate percentages are:


--------------------------------------------------------------------------------



44

 

For Coverage While The
Participant’s Age Is

 

Monthly Percentage

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

under 35

 

0.01%

 

 

35 – 45

 

0.02%

 

 

45 – 54 and 11 months

 

0.04%

 


 

 

 

 

 

 

Any reduction for the optional survivor benefit and/or contingent annuitant
option provided by the terms of the Plan as of January 1, 2006 shall be
eliminated with respect to any Participant or surviving Spouse whose Annuity
Starting Date had not occurred as of December 31, 2005.

 

 

 

 

 

(f)

Optional Annuity Benefits for Deferred Vested Participant.

 

 

 

 

 

 

A Deferred Vested Participant may elect, by filing a written request therefor
with the Administrative Committee on such form and on such terms and conditions
as the Administrative Committee may prescribe to receive his deferred vested
benefit in either of the following optional annuity forms:

 

 

 

 

 

 

(i)

A benefit with a survivor benefit adjustment, under which his surviving Spouse
will receive fifty-five percent (55%) of such annuity benefit after the death of
the Participant For a Participant receiving a benefit with a survivor benefit
adjustment, the reduced amount of his monthly benefit shall be equal to an
amount determined by multiplying the monthly benefit otherwise payable to the
Participant by ninety percent (90%) if the Participant’s age and his designated
Spouse’s age are the same; or, if such ages are not the same, such percentage
shall be increased by one-half of one percent (1/2%), up to a maximum of one
hundred percent (100%) for each year that the designated Spouse’s age exceeds
the Participant’s age and shall be decreased by one-half of one percent (1/2%)
for each year that the designated Spouse’s age is less than the Participant’s
age.

 

 

 

 

 

 

(ii)

A “Contingent Annuity Option” of seventy-five percent (75%) or one hundred
percent (100%) with respect to the total of the Supplemental Benefit amount
included within his annuity benefit, under which an annuity, on such terms as
the Administrative Committee may prescribe, shall be payable for the
Participant’s life and continue after his death, in the same or lesser amount,
to and for the life of a selected contingent annuitant; provided, however, that
if such selected contingent annuitant is other than the Participant’s Spouse or
physically or mentally disabled child, the amount payable under the option shall
be adjusted, if necessary, so that the reduction in the Supplemental Benefit
otherwise payable to the Participant on account of the option does not exceed
forty percent (40%). Such annuity shall be the actuarial equivalent of the
aforesaid Supplemental Benefit amount, determined in accordance with Schedule E.
Election of a seventy-five (75%) percent or one hundred percent (100%) option
shall ordinarily be made at least one year prior to the commencement date of the
Participant’s annuity benefit which includes a Supplemental Benefit; otherwise,
the Administrative Committee may require evidence satisfactory to it of the
Participant’s good health.


--------------------------------------------------------------------------------



45

 

 

 

 

 

 

 

 

(g)

For purposes of determining a Participant’s minimum benefit in accordance with
this Article 6.11, the following definitions shall apply:

 

 

 

 

 

 

(i)

Credited Service. The term “credited service” shall have the following meanings:

 

 

 

 

 

 

 

 

 

(A)

Service Prior to May 31, 1953. Only Employees who become contributing active
Participants as of May 31, 1953 shall be entitled to “credited service” under
this paragraph (f)(i) for any periods prior to May 31, 1953. Such “credited
service” shall mean completed years and calendar months of employment prior to
May 31, 1953, including the following periods:

 

 

 

 

 

 

 

 

 

 

(I)

the period of employment of an Employee with the Company, following his most
recent date of hire preceding May 31, 1953 and prior to his sixty-eighth (68th)
birthday;

 

 

 

 

 

 

 

 

 

 

(II)

the period of employment of an Employee with the Company receding his most
recent date of hire and prior to his sixty-eighth (68th) birthday; provided,
however, that the period of his employment preceding a break in employment,
except a break in employment of any duration during the interval commencing
August 1, 1945, and ending on or before December 31, 1949, of two (2) or more
years shall not be taken into account;

 

 

 

 

 

 

 

 

 

 

(III)

any periods of approved Leave of Absence or military leave during the period(s)
defined in (I) and/or (II) above.

 

 

 

 

 

 

 

 

 

(B)

Service Commencing on or After May 31, 1953. “Credited service” after
May 31, 1953 shall mean completed years and calendar months of employment
commencing on or after May 31, 1953 and shall include the following periods:

 

 

 

 

 

 

 

 

 

 

(I)

the periods of employment of an Employee with the Company while eligible to
participate under the Plan following his most recent date of hire and prior to
the earlier of his retirement or termination of employment;

 

 

 

 

 

 

 

 

 

 

(II)

the period of employment of an Employee with the Company preceding his most
recent date of hire; provided, however, that the period of his employment
preceding a break in employment, except a break in employment of any duration of
two (2) or more years shall not be taken into account;

 

 

 

 

 

 

 

 

 

 

(III)

any periods of leave of absence approved by the Company in writing, or military
leave during the period defined in (I) and (II) above.


--------------------------------------------------------------------------------



46

 

 

 

 

 

 

 

 

 

(C)

Pension Plan Equivalent Service. On and after May 1, 1966, “credited service” of
an Employee eligible to participate in this Plan shall include Service which
would be creditable under the Curtiss-Wright Pension Plan for any period(s) of
his employment not included as Credited Service under subparagraphs (I) and (II)
above.

 

 

 

 

 

 

 

 

(ii)

Years of Participation. The term “years of participation” shall be Years of
Credited Service while a continuous Participant; “years of active participation”
shall mean Years of Credited Service while an active Participant, whether or not
interrupted by a period or periods of suspended participation; and “years of
contributory active participation” shall mean Years of Credited Service while
(a) an active Participant prior to May 1, 1966 and (b) a contributing active
Participant after May 1, 1966, whether or not interrupted by a period or periods
of suspended participation.

 

 

 

 

 

 

 

 

(iii)

“Annual Earnings” for periods prior to September 1, 1994 shall mean:

 

 

 

 

 

 

 

 

 

(A)

for each calendar month prior to July 1, 1970, one-twelfth (1/12) of his basic
salary, on an annual basis, in effect at the beginning of each Plan Year; and

 

 

 

 

 

 

 

 

 

(B)

for each calendar month after June 30, 1970, one-twelfth (1/12) of the sum of
his basic salary, on an annual basis, in effect at the beginning of each Plan
Year, plus any cash payments he received in the prior Plan Year under the
Company’s incentive compensation plan;

 

 

 

 

 

 

 

 

(iv)

“Interest” for deferred vested Participants who terminated employment prior to
September 1, 1994 means interest calculated from the first day of the Plan Year
next following the Participant’s contribution, compounded annually to the first
of any month in which (A) there shall occur an event under the Plan calling for
the distribution of an amount plus interest or (B) the Participant’s retirement,
whichever first occurs. Interest to May 1, 1966 shall be calculated at the rate
of two percent (2%) compounded annually; interest from May 1, 1966 to
January 1, 1971 shall be calculated at the rate of three and one-half percent
(3½%) compounded annually; and interest from January 1, 1971 to
December 31, 1975 shall be calculated at the rate of four and one-half percent
(4½%) compounded annually. Interest from January 1, 1976 to December 31, 1987
shall be calculated at the rate of five percent (5%) compounded annually; and
interest from January 1, 1988 at one hundred twenty percent (120%) of the
Federal mid-term rate as at the beginning of the Plan Year compounded annually.


--------------------------------------------------------------------------------



47

 

 

 

6.12

Supplemental Benefit.

 

 

 

 

(a)

The Board of Directors shall have the authority to cause a benefit, calculated
in accordance with paragraph (b) below, to be paid to any one or more of the
individuals identified in Schedule H. The supplemental benefit shall be in
addition to any benefit payable under the Plan.

 

 

 

 

(b)

The supplemental benefit shall be as specified herein for the individuals listed
in Schedule H. Such payment shall be payable either in the form of an annuity
described in paragraph (c) below, payable beginning at normal retirement date,
or, at the election of the Participant, with spousal consent if necessary, in
the form of a lump sum payment on the first day of any month following the sale
of the Corporation’s Buffalo facility and the completion of the applicable forms
and waiting period as specified in Article 7.09. In lieu of lump sum payment as
described above, the Participant may elect to commence his annuity at the same
time the lump sum would have been payable.

 

 

 

 

(c)

The supplemental benefit shall be paid in accordance with Article 7.01(a) for an
unmarried Participant or Article 7.01(b) for a married Participant, unless the
Participant elects the following optional form of payment: cash lump sum. In
order to derive the life annuity described by Article 7.01(a), the lump sum
listed in Schedule H will be divided by a deferred annuity factor, using the
PBGC interest rates - as described in Article 1.01. Article 7.01(b) annuities
are derived by using the basis stipulated in Article 1.01. Early retirement
annuities are the actuarial equivalent of normal retirement annuities using the
immediate PBGC interest rate and the P 84 (0) mortality table as stated in
Article 1.01.

 

 

 

6.13

Reemployment Following Commencement of Annuity Payments.

 

 

 

Notwithstanding any provisions of the Plan to the contrary, in the event a
Participant who is in receipt of annuity payments is reemployed by the Company
or an Affiliated Company, payment of such benefit payments shall continue. Upon
the Participant’s subsequent termination of employment with the Company and all
Affiliated Companies, the Participant shall be entitled to an additional benefit
based on the formula then in effect and his Years of Credited Service and
Compensation earned after his date of reemployment and such additional benefit
shall be subject to and payable in accordance with the provisions of Article 7.

 

 

 

In the event a Participant dies while in active service, the additional benefit
shall be payable in accordance with Article 4.06 or Article 8 or 9, as
applicable.


--------------------------------------------------------------------------------



48

ARTICLE 7: FORM OF BENEFIT PAYMENT

 

 

 

 

7.01

Normal Form of Payment.

 

 

Unless a Participant has elected pursuant to Article 7.02 of the Plan that his
vested Normal Retirement Benefit be paid in another form or to a Beneficiary
other than his surviving Spouse, a Participant’s vested Normal Retirement
Benefit shall be paid in whichever of the following forms is applicable:

 

 

(a)

If the Participant does not have a Spouse at the time payment of his vested
Normal Retirement Benefit commences, the vested Normal Retirement Benefit shall
be payable in the form of a Life Annuity.

 

 

 

 

(b)

If the Participant has a Spouse at the time payment of the vested Normal
Retirement Benefit commences, and the Participant terminates Service after
attaining the earlier of his Normal Retirement Age or his Early Retirement Date,
the Participant’s vested Normal Retirement Benefit shall be payable in the form
of a Qualified Joint and Survivor Annuity which is the Actuarial Equivalent of
the vested Normal Retirement Benefit payable to the Participant as a Life
Annuity.

 

 

 

Effective January 1, 2008, notwithstanding any provision hereof to the contrary,
if a Participant is permitted, in accordance with Article 7.02, to elect to
receive a benefit in the form of a lump sum payment, then in no event shall a
Participant’s benefit, as payable in the normal form determined in accordance
with this Article 7.01, be less than the Actuarial Equivalent of the lump sum
amount payable to the Participant in accordance with Article 7.02(b).

 

7.02

Optional Forms of Payment for All Benefits.

 

 

 

(a)

In lieu of the form of payment provided in Article 7.01, a Participant may elect
in the manner prescribed by the Administrative Committee and during the election
period described in paragraph (c) below of, a form of benefit payment provided
under paragraph (b) below; provided, however, that any election, made by a
Participant who has a Spouse, not to have payment of the Participant’s benefits
made in the form of a Qualified Joint and Survivor Annuity under Article
7.01(b), shall not be effective unless:

 

 

 

 

 

(i)

The Spouse of the Participant consents in writing to the election; the election
designates a specific Beneficiary, including any class of beneficiaries or any
contingent beneficiaries, which may not be changed without spousal consent (or
the Spouse expressly permits designations by the Participant without any further
spousal consent); and the Spouse’s consent acknowledges the effect of such
election and is witnessed by a member of the Administrative Committee or a
Notary Public. Additionally, a Participant’s waiver of the Qualified Joint and
Survivor Annuity shall not be effective unless the election designates a form of
benefit payment which may not be changed without spousal consent (or the Spouse
expressly permits designations by the Participant without any further spousal
consent).


--------------------------------------------------------------------------------



49

 

 

 

 

 

 

(ii)

If it is established to the satisfaction of the Administrative Committee that
the required consent may not be obtained because there is no Spouse, because the
Spouse cannot be located, or because of such other circumstances as provided in
Treasury regulations under the applicable provisions of the Code, a waiver will
be deemed a qualified election.

 

 

 

 

 

 

(iii)

The Participant elects an annuity form under paragraph (b)(ii) below with his
Spouse as Beneficiary.

 

 

 

 

 

 

Any consent by a Spouse (or establishment that the consent of a Spouse may not
be obtained) shall be effective only with respect to such Spouse. At any time
during the election period described in Article 7.02(c), a Participant may,
without the consent of the Participant’s Spouse, revoke an election to have
payment of the retirement benefit made in a form other than a Qualified Joint
and Survivor Annuity.

 

 

 

 

(b)

In the event an election is validly made and in effect pursuant to paragraph (a)
of the Plan not to receive payment of benefits in the normal form provided in
Article 7.01, then the benefit payable to a Participant shall be the Actuarial
Equivalent of the retirement benefit otherwise payable to the Participant in the
form of a Life Annuity. A Participant may, in the form and manner prescribed by
the Administrative Committee, elect any one of the following optional forms of
payment:

 

 

 

 

 

(i)

a Life Annuity payable monthly to the Participant;

 

 

 

 

 

 

(ii)

an immediate joint and survivor annuity commencing on or after the Participant’s
Early Retirement Date, or date of termination of employment, if later, under
which one hundred percent (100%), seventy-five percent (75%), sixty-six and
two-thirds percent (66-2/3%) or fifty percent (50%) of the amount payable to the
Participant for his life is continued thereafter for the life of a contingent
annuitant designated by him, for a period not in excess of the joint life
expectancies of the Participant and the Participant’s Beneficiary;

 

 

 

 

 

 

(iii)

a lump sum payment; provided the amount of the lump sum payment at the Annuity
Starting Date exceeds $5,000, or

 

 

 

 

 

 

(iv)

one-half (1/2) as a lump sum payment and one-half (1/2) as an annuity.

 

 

 

 

 

 

A Participant may make separate elections of an optional form of benefit with
respect to the portion of his benefit payable under Article 4 and the benefit
payable under Article 6. However, both benefits together, as provided under
Articles 4 and 6, must commence simultaneously.

 

 

 

 

(c)

Any election not to receive payment of benefits under the Plan in the normal
form provided in Article 7.01 of the Plan shall be made at any time during the
election period in writing. Any such election may be revoked in writing, and a
new election made, at any time during the election period. The election period
shall be the ninety (90) day period ending on the Annuity Starting Date.


--------------------------------------------------------------------------------



50

 

 

 

 

7.03

Minimum Distributions and Limitation on Optional Forms of Payment.

 

 

 

(a)

Notwithstanding any other Plan provision, all distributions required under this
Article 7.03 shall be determined and made in accordance with Sections
1.401(a)(9)-2 through 1.401(a)(9)-9 of the Treasury Regulations issued under
Section 401(a)(9) of the Code, including the incidental death benefit provisions
of Section 401(a)(9)(G) of the Code. Further, such regulations shall override
any Plan provision that is inconsistent with Section 401(a)(9) of the Code. If a
Participant dies after payments have commenced, any payments continuing on to
his Spouse or Beneficiary shall be distributed at least as rapidly as under the
method of distribution being used as of the Participant’s date of death.

 

 

 

 

(b)

The following rules shall apply to all distributions:

 

 

 

 

 

(i)

Any additional benefits accruing to a Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

 

 

 

 

 

 

(ii)

If the Participant’s benefit is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and non-spouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Section 1.401(a)(9)-6 of the Treasury Regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a non-spouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain. If the
Annuity Starting Date occurs in a calendar year which precedes the calendar year
in which the Participant reaches age 70, in determining the applicable
percentage, the Participant/Beneficiary’s age difference is reduced by the
number of years that the Participant is younger than age 70 on the employee’s
birthday in the calendar year that contains the Annuity Starting Date.

 

 

 

 

 

 

(iii)

If the Participant’s benefit is being distributed in the form of a period
certain and life annuity option, the period certain may not exceed the
applicable distribution period for the Participant under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations for the
calendar year that contains the Annuity Starting Date. If the Annuity Starting
Date precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the
Treasury Regulations plus the excess of 70 over the age of the Participant as of
the Participant’s birthday in the year that contains the Annuity Starting Date.


--------------------------------------------------------------------------------



51

 

 

 

 

 

 

 

(iv)

For purposes of this Article, the following definitions shall apply:

 

 

 

 

 

 

 

 

(A)

Designated beneficiary. The individual who is designated as the beneficiary
under Article 1.07 is the designated beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-4, Q&A-1, of the Treasury Regulations.

 

 

 

 

 

 

 

 

(B)

Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date.

 

 

 

 

 

 

 

 

(C)

Life Expectancy. Life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-(9) of the Treasury Regulations.

 

 

 

 

 

 

 

 

(D)

Required beginning date. With respect to a Participant who is a 5-percent owner
as defined in Section 416(i) of the Code, the April 1 of the calendar year
following the calendar year in which the Participant attains age 70½ and, with
respect to a Participant who is not a 5-percent owner, the April 1 following the
later of the calendar year in which the Participant attains age 70½ or the
calendar year in which the Participant retires.


 

 

 

 

7.04

Notice to Married Participants.

 

 

No less than thirty (30) days and no more than ninety (90) days prior to the
Annuity Starting Date, the Administrative Committee shall furnish any
Participant who has a Spouse, by mail or personal delivery, with a written
explanation of (a) the terms and conditions of the Qualified Joint and Survivor
Annuity provided in Article 7.01 of the Plan, (b) the Participant’s right to
make, and the effect of, an election to waive the Qualified Joint and Survivor
Annuity form of benefit, (c) the rights of the Participant’s Spouse under
Article 7.02(b) of the Plan to consent to a waiver of the Qualified Joint and
Survivor Annuity form, and (d) the right to make, and the effect of, a
revocation of an election to waive payment in the form of a Qualified Joint and
Survivor Annuity. Within thirty (30) days following receipt by the
Administrative Committee of a Participant’s written request, the Participant
shall be furnished an additional written explanation, in terms of dollar
amounts, of the financial effect of an election not to receive the Qualified
Joint and Survivor Annuity. For notices given in Plan Years beginning after
December 31, 2006, such notification shall also include a description of how
much larger benefits may be if the commencement of distributions is deferred.
The Administrative Committee shall not be required to comply with more than one
such request.

 

7.05

Mandatory Cashout of Small Benefits.

 

 

Notwithstanding any provision of the Plan to the contrary, in any case, a lump
sum payment of Actuarial Equivalent value shall be made in lieu of all benefits
in the event:

 

 

(a)

the Participant’s Annuity Starting Date occurs on or after his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $5,000 or less, or


--------------------------------------------------------------------------------



52

 

 

 

 

(b)

the Participant’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.

 

 

 

In determining the amount of a lump sum payment payable under this paragraph,
Actuarial Equivalent value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Participant’s Normal Retirement Date, of equivalent
value to the benefit which would otherwise have been provided commencing at the
Participant’s Normal Retirement Date, or if larger, the benefit which would
otherwise have been provided commencing at the earliest date he could have
commenced payment. In the event the present value of a benefit exceeds $1,000
upon its initial determination as to its present value, the present value of the
benefit shall be redetermined annually as of the first day of each subsequent
Plan Year. The determination as to whether a lump sum payment is due shall be
made as soon as practicable following the Participant’s termination of service.
Any lump sum benefit payable shall be made as soon as practicable following the
determination that the amount qualifies for distribution under the provisions of
this paragraph. In no event shall a lump sum payment be made following the date
pension payments have commenced as an annuity.

 

Notwithstanding any provision of the Plan to the contrary, a Participant who is
entitled to a pension upon his termination of employment and who has not reached
his Normal Retirement Date shall be entitled to elect to receive his pension in
one lump sum of Actuarial Equivalent value to the pension payable at his Annuity
Starting Date provided that the amount of the lump sum payment exceeds $1,000
but does not exceed $5,000 at the time of payment. The Participant may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Such election shall be made in accordance with such
administrative rules as the Administrative Committee shall prescribe. Spousal
Consent to the Participant’s election of the lump sum is not required. A
Participant who is entitled to elect a distribution under this paragraph shall
not be entitled to receive payment in any other form of payment offered under
the Plan.

 

7.06

Annuity Contract Nontransferable.

 

 

Any annuity contract distributed herefrom must be nontransferable.

 

7.07

Conflicts With Annuity Contracts.

 

 

The terms of any annuity contract purchased and distributed by the Plan to a
Participant, Spouse or Beneficiary shall comply with the requirements of this
Plan.

 

7.08

Rollovers.

 

 

 

(a)

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Article 7.08, a distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

 

 

 

(b)

The following definitions apply to the terms used in this Article 7.08:


--------------------------------------------------------------------------------



53

 

 

 

 

 

 

(i)

An “eligible rollover distribution” is any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities) and any distribution where all otherwise
eligible distributions are expected to total less than $200;

 

 

 

 

 

 

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (1) an individual retirement account or annuity
described in Section 408(a) or (b) of the Code; (2) for taxable years beginning
after December 31, 2001 and before January 1, 2007; to a qualified trust which
is part of a defined contribution plan that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible; or (3) for taxable years beginning
after December 31, 2006, to a qualified trust or to an annuity contract
described in Section 403(b) of the Code, if such trust or contract provides for
separate accounting for amounts so transferred (including interest thereon),
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

 

 

 

 

 

 

(ii)

An “eligible retirement plan” is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a Roth individual retirement account described in Section 408A of the Code
(effective January 1, 2008), a qualified trust described in Section 401(a) of
the Code, an annuity contract described in Section 403(b) of the Code, or an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan;

 

 

 

 

 

 

(iii)

A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
distributees with regard to the interest of the spouse or former spouse; and


--------------------------------------------------------------------------------



54

 

 

 

 

 

 

(iv)

A “direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.

 

 

 

 

 

(c)

Effective April 1, 2007, a distributee also includes a non-spouse Beneficiary.
In the case of a nonspouse beneficiary, the direct rollover may be made only to
an individual retirement account or annuity described in Sections 408(a) or
408(b) of the Code (“IRA”) that is established on behalf of the designated
beneficiary and that will be treated as an inherited IRA pursuant to the
provisions of Section 402(c)(11) of the Code. Also, in this case, the
determination of any required minimum distribution under Section 401(a)(9) of
the Code that is ineligible for rollover shall be made in accordance with Notice
2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.

 

 

 

In the event that the provisions of this Article or any part thereof cease to be
required by law as a result of subsequent legislation or otherwise, this Article
or any applicable part thereof shall be ineffective without the necessity of
further amendments to the Plan.

 

7.09

Waiver of Thirty (30) Day Notice Period.

 

 

The notice required by Section 1.411(a)-11(c) of the Treasury Regulations must
be provided to a Participant no less than thirty (30) days and no more than
ninety (90) days before the Annuity Starting Date.

 

A Participant may, after receiving the notice required under Sections 411 and
417 of the Code, affirmatively elect to have his benefit commence sooner than 30
days following his receipt of the required notice, provided all of the following
requirements are met:

 

 

 

(i)

the Plan Administrator clearly informs the Participant that he has a period of
at least 30 days after receiving the notice to decide when to have his benefit
begin, and if applicable, to choose a particular optional form of payment;

 

 

 

 

 

 

(ii)

the Participant affirmatively elects a date for benefits to begin, and if
applicable, an optional form of payment, after receiving the notice;

 

 

 

 

 

 

(iii)

the Participant is permitted to revoke his election until the later of his
Annuity Starting Date or seven (7) days following the day he received the
notice;

 

 

 

 

 

 

(iv)

the Participant’s Annuity Starting Date is after the date the notice is
provided; and

 

 

 

 

 

 

(v)

payment does not commence less than seven (7) days following the day after the
notice is received by the Participant.

 

 

 

 

7.10

Delayed Commencement of Normal Retirement Benefit.

 

 

 

(a)

Notwithstanding any provision hereof to the contrary, in the event a
Participant’s pension otherwise required to commence on the Participant’s Normal
Retirement Date is delayed because the Administrative Committee is unable to
locate the Participant or for any other reason, the Administrative Committee
shall


--------------------------------------------------------------------------------



55

 

 

 

 

 

 

commence payment within 90 days after the date the Participant is located.
Unless the Participant elects an optional form of payment in accordance with the
provisions of Article 7.02, payment shall be in the normal (automatic) form set
forth in Article 7.01(a) or 7.01(b), as applicable to the Participant on his
Annuity Starting Date. The pension payable to the Participant as of his Annuity
Starting Date shall be of Actuarial Equivalent to the pension otherwise payable
to the Participant on his Normal Retirement Date.

 

 

 

 

 

In the event a Participant whose pension is delayed beyond his Normal Retirement
Date as described in the foregoing paragraph dies prior to his Annuity Starting
Date, and is survived by a Spouse, the Spouse shall be entitled to receive a
survivor annuity under the provisions of Article 7.01(b), computed as Actuarial
Equivalent of the pension otherwise payable to the Participant on his Normal
Retirement Date.

 

 

 

 

 

For purposes of this paragraph (a), Actuarial Equivalent shall be determined in
the same manner as provided in Article 6.07(b).

 

 

 

 

(b)

In lieu of the pension otherwise payable under paragraph (a) above, a
Participant described in paragraph (a) above may elect to receive his pension as
of his Normal Retirement Date in accordance with subparagraph (b)(i) or
subparagraph (b)(ii) below:

 

 

 

 

 

(i)

Annuity with Partial Lump Sum. A Participant may elect to receive a pension
payable in the amount that would have been payable to the Participant if
payments had commenced on the Participant’s Normal Retirement Date (“retroactive
Annuity Starting Date”) in the form elected by the Participant; plus one lump
sum payment equal to the sum of the monthly payments the Participant would have
received during the period beginning on his Normal Retirement Date and ending
with the month preceding his Annuity Starting Date, together with interest at
the annual rate specified in Article 4.03(a)(v), compounded annually. The amount
of such monthly payments shall be determined as of the Participant’s Normal
Retirement Date on the basis of the actual form of payment in which the
Participant’s pension is payable under Article 7.01 or 7.02, as applicable. The
lump sum shall be paid on or as soon as practicable following the date the
Participant’s pension commences. An election under this subparagraph (b)(i)
shall be subject to the following requirements:


 

 

 

 

 

 

 

 

(A)

The Participant’s benefit, including any interest adjustment, must satisfy the
provisions of Section 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date, except that if payments commence
within 12 months of the retroactive Annuity Starting Date, the provisions of
Section 415 of the Code need only be satisfied as of the retroactive Annuity
Starting Date.

 

 

 

 

 

 

 

 

(B)

Spousal Consent to the retroactive Annuity Starting Date is required unless:


--------------------------------------------------------------------------------



56

 

 

 

 

 

 

 

 

 

 

(1)

the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Participant is
no less than the amount the spouse would receive under the Qualified Joint and
Survivor Annuity on the actual commencement date; or

 

 

 

 

 

 

 

 

 

 

(2)

the Participant’s spouse on his retroactive Annuity Starting Date is not his
spouse on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.

 

 

 

 

 

 

 

 

 

(C)

The Participant may not elect the lump sum optional form of payment under
Article 7.02.

 

 

 

 

 

 

 

(ii)

Lump Sum Payment. A Participant shall receive payment of his pension in the form
of one lump sum payment determined as if his Normal Retirement Date was his
Annuity Starting Date (“retroactive Annuity Starting Date”). Such election shall
be subject to the following requirements:

 

 

 

 

 

 

 

(A)

the Participant’s benefit, including any interest adjustment, must satisfy the
provisions of Sections 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date;

 

 

 

 

 

 

 

 

(B)

the lump sum payment shall not be less than the amount that would have been
payable on the retroactive Annuity Starting Date if the lump sum amount had been
calculated using the IRS Interest Rate and IRS Mortality Table in effect on the
date of distribution;

 

 

 

 

 

 

 

 

(C)

the lump sum payment shall be increased by an amount of interest credited at the
annual rate specified in Article 4.03(a)(v) from the Participant’s Normal
Retirement Date to his actual commencement date; and

 

 

 

 

 

 

 

 

(D)

Spousal Consent to the retroactive Annuity Starting Date is required unless the
Participant’s spouse on his retroactive Annuity Starting Date is not his spouse
on his actual commencement date and is not treated as his spouse under a
qualified domestic relations order.

 

 

 

 

 

 

 

A Participant may make an election under this paragraph (b) in accordance with
such administrative rules as shall be prescribed by the Administrative
Committee.


 

 

 

 

7.11

Limitation on Benefits In the Event of a Liquidity Shortfall.

 

 

Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Administrative Committee, cease
payment during the period of such liquidity shortfall of (a)


--------------------------------------------------------------------------------



57

 

 

 

 

any payment in excess of the monthly amount payable under a single life annuity
(plus any social security supplements described in Section 411(a)(9) of the
Code) to any Participant or Beneficiary whose Annuity Starting Date occurs
during such period, (b) any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits, or (c) any other payment specified
in regulations promulgated under Section 401(a)(32) of the Code.

 

7.12

Limitations Based on Funded Status of the Plan.

 

 

Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2008, except to the extent the exception
under Section 436(d)(4) of the Code applies:

 

 

(a)

In the event the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 60 percent, benefit accruals shall cease during the period
benefit accruals are restricted under the provisions of Section 436(e) of the
Code. The benefit accruals that were not permitted to accrue pursuant to the
application of the provisions of the preceding sentence shall be restored
automatically as of the 436 measurement date the limitations under Section
436(e) of the Code cease to apply, if (i) the continuous period of the
limitation is 12 months or less, and (ii) the Plan’s enrolled actuary certifies
that the adjusted funding target attainment percentage for the Plan would not be
less than 60 percent taking into account the restored benefit accruals for the
prior Plan Year.

 

 

 

 

(b)

In the event the Plan’s adjusted funding target attainment percentage for a Plan
Year falls below the threshold defined under Section 436(d)(1) and/or (3) of the
Code, the Trustee shall, as directed by the Administrative Committee, cease
payment of any prohibited payment during the period specified in, and to the
extent necessary to comply with the provisions of Section 436(d) of the Code.

 

 

 

 

(c)

In no event shall a prohibited payment be paid during any period the Employer is
a debtor in a case under Title 11, United States Code, or similar federal or
state law, to the extent necessary to comply with the provisions of Section
436(d)(2) of the Code.

 

 

 

 

(d)

In no event shall an amendment that has the effect of increasing liabilities of
the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable become effective during the period such amendment would
violate the provisions of Section 436(c) of the Code.

 

 

 

 

(e)

If an optional form of benefit that is otherwise available under the terms of
the Plan is not available because of the application of Section 436(d)(1) or (2)
of the Code, the Participant or Beneficiary, as applicable, shall be eligible to
elect another form of benefit available under the Plan or to defer payment to a
later date (to the extent permitted under applicable qualification
requirements).

 

 

 

 

(f)

If an optional form of benefit that is otherwise available under the terms of
the Plan is not available because of the application of Section 436(d)(3) of the
Code, a Participant or Beneficiary, as applicable, shall be eligible to defer
his entire payment to a later date (to the extent permitted under applicable
qualification


--------------------------------------------------------------------------------



58

 

 

 

 

 

 

requirements) or to bifurcate the benefit into unrestricted and restricted
portions. If a Participant or Beneficiary elects to bifurcate the benefit, the
Participant or Beneficiary shall be eligible to elect, with respect to the
unrestricted portion of the benefit, any optional form otherwise available under
the Plan with respect to the Participant’s or Beneficiary’s entire benefit and
in such a case, if the Participant or Beneficiary elects payment of the
unrestricted portion of the benefit in the form of a prohibited payment, the
Participant or Beneficiary shall be eligible to elect:

 

 

 

 

 

 

(i)

to receive payment of the restricted portion of the benefit in any optional form
of benefit under the Plan that is not a prohibited payment and that would have
been permitted with respect to the Participant’s or Beneficiary’s entire
benefit[; or

 

 

 

 

 

 

(ii)

if the Administrative Committee has determined in a consistent and
nondiscriminatory manner that a Participant or Beneficiary may defer only the
restricted portion of his benefit, to defer commencement of the restricted
portion of his benefit until after the restrictions on prohibited payments lapse
(to the extent permitted under applicable qualification requirements) and
receive said amount in any optional form of payment available under the Plan.
Such election shall be subject to any other applicable qualification
requirements, shall be treated as a new Annuity Starting Date, and shall be made
in accordance with all Plan rules regarding elections of forms of benefit.

 

 

 

 

For purposes of this Article 7.12, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unrestricted portion of the benefit,” and
“restricted portion of the benefit” shall have the meanings given under Section
436 of the Code, the regulations thereunder, and any applicable Internal Revenue
Service guidance.

 

In the event that the provisions of this Article 7.12 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Article 7.12 or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

 

7.13

Limitations on Unpredictable Contingent Event Benefit.

 

 

Notwithstanding any provision of the Plan to the contrary, with respect to Plan
Years beginning on or after January 1, 2008, if a Participant or Beneficiary is
entitled to an “unpredictable contingent event benefit” (as defined under
Section 436(b) of the Code) with respect to any event occurring during any Plan
Year, such unpredictable contingent event benefit shall not be provided to such
Participant or Beneficiary if the Plan’s adjusted funding target attainment
percentage (as defined in Article 7.12) for such Plan Year is less than 60
percent or would be less than 60 percent taking into account such occurrence;
provided, however, that such unpredictable contingent event benefit shall become
payable if and when the Plan meets the exemption under Section 436(b)(2) of the
Code.

 

In the event that the provisions of this Article 7.13 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Article 7.13 or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.


--------------------------------------------------------------------------------



59

ARTICLE 8: DEATH BENEFITS

 

 

 

8.01

Pre-Retirement Death Benefit.

 

 

 

(a)

If a Participant who has a vested interest in his retirement benefit dies before
payment of his benefit commences, then his Beneficiary shall be entitled to
receive a pre-retirement death benefit. For a Participant who was an Employee in
active employment at the time of his death, the benefit shall be equal to the
amount the Participant would have received pursuant to Article 6.01(a) and
Article 6.01(b), if the benefit to which the Participant had been entitled at
his date of death had commenced in the form of a one hundred percent (100%)
joint and survivor annuity in the month next following the month in which his
Normal Retirement Date had occurred (or next following the month in which his
date of death occurred, if later); for a Participant who was not an Employee in
active employment at the time of his death (including a Participant who was
accruing benefits or receiving payments under Article 6.05), the benefit shall
be equal to the amount the Participant would have received pursuant to Article
6.01(a) and Article 6.01(b), if the benefit to which the Participant had been
entitled at his date of death had commenced in the form of a fifty percent (50%)
joint and survivor annuity in the month next following the month in which his
Normal Retirement Date had occurred (or next following the month in which his
date of death occurred, if later). The benefit payable to the Beneficiary shall
be reduced in accordance with Schedule A 1 to reflect its commencement prior to
the Participant’s Normal Retirement Date and on or after the Participant’s 55th
birthday if the Beneficiary elects early commencement. The benefit payable
hereunder shall commence as of the first day of the month following the month in
which the Participant’s Normal Retirement Date would have occurred. However, the
Participant’s Beneficiary may elect to begin receiving payments as of the first
day of any month following the Participant’s death. If the Beneficiary elects to
commence receipt of payment prior to the Participant’s 55th birthday, the
reduction for early commencement shall be the Actuarial Equivalent from age 65.

 

 

 

 

(b)

The death benefit payable in accordance with this Article 8.01 shall be in
addition to any death benefit payable in accordance with Article 4.06.

 

 

 

 

(c)

Notwithstanding paragraphs (a) and (b) above, a lump sum payment of Actuarial
Equivalent value shall be paid to the Beneficiary, without his or her consent,
in lieu of the monthly benefit if the present value of the benefit payable as of
the date payments commence to the Beneficiary amounts to $5,000 or less. In the
event the present value of a Beneficiary’s benefit exceeds $5,000 upon an
initial determination as to its present value and distribution of the benefit is
deferred, the present value of the Beneficiary’s benefit shall be re-determined
annually as of the first day of each subsequent Plan Year. The lump sum payment
shall be made as soon as practicable following the Participant’s date of death
or such later date that a determination is made that the amount qualifies for
distribution under this paragraph. In no event shall a lump sum payment be made
following the date benefit payments have commenced to the Beneficiary as an
annuity.

 

 

 

 

(d)

In the event a Participant entitled to a death benefit under paragraph (a) dies
in active employment with his estate as his Beneficiary, the death benefit shall
be


--------------------------------------------------------------------------------



60

 

 

 

 

 

calculated assuming the Beneficiary is the same age as the Participant and, in
lieu of the annuity form of payment, the death benefit shall be paid in one lump
sum under Article 8.03.

 

 

 

(e)

Notwithstanding any provision to the contrary, if a Participant who has a vested
interest in his retirement benefit dies after January 1, 2007 while performing
qualified military service pursuant to the Heroes Earnings Assistance and Tax
Relief Act of 2008 and before payment of his benefit commences, then that
Participant shall be treated as an Employee in active service for purposes of
this Article.

 

 

 

8.02

Post-Retirement Death Benefit.

 

 

Upon the death after retirement of a Participant who contributed for sixty (60)
consecutive months ending August 31, 1994, and attained age fifty-five (55) on
or before August 31, 1994, his Death Benefit shall be equal to:

 

 

(a)

$1,000; plus

 

 

 

 

(b)

the greater of (i) his Compensation (on an annual basis) in effect on the
January 1 next preceding his retirement date, reduced by 1/60th of such amount
on the first day of each month following his retirement date, and (ii) $2,000;
less

 

 

 

 

(c)

Any amounts under a Group Life Insurance Plan of the Company which were paid to
such Participant during his lifetime or are payable by reason of his death.

 

 

 

8.03

Payment to Beneficiary.

 

 

 

The Beneficiary entitled to a benefit pursuant to Article 8.01(a) may elect to
receive the benefit in a lump sum, payable at the election of the Beneficiary,
at any time following the Participant’s death. The death benefit payable to a
Beneficiary pursuant to Article 8.02 shall be paid in a lump sum as soon as
practicable after the date of the Participant’s death.

 

8.04

Required Distributions.

 

 

 

(a)

If a Participant dies after distribution of his interest in the Plan has
commenced in accordance with Article 7 of the Plan, the remaining portion of the
Participant’s interest in the Plan shall be distributed at least as rapidly as
the method of distribution being used as of the date of the Participant’s death
pursuant to Article 7 of the Plan.

 

 

 

 

(b)

If the Participant dies before distribution of his interest in the Plan has
commenced, the Participant’s entire interest in the Plan shall be distributed no
later than five (5) years after the date of the Participant’s death except to
the extent provided in paragraphs (i) or (ii) below:


 

 

 

 

(i)

if any portion of the Participant’s interest in the Plan is payable to (or for
the benefit of) a designated Beneficiary, distribution of the Participant’s
interest in the Plan may be made over the life of such designated Beneficiary
(or over a period not extending beyond the life expectancy of such designated
Beneficiary), commencing no later than one year after


--------------------------------------------------------------------------------



61

 

 

 

 

 

 

 

the date of such Participant’s death or such later date as may be provided in
Treasury Regulations under the applicable provisions of the Code; and

 

 

 

 

 

 

(ii)

if the designated Beneficiary is the Participant’s surviving Spouse, the date on
which the distributions are required to begin in accordance with paragraph (i)
immediately above shall not be earlier than the date on which the Participant
would have attained age seventy and one-half (70 1/2), and if the surviving
Spouse dies before the distributions to such Spouse begin, subsequent
distributions shall be made as if the surviving Spouse were the Participant.

 

 

 

 

 

(c)

For purposes of this Article 8.04:

 

 

 

 

 

 

(i)

the life expectancy of the Participant and, if applicable, the Participant’s
Spouse (other than in the case of a Life Annuity) may be determined but not more
frequently than annually, and

 

 

 

 

 

 

(ii)

any amount paid to a child shall be treated as if it had been paid to the
surviving Spouse if such amount will become payable to the surviving Spouse when
such child reaches the age of majority (or such other designated event permitted
under Treasury Regulations).

 

 

 

 

8.05

Return of Contributions.

 

 

 

 

(a)

Upon receipt of proof, satisfactory to the Administrative Committee, of the
death of a Participant, provided no other benefit is payable under the Plan on
his account except as set forth in Article 8.05(b) below, the amount of his
employee contributions at the time of the Participant’s death which have not
been distributed to the Participant shall be payable in one sum to his
Beneficiary, if living.

 

 

 

 

 

(b)

If the Participant’s Beneficiary is the Participant’s Spouse, the Spouse shall
receive the amount of employee contributions which have not been distributed in
one sum, in addition to, and without any reduction for, any other benefit the
spouse is entitled to receive under any other provision of this Plan.


--------------------------------------------------------------------------------



62

ARTICLE 9: RETIREMENT BENEFITS UNDER COLLECTIVE BARGAINING AGREEMENTS

 

 

 

 

 

9.01

Eligibility for Employees Subject to a Collective Bargaining Agreement.

 

 

 

 

 

(a)

Each Employee whose employment is covered by a collective bargaining agreement
to which the Company is a party and which provides for coverage under the Plan,
who, on or after September 15, 1952, shall have attained the age of sixty-five
(65), shall have completed ten (10) or more Years of Credited Service and shall
have ceased active Service shall be a Participant and shall be entitled to
receive a pension determined under this Article 9.

 

 

 

 

(b)

Effective January 1, 1976, an Employee to whom paragraph (a) applies and who
begins employment with the Company five (5) or more years before the Normal
Retirement Age shall be a Participant in the Plan and entitled to a benefit
after reaching Normal Retirement Age based upon actual Years of Credited
Service.

 

 

 

 

(c)

Effective January 1, 1989, each Employee to whom paragraph (a) applies who, on
or after September 15, 1952, shall have completed five (5) or more Years of
Credited Service shall be a Participant, and after ceasing active Service, shall
be entitled to receive a pension benefit under the Plan regardless of the number
of years of participation before retirement age.

 

 

 

 

(d)

Effective January 1, 2008, each Employee to whom paragraph (a) applies who, on
or after September 15, 1952, shall have completed three (3) or more Years of
Credited Service shall be a Participant, and after ceasing active Service, shall
be entitled to receive a pension benefit under the Plan regardless of the number
of years of participation before retirement age.

 

 

 

9.02

Amount, Form, and Commencement of Retirement Benefit.

 

 

The monthly amount of pension payable to a pensioner retired pursuant to the
provisions of Article 9.01 of the Plan shall be as follows:

 

 

(a)

Normal Retirement.

 

 

 

 

 

(i)

Wood-Ridge and Nuclear Facilities.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with the
Wood-Ridge and Nuclear Facilities:

 

 

 

 

 

 

 

(A)

With benefits payable commencing prior to October 1, 1962, $6.00 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1974 but prior to October 1, 1976, and $6.25 multiplied
by his Years of Credited Service for any pension payments due for months
commencing on and after October 1, 1976.


--------------------------------------------------------------------------------



63

 

 

 

 

 

 

 

 

(B)

With benefits payable commencing on and after October 1, 1962 and prior to
October 1, 1965, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $6.50 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.

 

 

 

 

 

 

 

 

(C)

With benefits payable commencing on and after October 1, 1965 and prior to
October 1, 1968, $6.50 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $6.75 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.

 

 

 

 

 

 

 

 

(D)

With benefits payable commencing on and after October 1, 1968 and prior to
October 1, 1971, $7.50 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $7.75 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.

 

 

 

 

 

 

 

 

(E)

With benefits payable commencing on and after October 1, 1971 and prior to
October 1, 1974, $8.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974 but
prior to October 1, 1976, and $8.50 multiplied by his Years of Credited Service
for any pension payments due for months commencing on and after October 1, 1976.

 

 

 

 

 

 

 

 

(F)

With benefits payable commencing on and after October 1, 1974 and prior to
October 1, 1976, $9.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1974.

 

 

 

 

 

 

 

 

(G)

With benefits payable commencing on and after October 1, 1976, $10.00 multiplied
by his Years of Credited Service for any pension payments due for months
commencing on and after October 1, 1976.

 

 

 

 

 

 

 

(ii)

Buffalo Facility.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with the Buffalo
Facility:

 

 

 

 

 

 

 

(A)

With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1969.


--------------------------------------------------------------------------------



64

 

 

 

 

 

 

 

 

(B)

With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(C)

With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(D)

With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1970.

 

 

 

 

 

 

 

 

(E)

With benefits payable commencing on or after October 1, 1971 and prior to
October 1, 1973, $6.25 multiplied by his Years of Credited Service for benefit
payments due prior to February 1, 1972, becoming the sum of $6.25 multiplied by
his Years of Credited Service prior to January 1, 1972 and $7.00 multiplied by
his Years of Credited Service on and after January 1, 1972, for benefit payments
due on and after February 1, 1972.

 

 

 

 

 

 

 

 

(F)

With benefits payable commencing on or after October 1, 1973, the sum of $6.50
multiplied by his Years of Credited Service prior to January 1, 1972 and $7.00
multiplied by his Years of Credited Service on and after January 1, 1972.

 

 

 

 

 

 

 

 

(G)

With benefits payable commencing on or after October 1, 1974, the sum of $8.00
multiplied by his Years of Credited Service prior to January 1, 1972 and $7.00
multiplied by his Years of Credited Service on and after January 1, 1972 for
payments due on and after October 1, 1974.

 

 

 

 

 

 

 

 

(H)

With benefits payable commencing on or after October 1, 1975, $8.00 multiplied
by his Years of Credited Service for payments due on and after October 1, 1975.

 

 

 

 

 

 

 

 

(I)

With benefits payable commencing on or after November 1, 1977 and prior to
November 1, 1978, the sum of $8.00 multiplied by his Years of Credited Service
prior to January 1, 1978 and $9.00 multiplied by his Years of Credited Service
on and after January 1, 1978.

 

 

 

 

 

 

 

 

(J)

With benefits payable commencing on or after November 1, 1978, the sum of $8.00
multiplied by his Years of Credited Service prior to January 1, 1978 and $10.00
multiplied by his Years of Credited Service on and after January 1, 1978.


--------------------------------------------------------------------------------



65

 

 

 

 

 

 

 

 

 

(K)

With benefits payable commencing on or after November 2, 1980, the sum of:

 

 

 

 

 

 

 

 

 

 

(1)

$8.00 multiplied by his Years of Credited Service prior to January 1, 1978,

 

 

 

 

 

 

 

 

 

 

(2)

$10.00 multiplied by his Years of Credited Service from January 1, 1978 through
November 1, 1980,

 

 

 

 

 

 

 

 

 

 

(3)

$11.00 multiplied by his Years of Credited Service from November 2, 1980 through
November 1, 1981,

 

 

 

 

 

 

 

 

 

 

(4)

$12.00 multiplied by his Years of Credited Service on and after November 2, 1981
through May 4, 1985,

 

 

 

 

 

 

 

 

 

 

(5)

$13.00 multiplied by his Years of Credited Service on and after May 4, 1985
through July 23, 1993, and

 

 

 

 

 

 

 

 

 

 

(6)

$17.00 multiplied by his Years of Credited Service on and after July 24, 1993.

 

 

 

 

 

 

 

 

(iii)

Curtiss-Wright Flight Systems, Inc. Facility.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with the
Curtiss-Wright Flight Systems, Inc. Facility:

 

 

 

 

 

 

 

(A)

With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension payments due for months commencing
on and after October 1, 1969.

 

 

 

 

 

 

 

 

(B)

With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(C)

With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(D)

With benefits payable commencing on or after October 1, 1968, $6.25 multiplied
by his Years of Credited Service.

 

 

 

 

 

 

 

(iv)

Marquette Metal Products Company.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with The Marquette
Metal Products Company:

 

 

 

 

 

 

 

(A)

With benefits payable commencing prior to October 1, 1962, $4.75 multiplied by
his Years of Credited Service for any pension


--------------------------------------------------------------------------------



66

 

 

 

 

 

 

 

 

 

payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(B)

With benefits payable commencing on or after October 1, 1962 and prior to
October 1, 1965, $5.00 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(C)

With benefits payable commencing on or after October 1, 1965 and prior to
October 1, 1968, $5.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1969.

 

 

 

 

 

 

 

 

(D)

With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $6.25 multiplied by his Years of Credited Service for any
pension payments due for months commencing on and after October 1, 1970.

 

 

 

 

 

 

 

 

(E)

With benefits payable commencing on or after October 1, 1971 and prior to
October 1, 1973, $6.25 multiplied by his Years of Credited Service for benefit
payments due prior to February 1, 1972, becoming the sum of $6.25 multiplied by
his Years of Credited Service prior to October 1, 1971 and $7.00 multiplied by
his Years of Credited Service on and after October 1, 1971 for benefit payments
due on and after February 1, 1972.

 

 

 

 

 

 

 

 

(F)

With benefits payable commencing on or after October 1, 1973, the sum of $6.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $7.00
multiplied by his Years of Credited Service on and after October 1, 1971.

 

 

 

 

 

 

 

 

(G)

With benefits payable commencing on or after October 1, 1974, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $7.50
multiplied by his Years of Credited Service on and after October 1, 1971.

 

 

 

 

 

 

 

 

(H)

With benefits payable commencing on or after October 1, 1975, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $8.00
multiplied by his Years of Credited Service on and after October 1, 1971.

 

 

 

 

 

 

 

 

(I)

With benefits payable commencing on or after October 1, 1976, the sum of $7.50
multiplied by his Years of Credited Service prior to October 1, 1971 and $9.00
multiplied by his Years of Credited Service on and after October 1, 1971 and
$10.00 multiplied by his Years of Credited Service on and after
November 1, 1979.


--------------------------------------------------------------------------------



67

 

 

 

 

 

 

 

(v)

Target Rock Corporation.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with Target Rock
Corporation, subsequently known as Curtiss-Wright Flow Control Corporation:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after June 1, 1967 and prior to October 1, 1968,
$6.25 multiplied by his Years of Credited Service, for any pension payments due
for months commencing on and after February 1, 1972.

 

 

 

 

 

 

 

 

(B)

With benefits payable commencing on or after October 1, 1968 and prior to
October 1, 1971, $7.25 multiplied by his Years of Credited Service, for any
pension payments due for months commencing on and after February 1, 1972.

 

 

 

 

 

 

 

 

(C)

With benefits payable commencing on or after October 1, 1971 and prior to
June 1, 1975, his Years of Credited Service multiplied by $6.25 for any pension
payments due for months commencing on and after October 1, 1971 but prior to
February 1, 1972 and by $8.00 for any pension payments due for months commencing
on or after February 1, 1972.

 

 

 

 

 

 

 

 

(D)

With benefits payable commencing on or after June 1, 1975 and prior to
May 1, 1977, $9.00 multiplied by his Years of Credited Service for any pension
payments due for months commencing on and after June 1, 1975.

 

 

 

 

 

 

 

 

(E)

With benefits payable commencing on or after May 1, 1977, the sum of $9.00
multiplied by his Years of Credited Service prior to May 1, 1977 and $10.00
multiplied by his Years of Credited Service on and after May 1, 1977 for any
pension payments due for months commencing on and after May 1, 1977.

 

 

 

 

 

 

 

 

(F)

$11.00 multiplied by his Years of Credited Service on or after May 1, 1981 for
any pension payments due for months commencing on and after May 1, 1981, $12.00
multiplied by his Years of Credited Service on and after May 5, 1982 for any
pension payments due for months commencing on and after May 5, 1982, $13.00
multiplied by his Years of Credited Service on and after May 7, 1984 for any
pension payments due for months commencing on and after May 7, 1984, $14.00
multiplied by his Years of Credited Service on and after May 6, 1985 for any
pension payments due for months commencing on and after May 6, 1985, and $15.00
multiplied by his Years of Credited Service on and after May 5, 1986 for any
pension payments due for months commencing on and after May 5, 1986.

 

 

 

 

 

 

 

 

(G)

$17.00 multiplied by his Years of Credited Service with Target Rock Corporation,
now known as Curtiss-Wright Flow Control Corporation, on or after August 1, 1994
for any pension payments


--------------------------------------------------------------------------------



68

 

 

 

 

 

 

 

 

 

due for months commencing on or after August 1, 1994. The benefit under this
subparagraph (G) is only available for those union members who did not elect to
participate in the Curtiss-Wright Corporation Savings and Investment Plan.

 

 

 

 

 

 

 

 

(H)

$19.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after August 1, 1997 for any pension payments due for
months commencing on or after August 1, 1997;

 

 

 

 

 

 

 

 

(I)

$21.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after August 1, 1998, for any pension payments due for
months commencing on or after August 1, 1998;

 

 

 

 

 

 

 

 

(J)

$23.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2001, for any pension payments due
for months commencing on or after January 1, 2001;

 

 

 

 

 

 

 

 

(K)

$25.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2002, for any pension payments due
for months commencing on or after January 1, 2002;

 

 

 

 

 

 

 

 

(L)

$28.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2003, for any pension payments due
for months commencing on or after January 1, 2003.

 

 

 

 

 

 

 

 

(M)

$30.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2004, for any pension payments due
for months commencing on or after January 1, 2004.

 

 

 

 

 

 

 

 

(N)

$32.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2005, for any pension payments due
for months commencing on or after January 1, 2005.

 

 

 

 

 

 

 

 

(O)

$34.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2006, for any pension payments due
for months commencing on or after January 1, 2006.

 

 

 

 

 

 

 

 

(P)

$36.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2007, for any pension payments due
for months commencing on or after January 1, 2007.


--------------------------------------------------------------------------------



69

 

 

 

 

 

 

 

 

(Q)

$38.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2008, for any pension payments due
for months commencing on or after January 1, 2008.

 

 

 

 

 

 

 

 

(R)

$41.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2009, for any pension payments due
for months commencing on or after January 1, 2009.

 

 

 

 

 

 

 

(vi)

Metal Improvement Company, LLC - Columbus Division.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service is with the Metal
Improvement Company, LLC - Columbus Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after January 1, 1996, $10.00 multiplied by his
Years of Credited Service on or after January 1, 1996, for any pension payments
due for months commencing on or after January 1, 1996;

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2001, $20.00 multiplied by his
Years of Credited Service on or after January 1, 2001, for any pension payments
due for months commencing after January 1, 2001.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after January 1, 2003, $24 multiplied by his
Years of Credited Service on or after January 1, 2003, or any pension payments
due for months commencing after January 1, 2003.

 

 

 

 

 

 

 

 

(D)

With benefits commencing on or after January 1, 2005, $28.00 multiplied by his
Years of Credited Service on or after January 1, 2005, or any pension payments
due for months commencing after January 1, 2005.

 

 

 

 

 

 

 

 

(E)

With benefits commencing on or after January 1, 2009, $33.00 multiplied by his
Years of Credited Service on or after January 1, 2009, or any pension payments
due for months commencing after January 1, 2009.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence January 1, 1996.

 

 

 

 

 

 

(vii)

Metal Improvement Company, LLC - Vernon Division.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with the Metal
Improvement Company, LLC - Vernon Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after October 1, 1996, $6.50 multiplied by his
Years of Credited Service on or after October 1, 1996, for any pension payments
due for months commencing on or after October 1, 1996.


--------------------------------------------------------------------------------



70

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2000, $7.50 multiplied by his
Years of Credited Service on or after January 1, 2000, for any pension payments
due for months commencing on or after January 1, 2000.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after J January 1, 2001, $8.50 multiplied by his
Years of Credited Service on or after January 1, 2001, for any pension payments
due for months commencing on or after January 1, 2001.

 

 

 

 

 

 

 

 

(D)

With benefits commencing on or after January 1, 2002, $9.50 multiplied by his
Years of Credited Service on or after January 1, 2002, for any pension payments
due for months commencing on or after January 1, 2002.

 

 

 

 

 

 

 

 

(E)

With benefits commencing on or after January 1, 2005, $12.50 multiplied by his
Years of Credited Service on or after January 1, 2005, for any pension payments
due for months commencing on or after January 1, 2005.

 

 

 

 

 

 

 

 

(F)

With benefits commencing on or after January 1, 2006, $15.00 multiplied by his
Years of Credited Service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.

 

 

 

 

 

 

 

 

(G)

With Benefits commencing on and after January 1, 2010, $18.00 multiplied by his
years of credited service on and after January 1, 2010, for any pension payments
due for months commencing on and after January 1, 2010.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence October 1, 1996.

 

 

 

 

 

 

(viii)

Metal Improvement Company, LLC - Addison Division.

 

 

 

 

 

 

 

With respect to any such pensioner whose Credited Service was with the Metal
Improvement Company, LLC - Addison Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after November 1, 1996, $4.00 multiplied by his
Years of Credited Service on or after November 1, 1996, for any pension payments
due for months commencing on or after November 1, 1996.

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2000, $5.00 multiplied by his
Years of Credited Service on or after January 1, 2000, for any pension payments
due for months commencing on or after January 1, 2000.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after January 1, 2001, $6.00 multiplied by his
Years of Credited Service on or after


--------------------------------------------------------------------------------



71

 

 

 

 

 

 

 

 

 

January 1, 2001, for any pension payments due for months commencing on or after
January 1, 2001.

 

 

 

 

 

 

 

 

(D)

With benefits commencing on or after January 1, 2002, $8.00 multiplied by his
Years of Credited Service on or after January 1, 2002, for any pension payments
due for months commencing on or after January 1, 2002.

 

 

 

 

 

 

 

 

(E)

With benefits commencing on or after January 1, 2005, $12.00 multiplied by his
Years of Credited Service on or after January 1, 2005, for any pension payments
due for months commencing on or after January 1, 2005.

 

 

 

 

 

 

 

 

(F)

With benefits commencing on or after January 1, 2006, $15.00 multiplied by his
Years of Credited Service on or after January 1, 2006 for any pension payments
due for months commencing on or after January 1, 2006.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence November 1, 1996.

 

 

 

 

 

 

(ix)

Metal Improvement Company, Inc. - Long Island Division.

 

 

 

 

 

 

 

With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Long Island Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after April 1, 1998, $3.00 multiplied by his
years of credited service on or after April 1, 1998, for any pension payments
due for months commencing on or after April 1, 1998.

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2003, $6.00 multiplied by his
years of credited service on or after January 1, 2003, for any pension payments
due for months commencing on or after January 1, 2003.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after January 1, 2006, $9.00 multiplied by his
years of credited service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.

 

 

 

 

 

 

 

 

(D)

With benefits commencing on or after January 1, 2008, $12.00 multiplied by his
years of credited service on or after January 1, 2008, for any pension payments
due for months commencing on or after January 1, 2008.

 

 

 

 

 

 

 

 

(E)

With benefits commencing on or after January 1, 2010, $15.00 multiplied by his
years of credited service on or after January 1, 2010, for any pension payments
due for months commencing on or after January 1, 2010.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence April 1, 1998.


--------------------------------------------------------------------------------



72

 

 

 

 

 

 

 

(x)

Metal Improvement Company, Inc. - Wakefield Division.

 

 

 

 

 

 

 

With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Wakefield Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after June 1, 1999, $8.00 multiplied by his years
of credited service on or after January 1, 1999, for any pension payments due
for months commencing on or after June 1, 2001.

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2001, $10.00 multiplied by his
years of credited service on or after January 1, 2001, for any pension payments
due for months commencing on or after January 1, 2001.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after January 1, 2003, $13.00 multiplied by his
years of credited service on or after January 1, 2003, for any pension payments
due for months commencing on or after January 1, 2003.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence June 1, 1999.

 

 

 

 

 

 

(xi)

Metal Improvement Company - Lynwood Division:

 

 

 

 

 

 

 

With respect to any such pensioner whose credited service was with the Metal
Improvement Company - Lynwood Division:

 

 

 

 

 

 

 

(A)

With benefits commencing on or after May 1, 2001, $6.50 multiplied by his years
of credited service on or after May 1, 2001, for any pension payments due for
months commencing on or after May 1, 2001.

 

 

 

 

 

 

 

 

(B)

With benefits commencing on or after January 1, 2007, $10.00 multiplied by his
years of credited service on or after January 1, 2007, for any pension payments
due for months commencing on or after January 1, 2007.

 

 

 

 

 

 

 

 

(C)

With benefits commencing on or after January 1, 2010, $14.00 multiplied by his
years of credited service on or after January 1, 2010, for any pension payments
due for months commencing on or after January 1, 2010.

 

 

 

 

 

 

 

 

Service for vesting purposes shall commence May 1, 2001.

 

 

 

 

 

(b)

Early Retirement.

 

 

 

 

 

(i)

On or after January 1, 1989 any Participant described in Article 9.01 who has
attained age fifty-five (55), but not age sixty-five (65), and who has five (5)
or more Years of Credited Service (three (3) or more Years of Credited Service
for purposes of vesting effective January 1, 2008) may


--------------------------------------------------------------------------------



73

 

 

 

 

 

 

 

 

retire at his option, and for any such Participant who retires with benefits
which first could commence on or after October 1, 1965, the monthly pension
payable to him shall be either:

 

 

 

 

 

 

 

(A)

a pension commencing at age sixty-five (65) determined in accordance with
Article 9.02(a) of the Plan and based upon his Credited Service at the time of
his early retirement, or

 

 

 

 

 

 

 

 

(B)

a pension commencing on the first day of the month selected by him at the time
of his early retirement which is after such retirement and prior to age
sixty-five (65), in an amount equal to the amount that would have been payable
at age sixty-five (65) on the basis of his Credited Service at the time of early
retirement, multiplied by the applicable percentage set forth in Schedule F.

 

 

 

 

 

 

 

(ii)

A Participant who retires under the provisions of paragraph (a)(v) and this
paragraph (b) may elect to have his pension benefit otherwise payable to him
under the provisions of paragraph (a)(v) or (e), as applicable, adjusted as
follows:

 

 

 

 

 

 

 

(A)

With respect to months for which a benefit is payable to the Participant up to
and including the month he attains age 62, his pension benefit shall be equal to
the sum of his benefit determined under paragraph (a)(v) or the reduced amount
of such pension if he has a survivor benefit in accordance with paragraph (e),
plus $100.00 reduced by 45/100 of 1% for each complete calendar month by which
he is under age 62 at the date such early retirement benefits commence.

 

 

 

 

 

 

 

 

(B)

With respect to months for which a benefit is payable to him following his
attainment of age 62, an amount equal to the amount specified in (A) hereof less
$100.00.

 

 

 

 

 

 

 

 

(C)

Such election shall be made within the 90-day election period preceding the
Participant’s Annuity Starting Date and in accordance with such administrative
rules as the Administrative Committee shall prescribe in accordance with
applicable law.

 

 

 

 

 

 

(c)

Total and Permanent Disability Retirement.

 

 

 

 

 

(i)

A Participant described in Article 9.01 with at least five (5) Years of Credited
Service (three (3) Years of Credited Service for purposes of vesting effective
January 1, 2008) who is actually at work for the Company or is on an
Company-approved Leave of Absence on or after January 1, 1989, who subsequent to
September 15, 1952 becomes totally and permanently disabled prior to attaining
age sixty-five (65), shall be eligible for a disability pension as hereinafter
provided.

 

 

 

 

 

 

(ii)

An Participant shall be deemed to be totally and permanently disabled, for
purposes of this paragraph when on the basis of medical evidence satisfactory to
the Company he is found to be wholly and permanently


--------------------------------------------------------------------------------



74

 

 

 

 

 

 

 

 

prevented from engaging in any occupation or employment for wage or profit as a
result of bodily injury or disease, either occupational or non-occupational in
cause, provided, however, that no Employee shall be deemed to be totally and
permanently disabled for the purposes of the Plan if his disability resulted
from an intentional self-inflicted injury, or a hostile act of a foreign power,
or resulted from service in the Armed Forces of any country, unless his benefits
could first commence on or after January 1, 1989, and he has accumulated five
(5) Years of Credited Service since such hostile act or since leaving service in
such Armed Forces.

 

 

 

 

 

 

(iii)

The monthly pension payable to a disability pensioner shall be in accordance
with Article 9.02(a) of the Plan, based on Credited Service at the date of
disability.

 

 

 

 

 

 

(iv)

In addition to the monthly pension provided for in subparagraph (iii), there
shall be payable to a disability pensioner during the continuance of his total
and permanent disability, until he attains age sixty-five (65), or, if earlier,
until the date at which such disability pensioner becomes or could have become
entitled to an unreduced Federal Social Security benefit for age or for
disability, a monthly amount equal to:

 

 

 

 

 

 

 

(A)

$5.20 multiplied by his Years of Credited Service at the date of disability, but
not more than $130, with respect to a monthly pension that first could commence
prior to October 1, 1968,

 

 

 

 

 

 

 

 

(B)

$6.00 multiplied by his Years of Credited Service at the date of disability, but
not more than $150, with respect to a monthly pension that first could commence
on or after October 1, 1968, and

 

 

 

 

 

 

 

 

(C)

$10.00 multiplied by his Years of Credited Service at the date of disability,
but not more than $250, with respect to a monthly pension that first could
commence on or after March 1, 1978.

 

 

 

 

 

 

 

(v)

Any disability pensioner may be required to submit to medical examination at any
time during retirement prior to age sixty-five (65), but not more often than
semi-annually, to determine whether he is eligible for continuance of the
disability pension. If, on the basis of such examination, it is found that he is
no longer disabled or if he engages in gainful employment, except for purposes
of rehabilitation as determined by the Company, his disability pension will
cease. In the event the disability pensioner refuses to submit to medical
examination, his pension will be discontinued until he submits to examination.

 

 

 

 

 

 

(vi)

In the event a Participant in receipt of a pension under this paragraph (c) dies
prior to his Normal Retirement Date, a survivor annuity shall be payable to his
spouse provided the Participant had been married to his Spouse for at least one
(1) year immediately prior to his date of death. In such event the survivor
annuity shall be equal to the survivor benefit that would have been payable to
the Spouse under paragraph (e)(iii) if such


--------------------------------------------------------------------------------



75

 

 

 

 

 

 

 

 

 

coverage had been in effect on the day preceding the Participant’s date of
death.

 

 

 

 

 

(d)

Retention of Deferred Pension.

 

 

 

 

 

(i)

A Participant described in Article 9.01 who loses Credited Service in accordance
with Article 9.03(c) of the Plan prior to the age at which he is eligible for
early retirement in accordance with Article 9.02(b) of the Plan, shall be
eligible for a deferred pension; provided, that:

 

 

 

 

 

 

 

(A)

If such loss was on or after September 15, 1957 and prior to September 30, 1962,
such Participant then had at least twenty (20) Years of Credited Service; or

 

 

 

 

 

 

 

 

(B)

If such loss was on or after September 30, 1962 and prior to September 30, 1965,
such Participant either:

 

 

 

 

 

 

 

 

 

(1)

then had at least ten (10) Years of Credited Service and had attained his
fortieth (40th) birthday; or

 

 

 

 

 

 

 

 

 

 

(2)

then had at least twenty (20) Years of Credited Service accrued through (i) the
calendar year 1962 or (ii) the date of his loss of Credited Service, whichever
is earlier; or

 

 

 

 

 

 

 

 

 

(C)

If such loss was on or after September 30, 1965, such Employee then had at least
ten (10) Years of Credited Service; or

 

 

 

 

 

 

 

 

(D)

If such loss was on or after January 1, 1989, such Employee then had at least
five (5) Years of Credited Service.

 

 

 

 

 

 

 

(ii)

The monthly amount of such deferred pension commencing at age sixty-five (65)
for Employees eligible therefor in accordance with Article 9.02(a) of the Plan
shall be as shown in Schedule G 1 for the Wood-Ridge Facility, Schedule G 2 for
the Buffalo Facility, Schedule G 3 for the Curtiss-Wright Flight Systems
Facility, and Schedule G 4 for the Target Rock Facility. The deferred pension
rates for Marquette Metal Products Company facility are the same rates as shown
in Article 9.02(a)(iv) for the Marquette Metal Products Company facility.

 

 

 

 

 

 

(iii)

For Employees who became eligible for a deferred pension before January 1, 1976:


 

 

 

 

 

 

 

 

Upon written request to the Company by a Participant eligible for a deferred
pension in accordance with this paragraph, such deferred pension shall be
payable on the first day of the month following the later of (A) the month in
which such Participant attains age sixty-five (65), or effective
October 1, 1962, age sixty (60), or (B) the month during which the Company
receives such written request, provided, that any deferred pension commencing
after age sixty (60) and prior to age sixty-five (65) and shall be the amount in
accordance with Article 9.02(a) of the Plan, reduced in accordance with the
early retirement factors set forth in


--------------------------------------------------------------------------------



76

 

 

 

 

 

 

 

 

Schedule D for each complete calendar month by which such Participant is under
the age of sixty-five (65) at the time such deferred pension commences. The
written request must be received by the Company not earlier than sixty (60) days
prior to his sixtieth (60th) birthday.

 

 

 

 

 

 

(iv)

For Participants who became eligible for a deferred pension on or after
January 1, 1976:

 

 

 

 

 

 

 

Such deferred pension benefit shall be payable on the first day of the month
following the later of (A) the month in which such Participant attains age
fifty-five (55), or (B) sixty (60) days from the date the Company receives such
written request; provided that any deferred pension benefit commencing after age
fifty-five (55) and prior to age sixty-five (65) shall be the amount in
accordance with Article 9.02(a) of the Plan, reduced in accordance with the
early retirement factors set forth in Schedule D for each complete calendar
month by which such Participant is under the age of sixty-five (65) at the time
such deferred pension commences. The written request must be received by the
Company not earlier than sixty (60) days prior to his fifty-fifth (55th)
birthday.

 

 

 

 

 

(e)

Optional Survivor Benefit Election.

 

 

 

 

 

(i)

A Participant who has attained age fifty-five (55), retiring with benefits
payable commencing on or after January 1, 1989, in accordance with the normal,
early or total and permanent disability retirement provisions of this Article,
or a Participant who loses Seniority on or after January 1, 1989 and is eligible
for a deferred pension benefit in accordance with paragraph (d), will, unless
waived, receive an adjusted amount of monthly pension benefit to provide that,
if his or her designated Spouse shall be living at his or her death, after the
survivor benefit becomes effective, a survivor benefit shall be payable to such
Spouse during his or her further lifetime.

 

 

 

 

 

 

 

(A)

The Participant may designate as a beneficiary of a survivor benefit only the
person who is his or her Spouse at such time and who has been his or her Spouse
for at least one (1) year immediately prior to the date of benefit commencement.
Such designation must be accompanied by proof of marriage and date of birth of
Spouse.

 

 

 

 

 

 

 

 

 

In the event a married Participant has been married to his spouse for less than
one year on his Annuity Starting Date, he shall nevertheless be treated as
having been married for one year for purposes of applying the provisions of this
paragraph (e); provided, however, that no right or benefit shall vest to any
spouse until the date on which the Participant has been married to such spouse
for one year. In the event of the death of the Participant’s Spouse or divorce
of the Participant and his Spouse prior to the first anniversary of the date of
marriage, the Participant shall be treated as unmarried as of the first day of
the month following the date of death or divorce, and payment thereafter shall
be made in


--------------------------------------------------------------------------------



77

 

 

 

 

 

 

 

 

 

accordance with the provisions of paragraph (a). No adjustments will be made to
amounts previously paid to the Participant. In the event of divorce or death of
the Participant prior to the first anniversary of the date of marriage, the
surviving Spouse shall lose any rights under the provisions of this paragraph
(e).

 

 

 

 

 

 

 

 

(B)

A Participant who is entitled to a total and permanent disability benefit prior
to attaining age sixty-five (65) shall have such benefit adjusted to provide a
survivor benefit, if not waived, effective the first day of the month following
his sixty-fifth (65th) birthday.

 

 

 

 

 

 

 

 

(C)

A survivor benefit shall be irrevocable at or after its effective date, if the
Participant and the designated Spouse both shall be living at such time.

 

 

 

 

 

 

 

 

(D)

The survivor benefit shall become effective, if not waived, on the commencement
date of the Participant’s monthly benefit and payable on and after the first day
of the month following the pensioner’s death.

 

 

 

 

 

 

 

(ii)

For a Participant receiving a pension benefit with a survivor benefit adjustment
in accordance with paragraph (i), the reduced amount of his monthly pension
benefit referred to in paragraph (i) shall be equal to an amount determined by
multiplying the monthly pension benefit otherwise payable to the Employee by
ninety percent (90%), if the Participant’s age and his designated Spouse’s age
are the same (the age of each for the purposes hereof being the age at his or
her last birthday prior to the effective date of the survivor benefit); or, if
such ages are not the same, such percentage shall be increased by one-half of
one percent (1/2%), up to a maximum of one hundred percent (100%), for each year
that the designated Spouse’s age exceeds the Participant’s age, and shall be
decreased by one-half of one percent (1/2%) for each year that the designated
Spouse’s age is less than the Participant’s age.

 

 

 

 

 

 

(iii)

The survivor benefit payable in accordance with paragraph (i) to the surviving
Spouse of a retired Participant who dies after such benefit becomes effective
shall be a monthly benefit for the further lifetime of such surviving Spouse
equal to one hundred percent (100%) (fifty-five percent (55%) prior to
January 1, 2008) of the reduced amount of such Participant’s monthly pension
benefit as determined in accordance with Article 9.02(a) of the Plan for any
such Participant with benefits payable commencing on or after October 1, 1965.

 

 

 

 

 

 

(iv)

Effective August 23, 1984, a survivor benefit, if not waived, in the form of a
Qualified Preretirement Survivor Annuity shall be paid to a surviving Spouse of
a vested active Participant not eligible for early retirement, or of a vested
deferred Participant who was credited with at last one (1) Hour of Service
subsequent to August 22, 1984 and is not eligible for early retirement,
commencing at the date the Participant would have been eligible for early
retirement, and the amount of the pension otherwise


--------------------------------------------------------------------------------



78

 

 

 

 

 

 

 

payable to the Participant shall be reduced in accordance with the tables below.


 

 

 

 

 

For Coverage While The
Participant’s Age Is

 

Monthly Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

under 35

 

 

0.01%

 

35 – 45

 

 

0.02%

 

45 – 54 and 11 months

 

 

0.04%

 


 

 

 

 

 

 

 

 

Notwithstanding the above, the reduction for coverage for the Qualified
Preretirement Survivor Annuity shall be eliminated on and after January 1, 2006
with respect to any Participant or surviving spouse whose Annuity Starting Date
had not occurred as of December 31, 2005.

 

 

 

 

 

 

(v)

Effective August 23, 1984, a survivor benefit, may not be waived by the
participant without the consent of the Participant’s Spouse. Such consent for a
waiver must be in writing and either notarized or witnessed by a member of the
Board of Administration. Notwithstanding this consent requirement, if the
Participant establishes to the satisfaction of the Board of Administration that
such written consent cannot be obtained because:

 

 

 

 

 

 

 

(A)

there is no Spouse;

 

 

 

 

 

 

 

 

(B)

the Spouse cannot be located; and

 

 

 

 

 

 

 

 

(C)

of other circumstances if the Secretary of the Treasury may by regulation
prescribe the participant’s election to waive coverage will be considered valid
if made within the Applicable Election Period.

 

 

 

 

 

 

 

(vi)

In the event the Normal form survivor benefit provided for in Article
9.02(e)(iii) is properly waived, the benefit payable to a Participant shall be
the Actuarial Equivalent of the retirement benefit otherwise payable to the
Participant in the form of a Life Annuity. A Participant may, in the form and
manner prescribed by the Administrative Committee, further elect a monthly
benefit payable to the Participant for his or her lifetime and for the further
lifetime of such surviving Spouse equal to fifty percent (50%) of the reduced
amount of such Participant’s monthly pension benefit as determined in accordance
with Article 9.02(a) of the Plan.

 

 

 

 

 

(f)

Participants Not Actively at Work.

 

 

 

 

 

The absence of a Participant from active work at the time he would be eligible
to retire under the Plan shall not preclude his retirement without return to
active work, provided that such absence is due to lay-off, medical leave or
other Company approved leave of absence commencing subsequent to
September 15, 1952 and provided there has been no loss of Credited Service.


--------------------------------------------------------------------------------



79

 

 

 

 

 

 

(g)

Pension Payments.

 

 

 

 

 

(i)

Pensions shall be paid monthly. The first monthly payment of an Participant’s
pension other than for total and permanent disability shall be on the first day
of the month following the month in which the Participant actually retires or,
in the case of early retirement, the later date selected by the Employee in
accordance with paragraph (b)(i) or (ii), and the pension shall be payable
monthly during his lifetime thereafter.

 

 

 

 

 

 

(ii)

Total and permanent disability pensions shall be payable to the disability
pensioner (A) on the first day of the month following the date the required
proof of such disability is received by the Company, or (B) the first day of the
month following the completion of a period of total and permanent disability of
six (6) months, whichever is later, and thereafter shall be payable monthly
during the continuance of total and permanent disability while he remains
eligible for such benefits.

 

 

 

 

 

 

(iii)

In determining the pension payable to any pensioner, a deduction shall be made
equivalent to all or any part of the following benefits payable to such
pensioner by reason of any law of the United States, or any political
subdivision thereof, which has been or shall be enacted; provided, that such
deduction shall be to the extent that such benefits have been provided by
premiums, taxes or other payments paid by or at the expense of the Company:

 

 

 

 

 

 

 

(A)

Workers’ Compensation (except fixed statutory payments for loss of any bodily
member); provided, however, that this subparagraph shall not be applicable with
respect to the monthly pension payable to any pensioner for months commencing on
and after October 1, 1965 except as provided in subparagraph (C) below.

 

 

 

 

 

 

 

 

(B)

Disability benefits, other than a Primary Insurance Amount payable under the
Federal Social Security Act as now in effect or as hereafter amended, or a
benefit specified in subparagraph (ii) above.

 

 

 

 

 

 

 

 

(C)

Workers’ Compensation (including hearing, pulmonary, ocular, and other
occupational disease and accident claims, but excluding statutory payments for
loss of any physical or bodily members such as a leg, arm or finger) for
Workers’ Compensation awards granted subsequent to March 1, 1978, for Wood-Ridge
and Nuclear, January 9, 1978 for Caldwell facility, May 5, 1978 for Target Rock,
and August 1, 1988 for Buffalo.

 

 

 

 

 

 

(h)

Death Benefits.

 

 

 

 

 

(i)

If a Participant who has a vested interest in his retirement benefit dies before
payment of his benefits commence, then his surviving spouse shall be entitled to
receive a benefit under this Article 9.02. The benefit shall be equal to the
amount the Participant would have received pursuant to this Article 9.02, if the
benefit to which Participant had been entitled at his


--------------------------------------------------------------------------------



80

 

 

 

 

 

 

 

date of death had commenced in the form described in paragraph (e) of a joint
and survivor annuity in the month next following the month in which his Normal
Retirement Date had occurred (or next following the month in which his date of
death occurred, if later). The benefit payable hereunder shall commence as of
the first day of the month following the later of the Participant’s Normal
Retirement Date would have occurred. However, the Participant’s Spouse may elect
to begin receiving payments as of the first day of any earlier month following
the later of the month in which occurs the Participant’s death or the date the
Participant would have attained age 55. If the Beneficiary elects to commence
receipt of payment prior to the Participant’s 55th birthday, the reduction for
early commencement shall be the Actuarial Equivalent from age 65.

 

 

 

 

 

 

 

The benefit payable to the Spouse shall commence on the Participant’s Normal
Retirement Date or his date of death, if later. However, if the Participant had
met the requirements for an early retirement benefit or was in receipt of
payments under paragraph (c) upon his date of death, the Spouse may elect to
commence payment as of the first day of any earlier month following the
Participant’s date of death. In the case of any other Participant, the Spouse my
elect to commence payment as of the first day of any earlier month following the
later of the Participant’s 55th birthday or his date of death.

 

 

 

 

 

 

 

In any case in which the surviving Spouse’s benefit commences prior to the
Participant’s Normal Retirement Date, the amount of the surviving Spouse’s
benefit shall be adjusted to reflect a reduction for early commencement
equivalent to the reduction that would have been applied in determining the
amount of the Participant’s pension under the provisions of paragraph (b) or
(d), as applicable, had the Participant begun to receive his pension as of such
commencement date. No reduction shall apply if the Participant died while in
receipt of payments under paragraph (c).

 

 

 

 

 

 

(ii)

Upon the death of a pensioner who retired with benefits which first could
commence on or after October 1, 1965 in accordance with the early, normal,
automatic, or total and permanent disability retirement provisions of the Plan,
the lump sum death benefit under the Plan shall be $1,000, reduced by any
amounts under a Group Life Insurance Plan of the Company which were paid to the
pensioner during his lifetime or are payable by reason of his death.

 

 

 

 

 

 

 

Notwithstanding any provision in this Plan to the contrary, a pensioner whose
Credited Service was with the Buffalo Facility, the death benefit shall be
increased to $2,000 effective September 1, 1994 and $3,000 effective
September 1, 1995.

 

 

 

 

 

 

(iii)

Payment of the death benefit after retirement shall be made in a lump sum to a
surviving beneficiary designated by the pensioner or, otherwise, to his estate.


--------------------------------------------------------------------------------



81

 

 

 

 

 

 

 

(iv)

There shall be no lump sum death benefit under the Plan at any time by reason of
the death of a Participant eligible for, or in receipt of, a deferred pension as
provided for in Article 9.02(d) of the Plan.

 

 

 

 

9.03

Credited Service.

 

 

The following provisions shall apply to Participants to whom Article 9.01 of the
Plan applies:

 

 

(a)

Credited Service Prior to September 15, 1952.

 

 

 

 

 

(i)

Credited Service prior to September 15, 1952 shall be computed to the nearest
one-tenth (1/10) year and shall be the sum of:

 

 

 

 

 

 

 

(A)

the number of years following the Participant’s Seniority date with the Company
and preceding September 15, 1952, plus

 

 

 

 

 

 

 

 

(B)

any period or periods of Service as an hourly or salaried employee of the
Company preceding the Participant’s Seniority date with the Company, provided
that if there was an interval equal to two (2) years or more between periods of
employment with the Company beginning with the last day of active Service in the
employment immediately preceding such interval, no Service prior to such
interval shall be counted, except this provision shall not apply to any such
interval commencing on or after August 1, 1945, and ending on or before
December 31, 1949.

 

 

 

 

 

 

(b)

Credited Service Subsequent to September 15, 1952.

 

 

 

 

 

(i)

Subparagraph (A) shall be applicable for the period of time prior to
January 1, 1976. Subparagraphs (B) and (C) shall be applicable to the period of
time subsequent to January 1, 1976.

 

 

 

 

 

 

 

(A)

For purposes of vesting and for purposes of accrual of benefits prior to
January 1, 1976, Credited Service, commencing with September 15, 1952 and
thereafter, shall be computed for each calendar year for each Participant on the
basis of total hours compensated by the Company during such calendar year and
prior to his attaining age sixty-eight (68). Any calendar year in which the
Employee has one thousand seven hundred (1,700) or more compensated hours shall
be counted a full calendar year. Where his total hours compensated during a
calendar year are less than one thousand seven hundred (1,700) hours, a
proportionate credit shall be given to the nearest one-tenth (1/10) of a year.
For the calendar year 1952, no more than a year’s credit will be given including
credit for Service prior to September 15, 1952.

 

 

 

 

 

 

 

 

(B)

For the purpose of vesting only, Credited Service commencing with
January 1, 1976 shall be computed for each calendar year for each Participant on
the basis of total hours compensated by the Company during such calendar year.
Any calendar year in which


--------------------------------------------------------------------------------



82

 

 

 

 

 

 

 

 

 

the Participant has one thousand (1,000) or more compensated hours shall be
counted a full calendar year. Where his total hours compensated during a
calendar year are less than one thousand (1,000) hours, a proportionate credit
shall be given to the nearest one-tenth (1/10) of a year.

 

 

 

 

 

 

 

 

(C)

For the purpose of accrual of benefits after January 1, 1976, subparagraph (A)
shall continue to apply.

 

 

 

 

 

 

 

(ii)

For the purpose of computing Credited Service, hours of pay at premium rate
shall be computed as straight time hours.

 

 

 

 

 

 

(iii)

For the purpose of computing compensated hours under subparagraph (i) of this
Article 9.03(b), a Participant who, after September 15, 1952, shall be absent
from work because of occupational injury or disease incurred in the course of
his employment with the Company, and on account of such absence receives
Workers’ Compensation while on Company approved Leave of Absence, shall be
credited with the number of hours that he would have been regularly scheduled to
work during such absence, provided that no Participant shall be credited with
Service under this paragraph after retirement.

 

 

 

 

 

 

(iv)

Any Employee who may be transferred subsequent to September 15, 1952 from
employment that is not eligible for the benefits of the Plan, to employment that
is eligible for such benefits, shall have credited to the nearest one-tenth
(1/10) of a year any Credited Service he had as of the date of such transfer,
for purposes of vesting; provided, that there shall be no duplication of
Credited Service, nor, Credited Service of more than one (1) year in respect to
any calendar year.

 

 

 

 

 

 

(v)

A Participant who has Seniority and who:

 

 

 

 

 

 

 

(A)

leaves the employment of the Company to enter the Armed Forces of the United
States and retains re-employment rights with the Company under the re-employment
provisions of the Universal Military Training and Service Act of 1948, as
amended, or any other law protecting his right to reemployment and who, during
the period he retains such re-employment rights, returns to work for the Company
or reports to the Company and is given leave of absence or laid off status,
shall be credited with Future Service at the rate of forty (40) hours per week
during the period he would normally have worked for the Company during the
period he was in the Armed Forces (or the number of hours that the Company is
regularly scheduled to work if less than forty (40) hours), or

 

 

 

 

 

 

 

 

(B)

after September 30, 1968, is given a medical leave of absence approved by the
Company, shall be credited with Future Service at the rate of forty (40) hours
per week during the period he would normally have worked for the Company while
on such medical leave of absence; provided, that the Participant otherwise had
at least one hundred seventy (170) compensated hours during the


--------------------------------------------------------------------------------



83

 

 

 

 

 

 

 

 

 

calendar year in which such medical leave of absence commenced, except this
subparagraph shall not apply to any absence to which paragraph (iii) would
apply.

 

 

 

 

 

 

(c)

Loss of Credited Service.

 

 

 

 

 

(i)

After September 15, 1952, a Participant will lose all Credited Service for
purposes of the Plan and if re-employed shall be considered as a new Employee of
the Company for purposes of the Plan:

 

 

 

 

 

 

 

(A)

if the Participant quits,

 

 

 

 

 

 

 

 

(B)

if the Participant is discharged or released,

 

 

 

 

 

 

 

 

(C)

if the Participant loses his Seniority for any other reason.

 

 

 

 

 

 

 

 

The provisions of this paragraph shall not affect a Participant’s entitlement to
any benefit under the Plan for which he is eligible at the time of his loss of
Credited Service.

 

 

 

 

 

 

(ii)

Effective January 1, 1976 for purposes of vesting and accrual of benefits, any
Employee under the Plan whose employment is terminated and is later re-employed
by the Company will be entitled to Credited Service as follows:

 

 

 

 

 

 

 

(A)

if entitled to a vested benefit at the time of termination, the pre-break and
post-break Service will be aggregated;

 

 

 

 

 

 

 

 

(B)

if not entitled to a vested benefit at the time of termination, the pre-break
and post-break Service subsequent to January 1, 1976 will be aggregated only if
his period of absence is less than five (5) years.

 

 

 

 

 

 

(d)

Restoration of Lost Credited Service.

 

 

 

 

 

(i)

Anything in the Plan to the contrary notwithstanding, any Participant who has
Seniority with the Company on or after September 30, 1968 will be entitled to
have any Credited Service with such Company, which he previously lost in
accordance with Article 9.03(c)(i) or (ii), restored for purposes of entitlement
to and computation of any benefit under the Plan, provided that:

 

 

 

 

 

 

 

(A)

In the case of a Participant who lost such Credited Service prior to
October 1, 1968 and who (i) has Seniority on September 30, 1968, such
Participant applies to such Company for restoration of such lost Service prior
to July 1, 1969 or (ii) does not have Seniority on September 30, 1968 but
thereafter acquires Seniority, such Participant applies for restoration of such
lost Credited Service within ninety (90) days of re-employment by such Company.


--------------------------------------------------------------------------------



84

 

 

 

 

 

 

 

 

(B)

Effective January 1, 1976 any Participant having Seniority with the Company on
or after January 1, 1976 will be entitled to have any Credited Service with the
Company which he had previously lost in accordance with Article 9.03(c) of the
Plan restored automatically.

 

 

 

 

 

 

 

(ii)

Effective January 1, 1976, any Employee included in Article 9.03(c)(i)(B) and
(ii)(B) shall be entitled to the benefit specified in this paragraph (d).

 

 

 

 

 

 

(e)

Notwithstanding any provision hereof to the contrary, for the purpose of
determining whether a Participant who is described in Article 9.01 shall be
fully vested in the benefit determined in accordance with Article 9.02, all
periods of employment recognized as Vesting Years of Service for purposes of
Article 5 shall be taken into account as Credited Service under paragraph (b).

 

 

 

9.04

Definitions.

 

 

For purposes of this Article 9, the following definitions shall apply:

 

 

(a)

“Board of Administration” means equal members which shall be appointed by the
Company and equal members which shall be appointed by the respective union. Such
Board of Administration shall have the powers enumerated in the collective
bargaining agreements providing for participation in the Plan.

 

 

 

 

(b)

“Salaried or Hourly Employee” means an Employee who is carried on the payroll
records of the Company as receiving Compensation on a weekly, bi-weekly,
semi-monthly, monthly or annual basis.

 

 

 

 

(c)

“Seniority” shall have the meaning as defined under the applicable collective
bargaining agreement.


--------------------------------------------------------------------------------



85

 

 

 

ARTICLE 10: MERGER OF METAL IMPROVEMENT COMPANY, INC.

AND CURTISS-WRIGHT FLIGHT SYSTEMS/SHELBY, INC.

CONTRIBUTORY RETIREMENT PLANS

 

 

 

10.01

Merger Date.

 

 

 

As of September 1, 1994 (the “Merger Date”), the Metal Improvement Company, Inc.
Retirement Income Plan and Curtiss-Wright Flight Systems/Shelby, Inc,
Contributory Retirement Plan (individually, a “Merged Plan” or, collectively,
“Merged Plans”) were merged into the Plan. The following provisions shall apply
under the Plan to the individuals at Metal Improvement Company, Inc. and
Curtiss-Wright Flight Systems/Shelby, Inc. who were non-union Employees on the
Merger Date or non-union Employees hired after the Merger Date.

 

 

 

10.02

Eligibility.

 

 

 

 

(a)

Notwithstanding any other provision of this Plan to the contrary, a non-union
Employee of either Metal Improvement Company, Inc. or Curtiss-Wright Flight
Systems/Shelby, Inc. employed by said companies on August 31, 1994 shall become
a Participant of this Plan on the Merger Date.

 

 

 

 

(b)

Any future Employee of Metal Improvement Company, Inc. or Curtiss-Wright Flight
Systems/Shelby, Inc. shall be eligible to participate in the Plan as of the
Entry Date (as defined in Schedule J) coinciding with or next following the date
he completes his Year of Eligibility Service. Effective January 1, 2005,
employees enter the Plan following completion of one Year of Service in
accordance with Article 2.01.

 

 

 

10.03

Retirement Benefits.

 

 

 

 

(a)

With respect to a “participant” in either of the Merged Plans who retired, died,
became disabled, or terminated Service with “vested benefits” under either of
the Merged Plans prior to September 1, 1994 (irrespective of whether benefits
have commenced as of that date), the Plan will pay to, or in respect of, that
“participant” the benefits provided under the applicable section of the
respective Merged Plan in accordance with the terms thereof (and that person
shall have no rights under the other terms of this Plan).

 

 

 

 

(b)

With respect to a Participant who satisfies the eligibility requirements of
Article 10.02, if he retires, dies, becomes disabled or terminates Service on or
after September 1, 1994, the Plan will pay to, or in respect of, that
Participant the benefits provided under Articles 4, 6 and 8 in accordance with
Articles 4, 6, 7 and 8.

 

 

 

 

 

For purposes of determining a Participant’s benefit under this paragraph (b),
references to Prior Plan in Article 6 of the Plan shall mean the respective
Merged Plan.


--------------------------------------------------------------------------------



86

 

 

 

 

 

For purposes of Article 1.06 of the Plan, a Participant’s earnings with Metal
Improvement Company, Inc. or Curtiss-Wright Flight Systems/Shelby, Inc. prior to
September 1, 1994 shall be included in the calculation of Final Average
Compensation.

 

 

 

 

(c)

For purposes of determining a Participant’s benefits under this Article 10, a
Participant shall be credited with his participation in the respective Merged
Plan as of August 31, 1994.

 

 

 

 

(d)

Notwithstanding any provision in this Plan to the contrary, any former
participant under the Metal Improvement Company, Inc. Retirement Income Plan
shall not qualify for a death benefit under Article 8.02.

 

 

 

10.04

Prior Accrued Benefit.

 

 

 

Notwithstanding any other provision of this Plan to the contrary, in respect of
periods prior to August 31, 1994, a Participant who was formerly covered under
either of the Merged Plans shall be credited with an accrued benefit under this
Plan equal to his “retirement benefit” under the respective Merged Plan as of
August 31, 1994.

 

 

 

10.05

Vesting.

 

 

 

 

(a)

With respect to a Participant who satisfies the eligibility requirements of
Article 10.02 of the Plan, he shall be vested in his retirement benefits in
accordance with Article 5 of the Plan.

 

 

 

 

(b)

Notwithstanding the provisions of Article 5 of the Plan, the vesting percentage
of a Participant, who is described in paragraph (a) and who was a participant in
either of the Merged Plans as of August 31, 1994 in his or her retirement
benefit shall not be less than the vesting percentage as provided under the
terms of the respective Merged Plan.

 

 

 

 

(c)

For purposes of Article 5 of the Plan, a Participant who is described in
paragraph (a) shall receive vesting credit for his number of full Years of
Service under the terms of the respective Merged Plan as of August 31, 1994, and
his number of Hours of Service for the period from January 1, 1994 to August 31,
1994, to the extent credited for vesting purposes under the respective Merged
Plan as of August 31, 1994.

 

 

 

10.06

Transfer of Assets.

 

 

 

As of a date fixed in accordance with applicable law, the assets held under the
Merged Plans were transferred to the Trust Fund.


--------------------------------------------------------------------------------



87

 

 

 

ARTICLE 11: ADMINISTRATION

 

 

 

11.01

Plan Administrator.

 

 

 

The Chairman of the Board of Directors shall appoint an Administrative
Committee. The Administrative Committee shall consist of three (3) or more
persons designated by the Chairman of the Board of Directors. Members of the
Administrative Committee and its officers and agents may participate in the
benefits under this Plan if otherwise eligible to do so. The members of the
Administrative Committee shall serve at the pleasure of the Chairman of the
Board of Directors and the Chairman of the Board of Directors shall appoint
successors to fill any vacancies in the Administrative Committee.

 

 

 

11.02

Administrative Committee’s Authority and Powers.

 

 

 

The Administrative Committee (or its delegate) may act on the Company’s behalf
as the sponsor and “named fiduciary” of the Plan with respect to Plan
administrative matters. Acting on behalf of the Company, and subject to the
terms of the Plan, the Trust Agreement and applicable resolutions of the Board,
the Administrative Committee (or its delegate) has full and absolute discretion
and authority to control and manage the operation and administration of the
Plan, and to interpret and apply the terms of the Plan and the Trust Agreement.
This full and absolute discretion and authority includes, but is not limited to,
the power to:

 

 

 

 

(a)

interpret, construe, and apply the provisions of the Plan and Trust Agreement,
and any construction adopted by the Administrative Committee in good faith shall
be final and binding;

 

 

 

 

(b)

adopt Plan amendments that (1) are required by ERISA or other applicable law or
regulation governing qualification of employee benefit plans, or are necessary
for Plan administration, and which do not materially increase costs to the Plan
or the Company or materially change Participants’ benefits under the Plan, (2)
implement special rules for acquisitions, sales, and other dispositions, or (3)
clarify ambiguous or unclear Plan provisions; provided that such amendments will
be made in writing and will be made according to procedures established by the
Administrative Committee;

 

 

 

 

(c)

review appeals from the denial of benefits; and

 

 

 

 

(d)

manage the cost and financial aspects of the Plan.

 

 

 

The Administrative Committee may employ, appoint, and dismiss advisors and
advisory committees as the Administrative Committee deems necessary to carry out
the provisions of the Plan and the Trust Agreement, including attorneys,
accountants, actuaries, clerks, or other agents, and may delegate any of its
authority and duties to such persons.

 

 

 

11.03

Delegation of Duties.

 

 

 

The Administrative Committee may delegate such of its duties and may engage such
experts and other persons as it deems appropriate in connection with
administering the Plan.


--------------------------------------------------------------------------------



88

 

 

 

11.04

Compensation.

 

 

 

No member of the Administrative Committee shall receive any compensation for his
services as such.

 

 

 

11.05

Exercise of Discretion.

 

 

 

Any person with any discretionary power in the administration of the Plan shall
exercise such discretion in a nondiscriminatory manner and shall discharge his
duties with respect to the Plan in a manner consistent with the provisions of
the Plan and with the standards of fiduciary conduct contained in Title I, Part
4, of ERISA.

 

 

 

11.06

Fiduciary Liability.

 

 

 

In administering the Plan, neither the Administrative Committee nor any member
of the Administrative Committee nor any person to whom the Administrative
Committee delegates any duty or power in connection with administering the Plan
shall be liable, except in the case of his own willful misconduct, for:

 

 

 

 

(a)

any action or failure to act,

 

 

 

 

(b)

the payment of any amount under the Plan,

 

 

 

 

(c)

any mistake of judgment, or

 

 

 

 

(d)

any neglect, omission or wrongdoing of any other member of the Administrative
Committee.

 

 

 

No member of the Administrative Committee shall be personally liable under any
contract, agreement, bond, or other instrument made or executed by him or on his
behalf as a member of the Administrative Committee.

 

 

 

11.07

Indemnification by Company.

 

 

 

To the extent not compensated by insurance or otherwise, the Company shall
indemnify and hold harmless each member of the Administrative Committee, and
each partner and employee of the Company designated by the Administrative
Committee to carry out any fiduciary responsibility with respect to the Plan,
from any and all claims, losses, damages, expenses (including counsel fees
approved by the Company) and liabilities (including any amount paid in
settlement with the approval of the Company), arising from any act or omission
of such member, or partner or employee, except where the same is judicially
determined or is determined by the Company to be due to willful misconduct of
such member or employee. No assets of the Plan may be used for any such
indemnification.

 

 

 

11.08

Plan Participation by Fiduciaries.

 

 

 

No person who is a fiduciary with respect to the Plan shall be precluded from
becoming a Participant upon meeting the requirements for eligibility.


--------------------------------------------------------------------------------



89

 

 

 

11.09

Payment of Expenses.

 

 

 

Reasonable expenses of the Plan may be paid from Plan assets, unless paid by the
Company. The Company is entitled to reimbursement of direct expenses properly
and actually incurred in providing services to the Plan, in accordance with
applicable provisions of ERISA.


--------------------------------------------------------------------------------



90

 

 

 

ARTICLE 12: AMENDMENT AND TERMINATION OF PLAN

 

 

 

12.01

Amendment.

 

 

 

The Company may at any time and from time to time amend the Plan by written
instrument, provided, that:

 

 

 

 

(a)

no amendment that affects the rights and obligations of the Trustee shall be
effective without the written consent of the Trustee, unless such amendment is
necessary for the qualification of the Plan under Section 401(a) of the Code or
to avoid actual or potential liability of the Company with respect to the Plan,
including, without limitation, liability to make future contributions;

 

 

 

 

(b)

no amendment shall cause the Trust Fund to be used other than for the exclusive
benefit of Participants and their Beneficiaries;

 

 

 

 

(c)

if any amendment changes the vesting provisions of the Plan, within sixty (60)
days after receiving written notice of such amendment, or such longer period as
may be prescribed by Section 411 of the Code or the regulations promulgated
thereunder, a Participant who has completed at least three (3) Years of Service
may file with the Administrative Committee an election to have his vested
interest in his retirement benefit computed under the Plan’s vesting provisions
as applicable to such Participant immediately prior to the amendment; and

 

 

 

 

(d)

any party will be protected in assuming that this Agreement has not been amended
until such party has received written notice of the amendment.

 

 

 

No amendment to the Plan, including a change in the actuarial basis for
determining optional or early retirement benefits, shall be effective to the
extent that it has the effect of decreasing a Participant’s retirement benefit.
Notwithstanding the preceding sentence, a Participant’s retirement benefit may
be reduced to the extent permitted under Section 412(c)(8) of the Code (as it
read before the first day of the 2008 Plan Year) or Section 412(d)(2) of the
Code (as it reads for Plan Years beginning on and after January 1, 2008), or to
the extent permitted under the Sections 1.411(d)-3 and 1.411(d)-4 of the
Treasury Regulations. For purposes of this Article 12.01, a Plan amendment which
has the effect of eliminating or reducing an early retirement benefit or a
retirement-type subsidy; or eliminating an optional form of benefit, with
respect to benefits attributable to Service before the amendment shall be
treated as reducing retirement benefits. In the case of a retirement-type
subsidy, the preceding sentence shall apply only with respect to a Participant
who satisfies, either before or after the amendment, the pre-amendment
conditions for the subsidy. In general, a retirement-type subsidy is a subsidy
that continues after retirement, but does not include a qualified disability
benefit, a medical benefit, a social security supplement, a death benefit
(including life insurance). Furthermore, if the vesting schedule of a plan is
amended, in the case of an Employee who is a Participant as of the later of the
date such amendment is adopted or becomes effective, the nonforfeitable
percentage, determined as of such date, of such Employee’s employer-derived
retirement benefit will not be less than the percentage computed under the Plan
without regard to such amendment.


--------------------------------------------------------------------------------



91

 

 

 

12.02

Procedure for Amendment.

 

 

 

Any modification or amendment of or to any or all of the provisions of the Plan
shall be made by a written resolution of either the Company or the
Administrative Committee, which shall be delivered to the Trustee and, where
required, to the Board of Administration as defined in 9.04(a).

 

 

 

12.03

Company’s Right to Terminate Plan.

 

 

 

The Company intends to maintain the Plan as a permanent tax-qualified retirement
plan. Nevertheless, the Company reserves the right to terminate the Plan, in
whole or in part, at any time and from time to time, for any reason whatsoever.

 

 

 

12.04

Consequences of Termination.

 

 

 

 

(a)

If the Plan is terminated in whole or in part, or if Company contributions are
completely discontinued, each Participant affected by such termination or
discontinuance shall be fully vested in his retirement benefit as of the date of
such termination or discontinuance of Company contributions. The Administrative
Committee shall determine the date and manner of distribution of the retirement
benefits of all affected Participants.

 

 

 

 

(b)

The Administrative Committee shall give prompt notice to each Participant or, if
deceased, his Beneficiary affected by the Plan’s complete or partial
termination, or the discontinuance of Company contributions.

 

 

 

 

(c)

The balance, if any, of the residual assets held by the Trust Fund after all
liabilities have been extinguished, shall revert to the Company, but only after
the satisfaction of liabilities with respect to the Participants under the Plan.

 

 

 

12.05

Special Restrictions on Benefits.

 

 

 

The Plan limits the benefit payable to any Participant who is a Highly
Compensated Employee upon Plan termination to a benefit that is
nondiscriminatory under Section 401(a)(4) of the Code. Prior to Plan
termination, the Plan restricts the annual payments to any Participant who is a
“restricted employee”, unless:

 

 

 

 

(a)

After payment of the benefit, the value of Plan assets equals or exceeds 110% of
the value of current liabilities (as defined in Section 412(l) of the Code); or

 

 

 

 

(b)

the value of the benefit is less than 1% of the value of current liabilities; or

 

 

 

 

(c)

the value of the benefit does not exceed $5,000.

 

 

 

The total payments in a Plan Year may not exceed an amount equal to: (1) the
payments the Participant would receive under a single life annuity which is the
Actuarial Equivalent of the Participant’s Accrued Benefit and the Participant’s
other benefits (other than a social security supplement); plus (2) the amount of
the payment the Participant would receive under a social security supplement.
“Other benefits” include loans in excess of the limitations under Section
72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a
living Employee, and any death benefits not provided by insurance on the
Participant’s life.


--------------------------------------------------------------------------------



92

 

For purposes of this Article 12.05, the term “restricted employee” means an
employee of the Company, including all employees who are not Employees under the
Plan, who is among the twenty-five (25) employees with the highest Compensation,
determined without taking account of the limitations of Section 401(a)(17) of
the Code, for the Plan Year or any prior Plan Year.

 

These limitations shall not restrict the payment of any death benefit to any
Beneficiary.


--------------------------------------------------------------------------------



93

ARTICLE 13: MERGER OF PLAN AND TRANSFER OF ASSETS OR LIABILITIES

 

 

13.01

Merger or Transfer.

 

 

The Plan shall not be merged or consolidated with, nor shall any Plan assets or
liabilities be transferred to, any other plan, unless each Participant (if the
other plan then terminated) would receive a benefit that is equal to or greater
than the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer (if the Plan had then terminated).

 

 

13.02

Transfer from Trust.

 

 

At a Participant’s request and pursuant to uniform rules prescribed by the
Administrative Committee, the Administrative Committee may instruct the Trustee
to transfer the Participant’s Account to another qualified plan described in
Section 401(a) of the Code in which the Participant is participating at the time
of such transfer.

 

 

13.03

Transfer to Trust and Transfer Account.


 

 

 

 

(a)

At a Participant’s request, the Administrative Committee shall instruct the
Trustee to accept a transfer of assets from another qualified plan described in
Section 401(a) of the Code which assets are attributable to the Participant’s
interest in such other plan. The transferred amount shall be maintained in the
Trust Fund on behalf of the Participant as a separate account under the Plan,
designated the “Transfer Account.”

 

 

 

 

(b)

Any portion of the Transfer Account (whether the whole, the lesser amount or
none) may be commingled with other assets of the Trust Fund for investment. In
any event, the balance in the Transfer Account shall be adjusted to reflect its
proportionate share of the Trust Fund’s earnings, gains, losses and expenses.

 

 

 

 

(c)

Unless the Participant has elected otherwise in the form and manner prescribed
by the Administrative Committee, payment of the Transfer Account shall be made
at the same time and in the same form as the retirement benefit and shall be in
addition to the retirement benefit.

 

 

 

 

(d)

A Participant’s interest in his Transfer Account shall be at all times and in
all events fully vested and nonforfeitable.

 

 

 

 

(e)

The Participant’s account will continue to retain all rights and protections
ascribed to it pursuant to Section 411(d)(6) of the Code.


--------------------------------------------------------------------------------



94

 

 

 

 

 

ARTICLE 14: SPECIAL PROVISIONS FOR NON-KEY EMPLOYEES

 

 

 

 

 

14.01

Effective Date.

 

 

 

 

 

If the Plan is or becomes top heavy in any Plan Year, the provisions of this
Article will supersede any conflicting provisions in the Plan.

 

 

 

 

 

14.02

Determination of Top-Heavy Status.

 

 

 

 

 

 

(a)

This Plan is top heavy if any of the following conditions exists:

 

 

 

 

 

 

 

(i)

If the top-heavy ratio for this Plan exceeds sixty (60%) percent and this Plan
is not part of any required aggregation group or permissive aggregation group of
plans.

 

 

 

 

 

 

 

(ii)

If this Plan is a part of a required aggregation group of plans but not part of
a permissive aggregation group and the top-heavy ratio for the group of plans
exceeds sixty (60%) percent.

 

 

 

 

 

 

 

(iii)

If this Plan is a part of a required aggregation group and part of a permissive
aggregation group of plans and the top-heavy ratio for the permissive
aggregation group exceeds sixty (60%) percent.

 

 

 

 

 

 

(b)

For purposes of this Article, the following terms shall have be defined as
follows:

 

 

 

 

 

 

 

(i)

Top-heavy ratio:

 

 

 

 

 

 

 

 

(A)

If the Company maintains one or more defined benefit plans and the Company has
not maintained any defined contribution plans which during the five (5) year
period ending on the determination date(s) has or has had account balances, the
top-heavy ratio for this Plan alone or for the required or permissive
aggregation group as appropriate is a fraction, the numerator of which is the
sum of the present value of retirement benefits of all Key Employees as of the
determination date(s), and the denominator of which is the sum of present value
of retirement benefits, both computed in accordance with Section 416 of the Code
and the regulations thereunder. Both the numerator and denominator of the
top-heavy ratio are increased to reflect any contribution not actually made as
of the determination date, but which is required to be taken into account on
that date under Section 416 of the Code and regulations thereunder. In
determining the present values of retirement benefits under the Plan for an
employee as of the applicable determination date, the numerator and denominator
shall be increased by the distributions made with respect to the employee under
the Plan and any plan aggregated with the Plan under Section 416(g)(2) of the
Code during the one-year period (five-year period in the case of a distribution
made for a reason other than severance from employment, death, or disability)


--------------------------------------------------------------------------------



95

 

 

 

 

 

 

 

 

 

ending on the applicable determination date and any distributions made with
respect to the employee under a terminated plan which, had it not been
terminated, would have been in the required aggregation group.

 

 

 

 

 

 

 

 

(B)

If the Company maintains one or more defined contribution plans and the Company
maintains or has maintained one or more defined benefit plans which during the
five (5) year period ending on the determination date(s) has or has had any
retirement benefits, the top-heavy ratio for any required or permissive
aggregation group as appropriate is a fraction, the numerator of which is the
sum of account balances under the aggregated defined contribution plan or plans
for all Key Employees, determined in accordance with (a) above, and the present
value of retirement benefits under the aggregated defined benefit plan or plans
for all Key Employees as of the determination date(s), and the denominator of
which is the sum of the account balances under the aggregated defined
contribution plan or plans for all Participants, determined in accordance with
(a) above, and the present value of retirement benefits under the defined
benefit plan or plans for all Participants as of the determination date(s), all
determined in accordance with Section 416 of the Code and the regulations
thereunder. The retirement benefits under a defined benefit plan in both the
numerator and denominator of the top-heavy ratio are increased for any
distribution of a retirement benefit made in the five (5) year period ending on
the determination date. In determining the present values of retirement benefits
under the Plan for an employee as of the applicable determination date, the
numerator and denominator shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the one-year period (five-year period
in the case of a distribution made for a reason other than severance from
employment, death, or disability) ending on the applicable determination date
and any distributions made with respect to the employee under a terminated plan
which, had it not been terminated, would have been in the required aggregation
group.

 

 

 

 

 

 

 

 

(C)

For purposes of subparagraphs (A) and (B) the value of account balances and the
present value of retirement benefits will be determined as of the most recent
valuation date that falls within or ends with the twelve (12) month period
ending on the determination date, except as provided in Section 416 of the Code
and the regulations thereunder for the first and second Plan Years of a defined
benefit plan. The account balances and retirement benefits of a Participant (1)
who is not a Key Employee but who was a Key Employee in a prior year, or (2) who
has not performed services for any Company maintaining the Plan at any time
during the one-year period ending on the applicable determination date will be
disregarded. The calculation of the top-heavy ratio, and the


--------------------------------------------------------------------------------



96

 

 

 

 

 

 

 

 

 

extent to which distributions, rollovers, and transfers are taken into account
will be made in accordance with Section 416 of the Code and the regulations
thereunder. Deductible employee contributions will not be taken into account for
purposes of computing the top-heavy ratio. When aggregating plans the value of
account balances and retirement benefits will be calculated with reference to
the determination dates that fall within the same calendar year.

 

 

 

 

 

 

 

 

 

The retirement benefit to a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Company, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(c)
of the Code.

 

 

 

 

 

 

 

(ii)

Permissive aggregation group:

 

 

 

 

 

 

 

 

The required aggregation group of plans plus other plan or plans of the Company
which, when considered as a group with the required aggregation group, would
continue to satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

 

 

 

 

 

 

 

(iii)

Required aggregation group:

 

 

 

 

 

 

 

 

(A)

Each qualified plan of the Company in which at least one Key Employee
participates or participated at any time during the determination period
(regardless of whether the Plan has terminated), and

 

 

 

 

 

 

 

 

(B)

any other qualified plan of the Company which enables a plan described in
subparagraph (A) to meet the requirements of Section 401(a)(4) or 410 of the
Code.

 

 

 

 

 

 

 

(iv)

Determination date:

 

 

 

 

 

 

 

 

For any Plan Year subsequent to the first Plan Year, the last day of the
preceding Plan Year. For the first Plan Year of the Plan, the last day of that
year.

 

 

 

 

 

 

 

(v)

Key Employee:

 

 

 

 

 

 

 

 

Any employee or former employee (including any deceased employee) who at any
time during the Plan Year that includes the applicable determination date was an
officer of the Company or an Affiliated Company having compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner (as defined in Section
416(i)(1)(B)(i) of the Code) of the Company or an Affiliated Company, or a
1-percent owner (as defined in Section 416(i)(1)(B)(ii) of the Code) of the
Company or an Affiliated Company)


--------------------------------------------------------------------------------



97

 

 

 

 

 

 

 

 

having compensation greater than $150,000 (the determination of who is a key
employee shall be made in accordance with Section 416(i) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder) where applicable, on the basis of the Employee’s remuneration which,
with respect to any Employee, shall mean the wages, salaries, and other amounts
paid in respect of such Employee by the Company or an Affiliated Company for
personal services actually rendered, determined before any pre-tax contributions
under “qualified cash or deferred arrangement,” as defined under Section 401(k)
of the Code and its applicable regulations, or under a “cafeteria plan” as
defined under Section 125 of the Code and its applicable regulations, or under a
“qualified transportation fringe,” as defined in Section 132(f) of the Code and
its applicable regulations, and shall include, but not by way of limitation,
bonuses, overtime payments, and commissions; and shall exclude deferred
compensation, stock options, and other distributions which receive special tax
benefits under the Code.

 

 

 

 

 

 

 

(vi)

Non-Key Employee:

 

 

 

 

 

 

 

 

Any Employee or former Employee (and his Beneficiaries) who is not a Key
Employee.

 

 

 

 

 

14.03

Minimum Benefit.

 

 

 

 

 

 

(a)

Notwithstanding any other provision in the Plan to the contrary, except as
otherwise provided in paragraphs (c), (d) and (e) below, a Participant who is a
Non-Key Employee and has completed one thousand (1,000) Hours of Service will
accrue a benefit (to be provided solely by the Company contributions and
expressed as a Life Annuity commencing at Normal Retirement Age) of not less
than two (2%) percent of his or her highest average Compensation for the five
(5) consecutive years for which the Participant had the highest Compensation
multiplied by the number of Years of Vesting Service, not in excess of ten (10),
during the Plan Years for which the Plan is top-heavy. For purposes of the
preceding sentence, Years of Vesting Service shall be disregarded to the extent
that such Years of Vesting Service occur during a Plan Year when the Plan
benefits (within the meaning of Section 410(b) of the Code) no Key Employee or
former Key Employee. The aggregate Compensation for the years during such five
(5) year period in which the Participant was credited with a Year of Service
will be divided by the number of years in order to determine average Annual
Compensation. The minimum accrual is determined without regard to any Social
Security contribution. The minimum accrual applies even though under other Plan
provisions the Participant would not otherwise be entitled to receive an
accrual, or would have received a lesser accrual for the year because (i) the
Non-Key Employee fails to make mandatory contributions to the Plan, (ii) the
Non-Key Employee’s Compensation is less than a stated amount, (iii) the Non-Key
Employee is not employed on the last day of the accrual computation period, or
(iv) the Plan is integrated with Social Security.

 

 

 

 

 

 

(b)

For purposes of computing the minimum retirement benefit, Compensation shall
mean Compensation as defined in Article 1.12 of the Plan.


--------------------------------------------------------------------------------



98

 

 

 

 

 

 

(c)

The provision in paragraph (a) shall not apply to any Participant to the extent
the Participant is covered under any other plan or plans of the Company. Such
other plan or plans must provide a minimum two (2%) percent top heavy Benefit
Accrual or a five (5%) percent top-heavy contribution.

 

 

 

 

 

 

(d)

All accruals of employer-derived benefits, whether or not attributable to years
for which the Plan is top heavy, may be used in computing whether the minimum
accrual requirements of paragraph (c) are satisfied.

 

 

 

 

 

14.04

Minimum Vesting.

 

 

 

 

 

For any Plan Year in which this Plan is top heavy, the following vesting
schedule shall automatically apply to this Plan. The vesting schedule applies to
all benefits within the meaning of Section 411(a)(7) of the Code, except those
attributable to employee contributions, including benefits accrued before the
effective date of Section 416 and benefits accrued before the Plan became top
heavy. Further, no reduction in vested benefits may occur in the event the
Plan’s status as top heavy changes for any Plan Year. However, this Article does
not apply to the account balances of any Employee who does not have an Hour of
Service after the Plan has initially become top heavy and such Employee’s
account balance attributable to Company contributions and forfeitures will be
determined without regard to this Article.


 

 

 

Vesting Years of Service

 

 

as of Date of Termination:

 

Nonforfeitable Percentage:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 3

 

0%

3 or more

 

100%


--------------------------------------------------------------------------------



99

 

 

 

 

ARTICLE 15: GENERAL PROVISIONS

 

 

 

 

15.01

Trust Fund Sole Source of Payments for Plan.

 

 

 

 

The Trust Fund shall be the sole source for the payment of all Participant’s
retirement benefits. In no event shall assets of the Company be applied for the
payment of Plan benefits.

 

 

 

 

15.02

Exclusive Benefit.

 

 

 

 

The Plan is established for the exclusive benefit of the Participants and their
Beneficiaries, and the Plan shall be administered in a manner consistent with
the provisions of Section 401(a) of the Code and of ERISA.

 

15.03

Binding Effect.

 

 

 

 

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties to this Agreement and upon any and all
persons interested in this Agreement, presently or in the future.

 

 

 

 

15.04

Nonalienation.

 

 

 

 

 

(a)

Except as required by any applicable law or by paragraph (c), no benefit under
the Plan shall in any manner be anticipated, assigned or alienated, and any
attempt to do so shall be void. However, payment shall be made in accordance
with the provisions of any judgment, decree, or order which:

 

 

 

 

 

 

(i)

creates for, or assigns to, a spouse, former spouse, child, or other dependent
of a Participant the right to receive all or a portion of the Participant’s
benefits under the Plan for the purpose of providing child support, alimony
payments, or marital property rights to that spouse, former spouse, child, or
dependent,

 

 

 

 

 

 

(ii)

is made pursuant to a State domestic relations law,

 

 

 

 

 

 

(iii)

does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan, and

 

 

 

 

 

 

(iv)

otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
“qualified domestic relations order,” as determined by the Administrative
Committee.

 

 

 

 

 

(b)

If the present value of any series of payments meeting the criteria set forth in
(a)(i) through (a)(iv) above amounts to $5,000 or less, a lump sum payment of
the Actuarial Equivalent of such benefit, determined in the manner described in
Article 7.05, shall be made in lieu of the series of payments.


--------------------------------------------------------------------------------



100

 

 

 

 

 

(c)

A Participant’s benefits under the Plan shall be offset by the amount the
Participant is required to pay to the Plan under the circumstances set forth in
Section 401(a)(13)(C) of the Code.

 

 

 

 

 

(d)

A Participant’s benefit under the Plan shall be distributed as required because
of the enforcement of a federal tax levy made pursuant to Section 6331 of the
Code or the collection by the United States on a judgment resulting from an
unpaid tax assessment.

 

 

 

 

15.05

Claims Procedure.

 

 

 

 

All claims for benefits under the Plan by a Participant not covered under a
collective bargaining agreement or his Beneficiary with respect to benefits not
received by such person shall be made in writing to the Administrative
Committee, which shall designate one of its members to review such claims. If
the reviewing member believes that a claim should be denied, he shall notify the
claimant in writing of the denial within ninety (90) days after his receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. Such notice shall:

 

 

 

 

 

(a)

set forth the specific reasons for the denial, making reference to the pertinent
provisions of the Plan or the Plan documents on which the denial is based;

 

 

 

 

 

(b)

describe any additional material or information that should be received before
the claim may be acted upon favorably, and explain why such material or
information, if any, is needed; and

 

 

 

 

 

(c)

inform the person making the claim of his right pursuant to this Article to
request review of the decision by the Administrative Committee.

 

 

 

 

Any such person who believes that he has submitted all available and relevant
information may appeal the denial of a claim to the Administrative Committee by
submitting a written request for review to the Administrative Committee within
sixty (60) days after the date on which such denial is received. Such period may
be extended by the Administrative Committee for good cause. The person making
the request for review may examine pertinent Plan documents. The request for
review may discuss any issues relevant to the claim. The Administrative
Committee shall decide whether or not to grant the claim within sixty (60) days
after receipt of the request for review, but this period may be extended by the
Administrative Committee for up to an additional sixty (60) days in special
circumstances. If such an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The Administrative
Committee’s decision shall be in writing, shall include specific reasons for the
decision and shall refer to pertinent provisions of the Plan or of the Plan
documents on which the decision is based.

 

 

 

 

All claims for benefits under the Plan by a Participant covered under a
collective bargaining agreement, or his Beneficiary, who has been denied a
benefit, or feels aggrieved by any other act of the Board of Administration,
shall be entitled to request a hearing before the Board of Administration of the
Plan. Such request, together with a written statement of the claimant’s
position, shall be filed with the Board of Administration no later than ninety
(90) days after receipt of the written notification. The Board of Administration
shall schedule an opportunity for a full and fair hearing of the issue within
the next sixty (60) days. The decision following such hearing shall be made
within sixty (60) days and shall be communicated in writing to the claimant. The
decision of the Board of Administration shall be final and binding upon all
parties


--------------------------------------------------------------------------------



101

 

 

 

 

concerned. In the event the Board of Administration cannot reach a majority
decision, an impartial chairman shall be appointed by the Board of
Administration.

 

 

 

 

15.06

Location of Participant or Beneficiary Unknown.

 

 

 

 

In the event that all, or any portion, of the distribution payable to a
Participant or his Beneficiary hereunder shall, at the expiration of five (5)
years after it shall become payable, remain unpaid solely by reason of the
inability of the Administrative Committee, after sending a registered letter,
return receipt requested, to the last known address, and after further diligent
effort, to ascertain the whereabouts of such Participant or his Beneficiary, the
amount so distributable shall be forfeited and shall be used to reduce the cost
of the Plan. In the event a Participant or Beneficiary is located subsequent to
his benefit being forfeited, such benefit shall be restored.

 

 

 

 

15.07

Applicable Law.

 

 

 

 

Except as otherwise expressly required by ERISA, this Agreement shall be
governed by the laws of the State of New Jersey, where it was entered into and
where it shall be enforced.

 

 

 

 

15.08

Rules of Construction.

 

 

 

 

Whenever the context so admits, the use of the masculine gender shall be deemed
to include the feminine and vice versa; either gender shall be deemed to include
the neuter and vice versa; and the use of the singular shall be deemed to
include the plural and vice versa.


--------------------------------------------------------------------------------



102

 

 

 

 

 

ARTICLE 16: TRANSFERS

 

If an Employee during his period of employment with the Company and all
Affiliated Companies is transferred to or from a position eligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
ineligible for benefits under the applicable Article, the following provisions
shall apply:

 

 

 

 

 

 

(a)

Vesting Service. An Employee’s Vesting Years of Service shall be determined on
the basis of his period of employment with the Company and all Affiliated
Companies (unless otherwise specified in Schedule J).

 

 

 

 

 

 

(b)

Credited Service for Purposes of Determining Eligibility for Benefits. For
purposes of determining an Employee’s eligibility for benefits under the Plan
(but not the amount of any benefit unless otherwise specified in paragraph (d)
below), an Employee’s years of Credited Service shall be determined on the basis
of his period of employment with the Company and all Affiliated Companies.

 

 

 

 

 

 

(c)

Eligibility for Benefits. Upon an Employee’s termination of employment with the
Company and all Affiliated Companies, an Employee shall be entitled to a Normal,
Early, Disability or Vested Retirement Benefit under the applicable provisions
of the Plan if, at the time of his termination of employment, he has satisfied
the age, service, and any other requirements of the Plan for such benefit.

 

 

 

 

 

 

(d)

Rules for Determining the Amount of Benefit.

 

 

 

 

 

 

 

(i)

If an Employee who is accruing benefits under the provisions of Article 6 is
transferred to a position with the Company or to an Affiliated Company and on
account of such transfer the Employee would be ineligible to accrue further
benefits under the provisions of Article 6, the following provisions shall
apply:

 

 

 

 

 

 

 

 

(A)

Credited Service for Benefit Accrual Purposes. All service with the Company or
an Affiliated Company in such transferred position shall be included in
determining the Employee’s years of Credited Service for purposes of determining
the amount of the Employee’s benefit under Article 6 except that any service
rendered while the Employee is eligible to accrue benefits under Article 9 or is
eligible to participate in another qualified defined benefit pension plan shall
be excluded.

 

 

 

 

 

 

 

 

(B)

Average Compensation. Compensation (as defined in Article 1.12) paid by the
Company or an Affiliated Company to the Employee while employed in such
transferred position shall be included in determining an Employee’s Average
Compensation.

 

 

 

 

 

 

 

(ii)

If an Employee who is accruing benefits under the provisions of Article 4 is
transferred to a position with the Company or to an Affiliated Company and on
account of such transfer the Employee would be ineligible to accrue further
benefits under the provisions of Article 4, benefits shall


--------------------------------------------------------------------------------



103

 

 

 

 

 

 

 

 

 

 

 

 

 

continue to accrue under the provisions of Article 4 after the date of transfer
except that if the Employee is transferred to a position in which he is eligible
to participate in a qualified defined contribution plan which provides for
employer contributions (other than salary deferrals under Section 401(k) of the
Code) the Employee shall cease to accrue benefits under Article 4.02 based on
Compensation paid to the Employee by the Company or an Affiliated Company while
in the transferred position.

 

 

 

 

 

 

 

(iii)

If an Employee who is accruing benefits under the provisions of Article 9 is
transferred to a position with the Company or to an Affiliated Company in which
he is ineligible to accrue further benefits under the provisions of Article 9,
the Employee’s service rendered while in such ineligible position shall not be
included in his Credited Service for purposes of determining the amount of his
benefit under Article 9. Accordingly, If a participant transfers to a position
where he is no longer eligible to participate in Article 9, he will not earn
Credited Service under Article 9 while in that ineligible position.

 

 

 

 

 

 

 

(iv)

If an Employee is transferred from a position that is ineligible to accrue
benefits under the provisions of Article 4, 6 or 9 to a position that is
eligible to accrue benefits under one of those Articles, the following
provisions shall apply:

 

 

 

 

 

 

 

 

(A)

Compensation paid to such Employee prior to the date of transfer shall be
disregarded in determining the amount of the Employee’s benefit under Article 4
or 6, as applicable, unless the Employee is transferred from a position eligible
to accrue benefits under Article 9 in which case Compensation paid to the
Employee while covered by Article 9 shall be recognized in determining the
Employee’s Average Compensation under Article 6, if applicable.

 

 

 

 

 

 

 

 

(B)

For purposes of determining the amount of an Employee’s benefit under Article 4,
6 or 9, service rendered prior to the date the Employee became employed in a
position eligible to accrue benefits under Article 4, 6 or 9 shall be
disregarded in determining the Employee’s Credited Service under the applicable
Article.

 

 

 

 

 

 

 

 

(C)

Post-January 31, 2010 Transfers. An Employee who is transferred after
January 31, 2010 from a position that is ineligible to accrue benefits under the
provisions of Article 4, 6 or 9 to a position that is eligible to accrue
benefits under Article 4 or 6 shall only be eligible to accrue benefits in
accordance with Article 4 and any other benefits not specifically excluded in
the preceding sentence.

 

 

 

 

 

 

(e)

Transfers Involving a Non-U.S Affiliated Company. Notwithstanding the preceding
provisions of this Article 16, any period of employment with a non-U.S.
Affiliated Company shall be recognized solely for the purpose of determining an
Employee’s Vesting Years of Service under subparagraph (i) above [and for
purposes of determining an Employee’s eligibility for benefits under
subparagraph (ii)]. Such period of employment shall be excluded in determining


--------------------------------------------------------------------------------



104

 

 

 

 

 

the amount of a Participant’s benefit under paragraph (d) and any Compensation
paid during such period of employment shall likewise be excluded.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by an
officer duly authorized on this 1st day of November, 2010.

 

 

 

 

CURTISS-WRIGHT CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



105

SCHEDULE A 1: EARLY RETIREMENT FACTORS ON OR AFTER SEPTEMBER 1, 1994

ALL RETIREES and TERMINATED NON-UNION EMPLOYEES on and AFTER 9/1/94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGE

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

62

 

63

 

64

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

0/12

 

.75000

 

.78000

 

.81000

 

.84000

 

.87000

 

.90000

 

.92000

 

.94000

 

.96000

 

.98000

 

1/12

 

.75250

 

.78250

 

.81250

 

.84250

 

.87250

 

.90167

 

.92167

 

.94167

 

.96167

 

.98167

 

2/12

 

.75500

 

.78500

 

.81500

 

.84500

 

.87500

 

.90333

 

.92333

 

.94333

 

.96333

 

.98333

 

3/12

 

.75750

 

.78750

 

.81750

 

.84750

 

.87750

 

.90500

 

.92500

 

.94500

 

.96500

 

.98500

 

4/12

 

.76000

 

.79000

 

.82000

 

.85000

 

.88000

 

.90667

 

.92667

 

.94667

 

.96667

 

.98667

 

5/12

 

.76250

 

.79250

 

.82250

 

.85250

 

.88250

 

.90833

 

.92833

 

.94833

 

.96833

 

.98833

 

6/12

 

.76500

 

.79500

 

.82500

 

.85500

 

.88500

 

.91000

 

.93000

 

.95000

 

.97000

 

.99000

 

7/12

 

.76750

 

.79750

 

.82750

 

.85750

 

.88750

 

.91167

 

.93167

 

.95167

 

.97167

 

.99167

 

8/12

 

.77000

 

.80000

 

.83000

 

.86000

 

.89000

 

.91333

 

.93333

 

.95333

 

.97333

 

.99333

 

9/12

 

.77250

 

.80250

 

.83250

 

.86250

 

.89250

 

.91500

 

.93500

 

.95500

 

.97500

 

.99500

 

10/12

 

.77500

 

.80500

 

.83500

 

.86500

 

.89500

 

.91667

 

.93667

 

.95667

 

.97667

 

.99667

 

11/12

 

.77750

 

.80750

 

.83750

 

.86750

 

.89750

 

.91833

 

.93833

 

.95833

 

.97833

 

.99833

 

Rule of 80

For a Participant who retires on or after his attainment of age 55, if the sum
of the Participant’s age and his years of Credited Service exceeds 80 as of his
Annuity Starting Date, the product of (i) 1% and (ii) the excess of (A) the sum
of his age and his years of Credited Service, over (B) 80, will be added to
early retirement factor otherwise applicable in accordance with the table set
forth in this Schedule, provided, however, that the resulting factor may not
exceed 100%.

--------------------------------------------------------------------------------



106

SCHEDULE A 2: DEFERRED RETIREMENT FACTORS ON OR AFTER SEPTEMBER 1, 1994

 

 

 

 

 

 

 

 

Deferred Retirement Factors

 

Age

 

Factor

 

Age

 

Factor

 

66

 

1.1049

 

71

 

1.9071

 

67

 

1.2244

 

72

 

2.1505

 

68

 

1.3608

 

73

 

2.4355

 

69

 

1.5175

 

74

 

2.7710

 

70

 

1.6980

 

75

 

3.1687

 

The factors set forth in the table shall be interpolated based on the
Participant’s age at his Annuity Starting Date, expressed in years and completed
months.

--------------------------------------------------------------------------------



107

SCHEDULE B: RETIREMENT PLAN RATES IN FORCE FOR PURPOSES OF ARTICLE
6.13(B)(II)(D)

BUFFALO FACILITY

$ 8.00 per month per year of credited service prior to 1/1/78
$10.00 per month per year of credited service from 1/1/78 thru 11/1/80
$11.00 per month per year of credited service from 11/2/80 thru 11/1/81
$12.00 per month per year of credited service from 11/2/81 thru 5/3/85
$13.00* per month per year of credited service from 5/4/85 thru 7/23/93
$17.00* per month per year of credited service from 7/24/93

* Does not apply to Local 212

FLIGHT SYSTEMS

$ 6.25 per month per year of credited service

TARGET ROCK

$ 9.00 per month per year of credited service prior to 5/l/77
$10.00 per month per year of credited service from 5/1/77 thru 4/30/81
$11.00 per month per year of credited service from 5/1/81 thru 5/4/82
$12.00 per month per year of credited service from 5/5/82 thru 5/6/84
$13.00 per month per year of credited service from 5/7/84 thru 5/5/85
$14.00 per month per year of credited service from 5/6/85 thru 5/4/86
$15.00 per month per year of credited service from 5/5/86

CORPORATE

$10.00 per month per year of credited service

--------------------------------------------------------------------------------



108

SCHEDULE C: EARLY RETIREMENT FACTORS FOR DEFERRED VESTED EMPLOYEES WHO
TERMINATED EMPLOYMENT PRIOR TO SEPTEMBER 1, 1994 AND PRIOR TO AGE 55
(CONTRIBUTORS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Twelfths
of Year

 

AGE

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

62

 

63

 

64

 

0/12

 

 

 

.50000

 

.53333

 

.56667

 

.60000

 

.63333

 

.66667

 

.73333

 

.80000

 

.86667

 

.93333

 

1/12

 

 

 

.50278

 

.53611

 

.56945

 

.60278

 

.63611

 

.67222

 

.73889

 

.80556

 

.87222

 

.93889

 

2/12

 

 

 

.50556

 

.53889

 

.57222

 

.60556

 

.63889

 

.67778

 

.74444

 

.81111

 

.87778

 

.94444

 

3/12

 

 

 

.50833

 

.54167

 

.57500

 

.60833

 

.64167

 

.68333

 

.75000

 

.81667

 

.88333

 

.95000

 

4/12

 

 

 

.51111

 

.54445

 

.57778

 

.61111

 

.64445

 

.68889

 

.75556

 

.82222

 

.88889

 

.95556

 

5/12

 

 

 

.51389

 

.54722

 

.58056

 

.61389

 

.64722

 

.69444

 

.76111

 

.82778

 

.89444

 

.96111

 

6/12

 

 

 

.51667

 

.55000

 

.58333

 

.61667

 

.65000

 

.70000

 

.76667

 

.83333

 

.90000

 

.96667

 

7/12

 

 

 

.51944

 

.55278

 

.58611

 

.61944

 

.65278

 

.70556

 

.77222

 

.83889

 

.90556

 

.97222

 

8/12

 

 

 

.52222

 

.55556

 

.58889

 

.62222

 

.65556

 

.71111

 

.77778

 

.84444

 

.91111

 

.97778

 

9/12

 

 

 

.52500

 

.55833

 

.59167

 

.62500

 

.65833

 

.71667

 

.78333

 

.85000

 

.91667

 

.98333

 

10/12

 

 

 

.52778

 

.56111

 

.59444

 

.62778

 

.66111

 

.72222

 

.78889

 

.85556

 

.92222

 

.98889

 

11/12

 

 

 

.53056

 

.56389

 

.59722

 

.63056

 

.66389

 

.72778

 

.79444

 

.86111

 

.92778

 

.99444

 


--------------------------------------------------------------------------------



109

SCHEDULE D: EARLY RETIREMENT FACTORS FOR EARLY COMMENCEMENT OF DEFERRED VESTED
PENSIONS

AGE of RETIRED EMPLOYEE at COMMENCEMENT of PENSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Twelfths
of Year

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

62

 

63

 

64

 

0/12

 

28.0

%

35.2

%

42.4

%

49.6

%

56.8

%

64.0

%

71.2

%

78.4

%

85.6

%

92.8

%

1/12

 

28.6

 

35.8

 

43.0

 

50.2

 

57.4

 

64.6

 

71.8

 

79.0

 

86.2

 

93.4

 

2/12

 

29.2

 

36.4

 

43.6

 

50.8

 

58.0

 

65.2

 

72.4

 

79.6

 

86.8

 

94.0

 

3/12

 

29.8

 

37.0

 

43.2

 

51.4

 

58.6

 

65.8

 

73.0

 

80.2

 

87.4

 

94.6

 

4/12

 

30.4

 

37.6

 

44.8

 

52.0

 

59.2

 

66.4

 

73.6

 

80.8

 

88.0

 

95.2

 

5/12

 

31.0

 

38.2

 

45.4

 

52.6

 

59.8

 

67.0

 

74.2

 

81.4

 

88.6

 

95.8

 

6/12

 

31.6

 

38.8

 

46.0

 

53.2

 

60.4

 

67.6

 

74.8

 

82.0

 

89.2

 

96.4

 

7/12

 

32.2

 

39.4

 

46.6

 

53.8

 

61.0

 

68.2

 

75.4

 

82.6

 

89.8

 

97.0

 

8/12

 

32.8

 

40.0

 

47.2

 

54.4

 

61.6

 

68.8

 

76.0

 

83.2

 

90.4

 

97.6

 

9/12

 

33.4

 

40.6

 

47.8

 

55.0

 

62.2

 

69.4

 

76.6

 

83.8

 

91.0

 

98.8

 

10/12

 

34.0

 

41.2

 

48.4

 

55.6

 

62.8

 

70.0

 

77.2

 

84.4

 

91.6

 

98.8

 

11/12

 

34.6

 

41.8

 

49.0

 

56.2

 

63.4

 

70.6

 

77.8

 

85.0

 

92.2

 

99.4

 

NOTE:

Factors are for non-union, non-contributors who terminated employment prior to
9/1/94 and prior to attaining age 55; factors are also applicable for union
employees who terminate prior to age 55. Factors are effective as of
September 1, 1965.

--------------------------------------------------------------------------------



110

SCHEDULE E: JOINT AND SURVIVOR FACTORS

(Partial List of Factors)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENSIONER

 

BENEFICIARY

 

 

 

 

 

 

 

 

 

MEN

 

WOMEN

 

MEN

 

WOMEN

 

100%

 

50%

 

75%

 

66%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

0

 

0

 

35

 

0.6491

 

0.7872

 

0.7115

 

0.7350

 

65

 

0

 

0

 

36

 

0.6518

 

0.7892

 

0.7139

 

0.7373

 

65

 

0

 

0

 

37

 

0.6546

 

0.7912

 

0.7164

 

0.7397

 

65

 

0

 

0

 

38

 

0.6575

 

0.7934

 

0.7191

 

0.7423

 

65

 

0

 

0

 

39

 

0.6607

 

0.7956

 

0.7219

 

0.7449

 

65

 

0

 

0

 

40

 

0.6640

 

0.7981

 

0.7249

 

0.7477

 

65

 

0

 

0

 

41

 

0.6675

 

0.8006

 

0.7280

 

0.7507

 

65

 

0

 

0

 

42

 

0.6711

 

0.8032

 

0.7312

 

0.7537

 

65

 

0

 

0

 

43

 

0.6749

 

0.8059

 

0.7347

 

0.7569

 

65

 

0

 

0

 

44

 

0.6790

 

0.8088

 

0.7382

 

0.7603

 

65

 

0

 

0

 

45

 

0.6832

 

0.8117

 

0.7419

 

0.7638

 

65

 

0

 

0

 

46

 

0.6876

 

0.8148

 

0.7458

 

0.7675

 

65

 

0

 

0

 

47

 

0.6922

 

0.8181

 

0.7499

 

0.7713

 

65

 

0

 

0

 

48

 

0.6969

 

0.8214

 

0.7541

 

0.7753

 

65

 

0

 

0

 

49

 

0.7019

 

0.8249

 

0.7585

 

0.7794

 

65

 

0

 

0

 

50

 

0.7072

 

0.8285

 

0.7630

 

0.7836

 

65

 

0

 

0

 

51

 

0.7125

 

0.8321

 

0.7677

 

0.7881

 

65

 

0

 

0

 

52

 

0.7182

 

0.8359

 

0.7726

 

0.7926

 

65

 

0

 

0

 

53

 

0.7239

 

0.8399

 

0.7776

 

0.7973

 

65

 

0

 

0

 

54

 

0.7299

 

0.8438

 

0.7828

 

0.8021

 

65

 

0

 

0

 

55

 

0.7361

 

0.8480

 

0.7881

 

0.8071

 

65

 

0

 

0

 

56

 

0.7424

 

0.8521

 

0.7935

 

0.8122

 

65

 

0

 

0

 

57

 

0.7490

 

0.8565

 

0.7991

 

0.8174

 

65

 

0

 

0

 

58

 

0.7557

 

0.8609

 

0.8048

 

0.8227

 

65

 

0

 

0

 

59

 

0.7626

 

0.8653

 

0.8107

 

0.8282

 

65

 

0

 

0

 

60

 

0.7697

 

0.8699

 

0.8167

 

0.8337

 

65

 

0

 

0

 

61

 

0.7769

 

0.8744

 

0.8227

 

0.8393

 

65

 

0

 

0

 

62

 

0.7842

 

0.8790

 

0.8289

 

0.8450

 

65

 

0

 

0

 

63

 

0.7917

 

0.8837

 

0.8352

 

0.8508

 

65

 

0

 

0

 

64

 

0.7993

 

0.8884

 

0.8415

 

0.8566

 

65

 

0

 

0

 

65

 

0.8070

 

0.8931

 

0.8479

 

0.8624

 

65

 

0

 

0

 

66

 

0.8147

 

0.8979

 

0.8543

 

0.8683

 

65

 

0

 

0

 

67

 

0.8225

 

0.9026

 

0.8607

 

0.8742

 

65

 

0

 

0

 

68

 

0.8302

 

0.9073

 

0.8671

 

0.8801

 

65

 

0

 

0

 

69

 

0.8380

 

0.9118

 

0.8734

 

0.8858

 

65

 

0

 

0

 

70

 

0.8458

 

0.9164

 

0.8797

 

0.8916

 

65

 

0

 

0

 

71

 

0.8535

 

0.9210

 

0.8859

 

0.8973

 

65

 

0

 

0

 

72

 

0.8611

 

0.9254

 

0.8920

 

0.9029

 

65

 

0

 

0

 

73

 

0.8687

 

0.9297

 

0.8982

 

0.9084

 

65

 

0

 

0

 

74

 

0.8761

 

0.9339

 

0.9041

 

0.9138

 

65

 

0

 

0

 

75

 

0.8834

 

0.9381

 

0.9099

 

0.9191

 


--------------------------------------------------------------------------------



111

SCHEDULE F: EARLY RETIREMENT FACTORS (UNION EMPLOYEES)

AGE of RETIRED EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TWELFTHS
OF YEAR

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

62

 

63

 

64

 

0/12

 

58.00

%

63.40

%

68.80

%

74.20

%

79.60

%

85.00

%

88.00

%

91.00

%

94.00

%

97.00

%

1/12

 

58.45

 

63.85

 

69.25

 

74.65

 

80.05

 

85.25

 

88.25

 

91.25

 

94.25

 

97.25

 

2/12

 

58.90

 

64.30

 

69.70

 

75.10

 

80.50

 

85.50

 

88.50

 

91.50

 

94.50

 

97.50

 

3/12

 

59.35

 

64.75

 

70.15

 

75.55

 

80.95

 

85.75

 

88.75

 

91.75

 

94.75

 

97.75

 

4/12

 

59.80

 

65.20

 

70.60

 

76.00

 

81.40

 

86.00

 

89.00

 

92.00

 

95.00

 

98.00

 

5/12

 

60.25

 

65.65

 

71.05

 

76.45

 

81.85

 

86.25

 

89.25

 

92.25

 

95.25

 

98.25

 

6/12

 

60.70

 

66.10

 

71.50

 

76.90

 

82.30

 

86.50

 

89.50

 

92.50

 

95.50

 

98.50

 

7/12

 

61.15

 

66.55

 

71.95

 

77.35

 

82.75

 

86.75

 

89.75

 

92.75

 

95.75

 

98.75

 

8/12

 

61.60

 

67.00

 

72.40

 

77.80

 

83.20

 

87.00

 

90.00

 

93.00

 

96.00

 

99.00

 

9/12

 

62.05

 

67.45

 

72.85

 

78.25

 

83.65

 

87.25

 

90.25

 

93.25

 

96.25

 

99.25

 

10/12

 

62.50

 

67.90

 

73.30

 

78.70

 

84.10

 

87.50

 

90.50

 

93.50

 

96.50

 

99.50

 

11/12

 

62.95

 

68.35

 

73.75

 

79.15

 

84.55

 

87.75

 

90.75

 

93.75

 

96.75

 

99.75

 

NOTE:

Effective date of factors: September 1, 1965.

With respect to Early Retirement Pensions determined in accordance with Article
9.02(b), the factors determined in accordance with the table set forth above are
subject to an increase of 2/10 of 1% (1/10 of 1% for benefits commencing prior
to October 1, 1968), for each 1/10 year of credited service in excess of 20.0
years up to a maximum increase of 10% (30% prior to January 1, 2001), provided,
however, than the total Early Retirement Pension shall not be an amount greater
than the normal pension.

--------------------------------------------------------------------------------



112

SCHEDULE G 1: WOOD-RIDGE DEFERRED PENSION RATES

The monthly amount of such deferred pension commencing at age 65 for an employee
eligible therefor in accordance with paragraph 13 shall be as follows:

 

 

1.

For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.

 

 

2.

For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.

 

 

3.

For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.

 

 

4.

For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.

 

 

5.

For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.

 

 

6.

For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.

 

 

7.

For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1971
and prior to September 30, 1974, $8.00 multiplied by his years of credited
service.

 

 

8.

For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1974
and prior to September 30, 1976, $9.00 multiplied by his years of credited
service.

 

 

9.

For any such employee whose credited service was with the Wood-Ridge or Nuclear
Facilities and whose loss of credited service is on or after September 30, 1976,
$10.00 multiplied by his years of credited service.


--------------------------------------------------------------------------------



113

SCHEDULE G 2: BUFFALO DEFERRED PENSION RATES

The monthly amount of such deferred pension commencing at age 65 for an employee
eligible therefor in accordance with paragraph 13 shall be as follows:

 

 

 

1.

For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.

 

 

2.

For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.

 

 

3.

For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.

 

 

4.

For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.

 

 

5.

For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.

 

 

6.

For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.

 

 

7.

For any such employee whose credited service was with the Buffalo Facility and
whose loss of credited service is either:

 

 

 

 

a.

On or after September 30, 1971 and prior to September 30, 1973, the sum of $6.25
multiplied by his years of credited service prior to January 1, 1972 and $7.00
multiplied by his years of credited service on or after January 1, 1972;

 

 

 

 

b.

On or after September 30, 1973, the sum of $6.50 multiplied by his years of
credited service prior to January 1, 1972 and $7.00 multiplied by his years of
credited service on or after January 1, 1972;

 

 

 

 

c.

On or after September 30, 1974, the sum of $7.00 multiplied by his years of
credited service prior to January 1, 1972 and $8.00 multiplied by his years of
credited service on or after January 1, 1972;

 

 

 

 

d.

On or after September 30, 1975, $8.00 multiplied by his years of credited
service;

 

 

 

 

e.

On or after October 31, 1977 and prior to October 30, 1978, the sum of $8.00
multiplied by his years of credited service prior to January 1, 1978 and $9.00
multiplied by his years of credited service on and after January 1, 1978; or

 

 

 

 

f.

On or after October 31, 1978 and prior to November 2, 1980, the sum of $8.00
multiplied by his years of credited service prior to January 1, 1978 and $10.00
multiplied by his years of credited service on and after January 1, 1978; or

 

 

 

 

g.

On or after November 2, 1980, the sum of

 

 

 

 

$8.00 multiplied by his years of credited service prior to January 1, 1978; and


--------------------------------------------------------------------------------



114

 

 

 

 

 

$10.00 multiplied by his years of credited service from January 1, 1978 through
November 1, 1980; and

 

 

 

 

 

$11.00 multiplied by his years of credited service from November 2, 1980 through
November 1, 1981; and

 

 

 

 

 

$12.00 multiplied by his years of credited service from November 2, 1981 through
May 3, 1985; and

 

 

 

 

 

$13.00 multiplied by his years of credited service from May 4, 1985 through
July 23, 1993; and

 

 

 

 

 

$17.00 multiplied by his years of credited service on and after July 24, 1993.


--------------------------------------------------------------------------------



115

SCHEDULE G 3: CURTISS-WRIGHT FLIGHT SYSTEMS DEFERRED PENSION RATES

The monthly amount of such deferred pension commencing at age 65 for an employee
eligible therefor in accordance with paragraph 14 shall be as follows:

 

 

1.

For any such employee whose loss of credited service is prior to
September 30, 1962, $2.25 multiplied by his years of credited service.

 

 

2.

For any such employee whose loss of credited service is on or after
September 30, 1962 and prior to September 30, 1965, $2.75 multiplied by his
years of credited service.

 

 

3.

For any such employee whose loss of credited service is on or after
September 30, 1965 and prior to September 30, 1968, $4.25 multiplied by his
years of credited service.

 

 

4.

For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.

 

 

5.

For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.75 multiplied by his
years of credited service.

 

 

6.

For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.

 

 

7.

For any such employee whose loss of credited service is on or after
September 30, 1971, $6.25 multiplied by his years of credited service.


--------------------------------------------------------------------------------



116

SCHEDULE G 4: TARGET ROCK CORPORATION DEFERRED PENSION RATES

The monthly amount of such deferred pension commencing at age 65 for an employee
eligible therefor in accordance with paragraph 14 shall be as follows:

 

 

 

1.

For any such employee whose loss of credited service is on or after June 1, 1967
and prior to September 30, 1968, $4.25 multiplied by his years of credited
service.

 

 

2.

For any such employee whose loss of credited service is on or after
September 30, 1968 and prior to September 30, 1969, $5.25 multiplied by his
years of credited service.

 

 

3.

For any such employee whose loss of credited service is on or after
September 30, 1969 and prior to September 30, 1970, $5.25 multiplied by his
years of credited service.

 

 

4.

For any such employee whose loss of credited service is on or after
September 30, 1970 and prior to September 30, 1971, $6.25 multiplied by his
years of credited service.

 

 

5.

For any such employee whose credited service was at the Target Rock Corporation
and whose loss of credited service is on or after September 30, 1971, and prior
to June 1, 1975, $8.00 multiplied by his years of credited service.

 

 

6.

For any such employee whose credited service was at the Target Rock Corporation
and whose loss of credited service is on or after June 1, 1975, and prior to
May 1, 1977, $9.00 multiplied by his years of credited service.

 

 

7.

For any such employee whose credited service was with Target Rock Corporation
and whose loss of credited service is on or after May 1, 1977, the sum of:

 

 

 

 

 

$9.00 multiplied by his years of credited service prior to May 1, 1977;

 

 

 

 

 

$10.00 multiplied by his years of credited service from May 1, 1977 to
May 1, 1981;

 

 

 

 

 

$11.00 multiplied by his years of credited service from May 1, 1981 to
May 1, 1982;

 

 

 

 

 

$12.00 multiplied by his years of credited service from May 1, 1982 to
May 1, 1984;

 

 

 

 

 

$13.00 multiplied by his years of credited service from May 1, 1984 to
May 1, 1985;

 

 

 

 

 

$14.00 multiplied by his years of credited service from May 1, 1985 to
May 1, 1986;

 

 

 

 

 

$15.00 multiplied by his years of credited service from May 1, 1986 to
July 31, 1994, but August 1, 1997, if he elected to participate in the
Curtiss-Wright Corporation Savings and Investment Plan;


--------------------------------------------------------------------------------



117

 

 

 

 

 

$17.00 multiplied by his years of credited service from May 1, 1986 to July 31,
1994, if he elected to participate in the Curtiss-Wright Savings and Investment
Plan;

 

 

 

 

 

$19.00 multiplied by his years of credited service from August 1, 1997 to
August 1, 1998;

 

 

 

 

 

$21.00 multiplied by his years of credited service from August 1, 1998 to
January 1, 2001;

 

 

 

 

 

$23.00 multiplied by his years of credited service from January 1, 2001 to
January 1, 2002;

 

 

 

 

 

$25.00 multiplied by his years of credited service from January 1, 2002 to
January 1, 2003;

 

 

 

 

 

$28.00 multiplied by his years of credited service on or after January 1, 2003.

 

 

 

 

 

$30.00 multiplied by his years of credited service on or after January 1, 2004.

 

 

 

 

 

$32.00 multiplied by his years of credited service on or after January 1, 2005.

 

 

 

 

 

$34.00 multiplied by his years of credited service on or after January 1, 2006.

 

 

 

 

 

$36.00 multiplied by his years of credited service on or after January 1, 2007.

 

 

 

 

 

$38.00 multiplied by his years of credited service on or after January 1, 2008.

 

 

 

 

 

$41.00 multiplied by his years of credited service on or after January 1, 2009.


--------------------------------------------------------------------------------



118

SCHEDULE H: CERTAIN BUFFALO EMPLOYEES

Buffalo employees:

 

 

 

 

 

Bronzino, P. -

 

$

1,657.92

 

 

 

 

 

 

Fennell, J. -

 

$

3,021.00

 

 

 

 

 

 

Knox, D. -

 

$

31,811.00

 

 

 

 

 

 

Niemczycki, J. -

 

$

2,332.00

 

 

 

 

 

 

Osborn, D. -

 

$

9,167.00

 

 

 

 

 

 

Sorrentino, W. -

 

$

8,552.50

 


--------------------------------------------------------------------------------



119

SCHEDULE I 1: SPECIAL FACTORS FOR ADDITIONAL BENEFITS REFERENCED IN ARTICLE
6.01(C)

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)(i)(A)

 

(c)(i)(B)

 

(c)(ii)(A)

 

(c)(ii)(B)

 

(c)(iii)(A)

 

(c)(iii)(B)

 

(c)(iii)(C)

 

(c)(iii)(D)

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Permanent
Number

 

Factor for
8/31/94 Er
Indexed
Accd for
Svc up to
1/1/98

 

Factor for
8/31/94 Er
Indexed
Accd for
Svc after
1/1/98

 

Factor for
1.0/1.5%
of Avg
Comp for
Svc from
9/94 to
1/98

 

Factor for
1.0/1.5%
of Avg
Comp for
Svc after
1/98

 

Factor
applied to
12/31/97
Cash
Balance

 

Factor for
1998
Cash
Balance
Accrual

 

Factor for
1999
Cash
Balance
Accrual

 

Factor for
2000
Cash
Balance
Accrual

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

47348

 

1.357712

 

0.223278

 

2.587989

 

4.318460

 

3.103844

 

3.409738

 

3.363556

 

3.252659

 

60016

 

0.626981

 

0.112032

 

1.641705

 

2.470229

 

1.926663

 

2.050663

 

2.090425

 

1.946812

 

29333

 

0.380750

 

0.065781

 

0.501072

 

0.930190

 

0.626109

 

0.691344

 

0.716675

 

0.640006

 

14745

 

0.350470

 

0.135912

 

0.423607

 

1.062577

 

0.524888

 

0.750000

 

0.772500

 

0.689835

 

308919

 

0.245972

 

0.069797

 

0.361295

 

0.686298

 

0.444945

 

0.521300

 

0.543344

 

0.471612

 

82763

 

0.315606

 

0.031211

 

0.332274

 

0.595356

 

0.442195

 

0.449700

 

0.473444

 

0.409565

 

192

 

0.178074

 

0.056171

 

0.284825

 

0.715141

 

0.340802

 

0.476231

 

0.497506

 

0.429841

 

9335

 

0.292616

 

0.056058

 

0.288145

 

0.682871

 

0.389166

 

0.447413

 

0.467606

 

0.400671

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)(iv)

 

(c)(iv)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Permanent
Number

 

Additional
Annual
Benefit

 

Additional
Cash
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

29413

 

10,806.74

 

12,082.39

 

 

 

 

 

 

 

 

 

 

 

 

 

25873

 

2,771.29

 

1,076.75

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



120

SCHEDULE I 2: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(D)

 

 

 

 

 

 

 

 

 

 

 

(d)(i)(A)

 

(d)(i)(B)

 

(d)(ii)(A)

 

(d)(ii)(B)

 

 

 

 

 

 

 

 

 

Social Security
Number

 

Factor for
08/31/94 E’er
Indexed Accd
for Service up to
12/31/00

 

Factor for 08/31/94
E’er Indexed Accd
for Service from
01/01/01 to 12/31/03

 

Factor for
1.0%/1.5% of Avg.
Comp for Service
from 09/01/94 to
12/31/00

 

Factor for
1.0%/1.5% of Avg.
Comp for Service
from 01/01/01 to
12/31/03

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

0.048891

 

0.049845

 

0.076206

 

1.752618

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.012630

 

0.021939

 

0.059431

 

0.257717

 

 

0.170235

 

0.107242

 

0.122444

 

0.925566

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.062936

 

0.046692

 

0.101374

 

0.643049

 

 

0.362002

 

0.186156

 

0.403422

 

3.393319

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.146986

 

0.068106

 

0.122234

 

1.071600

 

 

0.054142

 

0.092608

 

0.060373

 

0.451201

 

 

0.111586

 

0.072341

 

0.104032

 

0.616748

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.007044

 

0.005076

 

0.006200

 

0.049163

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

0.000000

 

0.000000

 

0.000000

 

0.000000

 

 

 

 

 

 

 

 

 

 

 

(d)(iii)(A)

 

(d)(iii)(B)

 

(d)(iii)(C)

 

(d)(iii)(D)

 

 

 

 

 

 

 

 

 

Social Security
Number

 

Factor Applied
to 12/31/2000
Cash Balance

 

Factor for 2001
Cash Balance
Accrual

 

Factor for 2002 Cash
Balance Accrual

 

Factor for 2003 Cash
Balance Accrual

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

0.055334

 

1.887089

 

1.887089

 

1.887089

 

 

0.005584

 

0.000000

 

0.000000

 

0.000000

 

 

0.000000

 

0.458479

 

0.458479

 

0.458479

 

 

0.127453

 

0.416260

 

0.416260

 

0.416260

 

 

0.011480

 

0.000000

 

0.000000

 

0.000000

 

 

0.026110

 

0.729383

 

0.729383

 

0.729383

 

 

0.261257

 

1.853613

 

1.853613

 

1.853613

 

 

0.013852

 

0.000000

 

0.000000

 

0.000000

 

 

0.036266

 

0.000000

 

0.000000

 

0.000000

 

 

0.083023

 

0.945458

 

0.945458

 

0.945458

 

 

0.070526

 

0.198974

 

0.198974

 

0.198974

 

 

0.064930

 

0.604064

 

0.604064

 

0.604064

 

 

0.034994

 

0.000000

 

0.000000

 

0.000000

 

 

0.001974

 

0.000000

 

0.000000

 

0.000000

 

 

0.009752

 

0.000000

 

0.000000

 

0.000000

 

 

0.034705

 

0.021556

 

0.021556

 

0.021556

 

 

0.036143

 

0.000000

 

0.000000

 

0.000000

 

 

0.073154

 

0.000000

 

0.000000

 

0.000000


--------------------------------------------------------------------------------



121

SCHEDULE I 3: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(E)

          Part (A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

paragraph:

 

(e)(i)(A)

 

(e)(i)(B)

 

(e)(ii)(A)

 

(e)(ii)(B)

 

(e)(iii)(A)

 

(e)(iii)(B)

 

(e)(iii)(C)

 

(e)(iii)(D)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Social
Security
Number

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service up
to 12/31/03

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service
from
01/01/04 to
12/31/06

 

Factor for
1.0%/1.5%
of Average
Compen-sation for
Service
from
09/01/94 to
12/31/03

 

Factor for
1.0%/1.5%
of Average
Compen-sation for
Service
from
01/01/04 to
12/31/06

 

Factor
applied to
12/31/2003
Cash
Balance

 

Factor for
2004 Cash
Balance
Accrual

 

Factor for
2005 Cash
Balance
Accrual

 

Factor for
2006 Cash
Balance
Accrual

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

0.000030

 

—

 

0.000079

 

0.000016

 

0.017028

 

—

 

—

 

—

 

 

 

—

 

—

 

0.178703

 

0.620694

 

0.049070

 

0.260574

 

0.260574

 

0.260574

 

 

 

0.094728

 

0.055325

 

0.286785

 

0.760659

 

0.050949

 

0.260680

 

0.260680

 

0.260680

 

 

 

—

 

—

 

0.153698

 

0.381550

 

0.206495

 

0.342341

 

0.342341

 

0.342341

 

 

 

—

 

—

 

0.007199

 

—

 

0.011785

 

—

 

—

 

—

 

 

 

0.084505

 

0.051585

 

0.047504

 

1.790416

 

0.070325

 

1.017055

 

1.017055

 

1.017055

 

 

 

0.549688

 

0.194709

 

0.286090

 

10.426374

 

0.322283

 

4.367650

 

4.367650

 

4.367650

 

 

 

—

 

—

 

0.162945

 

0.328535

 

0.106133

 

0.254545

 

0.254545

 

0.254545

 

 

 

0.035114

 

0.021058

 

0.105525

 

0.275651

 

0.037198

 

0.096600

 

0.096600

 

0.096600

 

 

 

—

 

—

 

0.425593

 

0.873242

 

0.452687

 

0.678602

 

0.678602

 

0.678602

 

 

 

0.010605

 

0.003032

 

0.039669

 

0.054321

 

0.005594

 

0.017949

 

0.017949

 

0.017949

 

 

 

—

 

—

 

0.043743

 

0.130618

 

0.023690

 

0.071002

 

0.071002

 

0.071002

 

 

 

0.316965

 

0.190944

 

0.173763

 

5.314433

 

0.141206

 

2.284521

 

2.284521

 

2.284521

 

 

 

—

 

—

 

0.477976

 

0.983501

 

0.387945

 

0.618129

 

0.618129

 

0.618129

 

 

 

—

 

—

 

0.068096

 

0.204227

 

0.025206

 

0.093914

 

0.093914

 

0.093914

 

 

 

0.030182

 

0.018106

 

0.112444

 

0.290023

 

0.014176

 

0.097387

 

0.097387

 

0.097387

 

 

 

—

 

—

 

0.104742

 

0.316091

 

0.068122

 

0.149460

 

0.149460

 

0.149460

 

 

 

—

 

—

 

0.124994

 

0.336665

 

0.150871

 

0.289662

 

0.289662

 

0.289662

 

 

 

—

 

—

 

0.060648

 

0.007328

 

0.075764

 

—

 

—

 

—

 

 

 

—

 

—

 

0.139515

 

0.433914

 

0.069886

 

0.196813

 

0.196813

 

0.196813

 

 

 

—

 

—

 

0.235634

 

0.736120

 

0.148019

 

0.448895

 

0.448895

 

0.448895

 

          Part (B)

 

 

 

 

 

 

 

 

paragraph:

 

(e)(iv)

 

(e)(iv)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Social
Security
Number

 

Additional
Annual
Benefit

 

Additional Cash Balance

 

 

 

--------------------------------------------------------------------------------

 

 

 

Amount

 

Allocation
Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

4,710.46

 

4,480.10

 

8/9/04

 

 

 

13,128.20

 

18,906.28

 

1/23/05

 


--------------------------------------------------------------------------------



122

SCHEDULE I 4: SPECIAL FACTORS FOR BENEFITS REFERENCED IN ARTICLE 6.01(F)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

paragraph:

 

(f)(i)(A)

 

(f)(i)(B)

 

(f)(ii)(A)

 

(f)(ii)(B)

 

(f)(iii)(A)

 

(f)(iii)(B)

 

(f)(iii)(C)

 

(f)(iii)(D)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ID (Last 4
SSN/DOB)

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service up to
12/31/06

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service from
01/01/07 to
12/31/09

 

Factor for
1.0%/1.5% of
Average
Compensation
for Service
from 09/01/94
to 12/31/06

 

Factor for
1.0%/1.5% of
Average
Compensation
for Service
from 01/01/07
to 12/31/09

 

Factor
applied to
12/31/2006
Cash
Balance

 

Factor for
2007 Cash
Balance
Accrual

 

Factor for
2008 Cash
Balance
Accrual

 

Factor for
2009 Cash
Balance
Accrual

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

—

 

 

—

 

 

0.395743

 

 

0.793124

 

 

0.191128

 

 

0.375262

 

 

.0375262

 

 

.0375262

 

 

 

 

—

 

 

—

 

 

0.134417

 

 

0.277931

 

 

0.061169

 

 

0.134380

 

 

0.134380

 

 

0.134380

 

 

 

 

—

 

 

—

 

 

0.143437

 

 

0.580895

 

 

0.057516

 

 

0.300007

 

 

0.300007

 

 

0.300007

 

 

 

 

—

 

 

—

 

 

0.266972

 

 

0.031008

 

 

0.070937

 

 

0.168199

 

 

0.168199

 

 

0.168199

 

 

 

 

—

 

 

—

 

 

0.016481

 

 

0.006368

 

 

0.007943

 

 

—

 

 

—

 

 

—

 

 

 

 

0.196065

 

 

0.060401

 

 

0.591087

 

 

0.872204

 

 

0.052016

 

 

0.247898

 

 

0.247898

 

 

0.247898

 

 

 

 

—

 

 

—

 

 

0.301441

 

 

0.525847

 

 

0.062003

 

 

0.192332

 

 

0.192332

 

 

0.192332

 

 

 

 

—

 

 

—

 

 

0.803788

 

 

0.142452

 

 

0.370361

 

 

0.442327

 

 

0.442327

 

 

0.442327

 

 

 

 

—

 

 

—

 

 

0.276280

 

 

0.711843

 

 

0.152902

 

 

0.381865

 

 

0.381865

 

 

0.381865

 

 

 

 

—

 

 

—

 

 

0.393526

 

 

5.111894

 

 

0.329333

 

 

2.211309

 

 

2.211309

 

 

2.211309

 

 

 

 

—

 

 

—

 

 

0.134156

 

 

—

 

 

0.135336

 

 

—

 

 

—

 

 

—

 

 

 

 

 

 

 

 

 

 

0.211821

 

 

0.707844

 

 

0.098530

 

 

0.348205

 

 

0.348205

 

 

0.348205

 

 

 

 

—

 

 

—

 

 

0.521140

 

 

—

 

 

0.341954

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.392552

 

 

—

 

 

0.036952

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.268499

 

 

0.926240

 

 

0.092147

 

 

0.392675

 

 

0.392675

 

 

0.392675

 

 

 

 

—

 

 

—

 

 

0.033110

 

 

0.005650

 

 

0.028019

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.050044

 

 

0.113856

 

 

0.096659

 

 

0.101539

 

 

0.101539

 

 

0.101539

 

 

 

 

—

 

 

—

 

 

0.116809

 

 

0.926363

 

 

0.107997

 

 

0.505838

 

 

0.505838

 

 

0.505838

 

 

 

 

—

 

 

—

 

 

0.546902

 

 

0.248918

 

 

0.324974

 

 

0.262915

 

 

0.262915

 

 

0.262915

 

 

 

 

—

 

 

—

 

 

0.021493

 

 

0.039890

 

 

0.017500

 

 

0.026598

 

 

0.026598

 

 

0.026598

 

 

 

 

—

 

 

—

 

 

0.107633

 

 

0.083898

 

 

0.049470

 

 

0.038994

 

 

0.038994

 

 

0.038994

 

 

 

 

—

 

 

—

 

 

1.131459

 

 

0.365078

 

 

0.998500

 

 

0.683310

 

 

0.683310

 

 

0.683310

 

 

 

 

—

 

 

—

 

 

0.008776

 

 

—

 

 

0.004066

 

 

—

 

 

—

 

 

—

 

 

 

 

0.106181

 

 

0.030599

 

 

0.141580

 

 

1.006776

 

 

0.041565

 

 

0.441330

 

 

0.441330

 

 

0.441330

 

 

 

 

—

 

 

—

 

 

0.117013

 

 

0.237729

 

 

0.056847

 

 

0.107172

 

 

0.107172

 

 

0.107172

 

 

 

 

0.103103

 

 

0.044602

 

 

0.442136

 

 

0.757476

 

 

0.042350

 

 

0.213976

 

 

0.213976

 

 

0.213976

 

 

 

 

—

 

 

—

 

 

0.409198

 

 

0.776448

 

 

0.190114

 

 

0.361569

 

 

0.361569

 

 

0.361569

 

 

 

 

—

 

 

—

 

 

0.289838

 

 

1.952508

 

 

0.123348

 

 

0.783949

 

 

0.783949

 

 

0.783949

 

 

 

 

0.235065

 

 

0.092114

 

 

0.552175

 

 

2.459187

 

 

0.084426

 

 

0.709291

 

 

0.709291

 

 

0.709291

 

 

 

 

—

 

 

—

 

 

0.567674

 

 

0.981303

 

 

0.169146

 

 

0.433871

 

 

0.433871

 

 

0.433871

 

 

 

 

—

 

 

—

 

 

0.013497

 

 

0.009652

 

 

0.024154

 

 

0.008784

 

 

0.008784

 

 

0.008784

 


--------------------------------------------------------------------------------



123

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

paragraph:

 

(f)(i)(A)

 

(f)(i)(B)

 

(f)(ii)(A)

 

(f)(ii)(B)

 

(f)(iii)(A)

 

(f)(iii)(B)

 

(f)(iii)(C)

 

(f)(iii)(D)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ID (Last 4
SSN/DOB)

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service up to
12/31/06

 

Factor for
08/31/94
Company
Indexed
Accrued
Benefit for
Service from
01/01/07 to
12/31/09

 

Factor for
1.0%/1.5% of
Average
Compensation
for Service
from 09/01/94
to 12/31/06

 

Factor for
1.0%/1.5% of
Average
Compensation
for Service
from 01/01/07
to 12/31/09

 

Factor
applied to
12/31/2006
Cash
Balance

 

Factor for
2007 Cash
Balance
Accrual

 

Factor for
2008 Cash
Balance
Accrual

 

Factor for
2009 Cash
Balance
Accrual

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

—

 

 

—

 

 

0.846638

 

 

0.846852

 

 

0.581817

 

 

0.684875

 

 

0.684875

 

 

0.684875

 

 

 

 

—

 

 

—

 

 

0.086509

 

 

1.081857

 

 

0.035607

 

 

0.439498

 

 

0.439498

 

 

0.439498

 

 

 

 

—

 

 

—

 

 

0.365826

 

 

0.240766

 

 

0.317202

 

 

0.281319

 

 

0.281319

 

 

0.281319

 

 

 

 

—

 

 

—

 

 

0.047663

 

 

0.092362

 

 

0.051944

 

 

0.076623

 

 

03076623

 

 

03076623

 

 

 

 

—

 

 

—

 

 

0.417544

 

 

0.951402

 

 

0.568307

 

 

0.873429

 

 

0.873429

 

 

0.873429

 

 

 

 

—

 

 

—

 

 

0.077896

 

 

0.961865

 

 

0.083130

 

 

0.593592

 

 

0.593592

 

 

0.593592

 

 

 

 

—

 

 

—

 

 

0.123970

 

 

—

 

 

0.108089

 

 

—

 

 

—

 

 

—

 

 

 

 

0.352079

 

 

0.081123

 

 

1.342181

 

 

2.229071

 

 

0.153487

 

 

0.654119

 

 

0.654119

 

 

0.654119

 

 

 

 

0.151955

 

 

0.060147

 

 

0.534826

 

 

0.982022

 

 

0.040162

 

 

0.267969

 

 

0.267969

 

 

0.267969

 

 

 

 

—

 

 

—

 

 

0.636896

 

 

1.136248

 

 

0.140655

 

 

0.411685

 

 

0.411685

 

 

0.411685

 

 

 

 

—

 

 

—

 

 

0.600043

 

 

0.913678

 

 

0.474784

 

 

0.663998

 

 

0.663998

 

 

0.663998

 

 

 

 

—

 

 

—

 

 

0.526994

 

 

0.621291

 

 

0.454438

 

 

0.502114

 

 

0.502114

 

 

0.502114

 

 

 

 

—

 

 

—

 

 

0.048776

 

 

0.009953

 

 

0.017850

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.043772

 

 

0.099318

 

 

0.091797

 

 

0.083633

 

 

0.083633

 

 

0.083633

 

 

 

 

—

 

 

—

 

 

0.107534

 

 

0.263760

 

 

0.023241

 

 

0.098786

 

 

0.098786

 

 

0.098786

 

 

 

 

—

 

 

—

 

 

0.231361

 

 

0.981171

 

 

0.070808

 

 

0.379007

 

 

0.379007

 

 

0.379007

 

 

 

 

—

 

 

—

 

 

0.218108

 

 

0.321028

 

 

0.185860

 

 

0.219693

 

 

0.219693

 

 

0.219693

 

 

 

 

—

 

 

—

 

 

0.208721

 

 

0.493638

 

 

0.049417

 

 

0.183390

 

 

0.183390

 

 

0.183390

 

 

 

 

—

 

 

—

 

 

0.003290

 

 

0.000324

 

 

0.001405

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.138953

 

 

0.439812

 

 

0.066331

 

 

0.220391

 

 

0.220391

 

 

0.220391

 

 

 

 

0.161407

 

 

—

 

 

0.085203

 

 

—

 

 

0.151077

 

 

—

 

 

—

 

 

—

 

 

 

 

—

 

 

—

 

 

0.097845

 

 

0.890468

 

 

0.056880

 

 

0.555118

 

 

0.555118

 

 

0.555118

 


--------------------------------------------------------------------------------



124

SCHEDULE J: SPECIAL PROVISIONS APPLICABLE TO EMPLOYEES OF ACQUIRED ENTITIES

The provisions of this Schedule J shall apply to Employees who were formerly
employed by entities that were acquired by the Company or an Affiliated Company
and, to the extent specified, to Employees who are employed at such operations
or facilities subsequent to the acquisition thereof.

Prior to January 1, 2005 the term “Entry Date” as used herein, shall mean the
first day of every January, April, July and October. After January 1, 2005
employees enter the Plan following completion of one Year of Service in
accordance with Article 2.01.

 

 

1.

Aviall, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 21, 1996 whose immediate prior service
was with the Aviall, Inc. and who was employed by such entity at such date:

 

 

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from May 21, 1996.

 

 

 

2.

Alpha Heat Treaters Division of Alpha-Beta Industries, Inc.

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 30, 1998 whose immediate prior service
was with the Alpha Heat Treaters Division of Alpha-Beta Industries, Inc. and who
was employed by such entity at such date:

 

 

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from April 30, 1998.


--------------------------------------------------------------------------------



125

 

 

3.

Servus

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 1998 whose immediate prior service
was with Servus and who was employed by such entity at such date:

 

 

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from August 1, 1998.

 

 

 

4.

Enertech

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 1998 whose immediate prior service
was with Enertech and who was employed by such entity at such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from August 1, 1998.

 

 

 

5.

Metallurgical Processing, Inc.

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on July 1, 1999 whose immediate prior service
was with Metallurgical Processing, Inc. and who was employed by such entity at
such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.


--------------------------------------------------------------------------------



126

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from July 1, 1999.

 

 

 

6.

Teledyne Fluid Systems - Farris/Sprague

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 28, 1999 whose immediate prior
service was with Teledyne Fluid Systems and who was employed by such entity at
such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from August 28, 1999.

 

 

 

7.

EF Quality Heat Treating

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 14, 2000 whose immediate prior
service was with EF Quality Heat Treating and who was employed by such entity at
such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from December 14, 2000.

 

 

 

8.

Lau Defense Systems and Vista Controls

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 1, 2001 whose immediate prior
service was with Lau Defense Systems or Vista Controls and who was employed by
such entity at such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).


--------------------------------------------------------------------------------



127

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from November 1, 2001.

 

 

 

9.

Ironbound Heat Treating Company

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 5, 2001 whose immediate prior
service was with Ironbound Heat Treating Company and who was employed by such
entity at such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).



 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from November 5, 2001.

 

 

 

10.

Peerless Instrument Company

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 8, 2001 whose immediate prior
service was with Peerless Instrument Company and who was employed by such entity
at such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from November 8, 2001.

 

 

 

11.

Deltavalve USA, L.L.C.

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 12, 2001 whose immediate prior
service was with Deltavalve USA, L.L.C. and who was employed by such entity at
such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior


--------------------------------------------------------------------------------



128

 

 

 



 

service, and shall remain eligible so long as he or she continues to satisfy the
eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from December 12, 2001.

 

 

 

12.

Bodycote Thermal Processing

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 19, 2001 whose immediate prior
service was with Bodycote Thermal Processing and who was employed by such entity
at such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from December 19, 2001.

 

 

 

13.

Penny & Giles Controls, Inc.

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 1, 2002 whose immediate prior service
was with Penny & Giles Controls, Inc. and who was employed by such entity at
such date:

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from April 1, 2002.

 

 

 

14.

Autronics Corp.

 

 

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 1, 2002 whose immediate prior service
was with Autronics Corp. and who was employed by such entity at such date:


--------------------------------------------------------------------------------



129

 

 

 

 

(a)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

(b)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

(c)

For purposes of determining Credited Service, he shall have Credited Service
computed from April 1, 2002.

 

 

 

15.

Curtiss-Wright Electro-Mechanical Corp.

 

 

Notwithstanding any provision hereof to the contrary, no Employee who is
employed by Curtiss-Wright Electro-Mechanical Corp., or any subsidiary or
division thereof shall be eligible to become a Participant in this Plan.

 

16.

TAPCO

 

 

 

(a)

Notwithstanding any provision hereof to the contrary, no Employee who is
employed by TAPCO International, Inc., or any subsidiary or division thereof
shall be eligible to become a Participant in this Plan prior to
November 1, 2004.

 

 

 

 

(b)

Effective as of October 1, 2004, an Employee at the operations and facilities
acquired by the Company in its acquisition of TAPCO shall be eligible to become
a Participant in accordance with Article 2.01(b), but shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

 

17.

Collins Technologies

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 1, 2003 whose immediate prior service
was with Collins Technologies and who was employed by such entity at such date:


 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Collins
Technologies, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not


--------------------------------------------------------------------------------



130

 

 

 

 

 

accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

18.

Advanced Materials Process Corp.

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 12, 2003 whose immediate prior service
was with Advanced Materials Process Corp. and who was employed by such entity at
such date:


 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii).

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Advanced
Materials Process Corp., who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(b).

 

 

 

19.

E/M Coatings

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 2, 2003 whose immediate prior service
was with E/M Coatings and who was employed by such entity at such date:

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of E/M
Coatings, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.


--------------------------------------------------------------------------------



131

 

 

 

 

 

20.

Peritek Corp.

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on August 1, 2003 whose immediate prior service
was with Peritek Corp. and who was employed by such entity at such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Peritek
Corp., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

 

21.

Systran Corp.

 

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on December 1, 2003 whose immediate prior
service was with Systran Corp. and who was employed by such entity at such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.



 

 

 

 

 

 

(ii)

Such an Employee shall be 100% vested in his benefit as determined in accordance
with Article 4.

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Systran
Corp., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.


--------------------------------------------------------------------------------



132

 

 

 

 

22.

Collins, Long Island (formerly referred to as Novatronics, Inc.)

 

 

 

 

 

(a)

Notwithstanding any provision hereof to the contrary, no Employee who is
employed at operations or facilities acquired by the Company in its acquisition
of Novatronics, Inc. shall be eligible to become a Participant in this Plan
prior to September 1, 2005.

 

 

 

 

 

(b)

Effective as of September 1, 2005, an Employee at the operations and facilities
acquired by the Company in its acquisition of Novatronics, Inc. shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.02. In computing the benefits accrued under Article
4.02, only Compensation earned on and after September 1, 2005 shall be counted.

 

 

 

 

 

(c)

For purposes of determining an Employee’s Vesting Years of Service, the
Employee’s period of prior service with Novatronics, Inc. rendered prior to the
date of acquisition shall be included. In computing such prior service, an
Employee who is credited with at least one Hour of Service prior to July 1 of a
calendar year shall receive one full Vesting Year of Service for that calendar
year; otherwise no credit shall be credited for that calendar year.

 

 

 

 

23.

DY4 Systems, Inc.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 31, 2004 whose immediate prior
service was with DY4 Systems, Inc. and who was employed by such entity at such
date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of DY4
Systems, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.


--------------------------------------------------------------------------------



133

 

 

 

 

24.

Everlube Products

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on April 2, 2004 whose immediate prior service
was with Everlube Products and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Everlube
Products, who is not an Employee described in paragraph (a), shall be eligible
to become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

25.

IMES Engineering, Inc.

 

 

 

(a)

Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Company in its
acquisition of IMES Engineering, Inc. shall be eligible to become a Participant
in this Plan.

 

 

 

 

 

(b)

Effective January 1, 2009, any Employee who is employed at any operations or
facilities acquired by the Company in its acquisition of IMES Engineering, Inc.
shall be eligible to participate in the Cash Balance Account as described in
Article 4.

 

 

 

 

 

(c)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with IMES Engineering, Inc.
immediately prior to its acquisition by Curtiss-Wright Corporation shall be
included.

 

 

 

 

 

(d)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of IMES
Engineering, Inc., who is not an Employee of IMES Engineering, Inc. on
January 1, 2009 shall be eligible to become a Participant in accordance with
Article 2.01(b), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.


--------------------------------------------------------------------------------



134

 

 

 

 

26.

Nova Machine Products Corp.

 

 

 

 

 

Notwithstanding any provision hereof to the contrary, no Employee who is
employed at any operations or facilities acquired by the Company in its
acquisition of Nova Machine Products Corp. shall be eligible to become a
Participant in this Plan.

 

 

 

 

 

Effective January 1, 2008, Nova Machine Products Corp. employees will be
eligible to participate in the Cash Balance Account as described in Article 4.

 

 

 

 

27.

Trentec, Inc.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 24, 2004 whose immediate prior service
was with Trentec, Inc. and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Trentec,
Inc., who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Section 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

 

 

28.

Primagraphics

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 28, 2004 whose immediate prior service
was with Primagraphics and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his period of such prior
service shall be included.


--------------------------------------------------------------------------------



135

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Primagraphics, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

29.

IMC Magnetics Corporation

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee whose immediate prior service was with IMC Magnetics
Corporation and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with IMC prior to its
acquisition by Curtiss-Wright Corporation shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of IMC
Magnetics Corporation, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Article 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

30.

Scientech LLC.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 9, 2007, whose immediate prior service
was with Scientech LLC and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with Scientech LLC
prior to its acquisition by Curtiss-Wright Corporation shall be included.


--------------------------------------------------------------------------------



136

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Scientech LLC, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

31.

Valve Systems and Controls

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 1, 2007, whose immediate prior service
was with Valve Systems and Controls and who was employed by such entity at such
date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, his or her period of such
prior service determined from his or latest date of hire with Valve Systems and
Controls prior to its acquisition by Curtiss-Wright Corporation shall be
included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Valve
Systems and Controls, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Article 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

32.

Parylene Coating Services, Inc. (PCS)

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on September 3, 2008, whose immediate prior
service was with Parylene Coating Services, Inc. (PCS) and who was employed by
such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Parylene


--------------------------------------------------------------------------------



137

 

 

 

 

 

 

 

Coating Services, Inc. (PCS) prior to its acquisition by Curtiss-Wright
Corporation shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Parylene
Coating Services, Inc. (PCS), who is not an Employee described in paragraph (a),
shall be eligible to become a Participant in accordance with Article 2.01(b),
but shall not accrue any benefits under the Plan, except for benefits determined
in accordance with Article 4.

 

 

 

 

33.

V-Metro

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on October 15, 2008, whose immediate prior
service was with V-Metro and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of
January 1, 2009, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with V-Metro prior to its
acquisition by Curtiss-Wright Corporation shall be included.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of V-Metro,
who is not an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01(b), but shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

 

 

34.

Nu-Torque

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on January 16, 2009 whose immediate prior
service was with Nu-Torque and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Nu-Torque immediately
prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Nu-Torque,


--------------------------------------------------------------------------------



138

 

 

 

 

 

 

who is not an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01(b), but shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4.”

 

 

 

 

35.

EST Group

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on March 6, 2009 whose immediate prior service
was with EST Group and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of
July 1, 2009, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with EST Group immediately
prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of EST
Group, who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.

 

 

 

 

36.

Northeast Technology Corporation (NETCO)

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 15, 2009 whose immediate prior service
was with Northeast Technology Corporation (NETCO) and who was employed by such
entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Northeast Technology
Corporation (NETCO) immediately prior to its acquisition by Curtiss-Wright
Corporation.

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Northeast Technology Corporation (NETCO), who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article


--------------------------------------------------------------------------------



139

 

 

 

 

 

 

2.01(b), but shall not accrue any benefits under the Plan, except for benefits
determined in accordance with Article 4.

 

 

 

 

37.

Modumend, Inc.

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 19, 2009 whose immediate prior service
was with Modumend, Inc. and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01(b)(i) and (ii), provided, however, that such an Employee shall not
accrue any benefits under the Plan, except for benefits determined in accordance
with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Modumend, Inc.
immediately prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of
Modumend, Inc., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.

 

 

 

 

38.

Hybricon Corporation

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 1, 2010 whose immediate prior service
was with Hybricon Corporation and who was employed by such entity at such date:

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of October 1,
2010, and shall remain eligible so long as he or she continues to satisfy the
eligibility requirements in Article 2.01(b)(i) and (ii), provided, however, that
such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Hybricon Corporation
immediately prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Company in its acquisition of Hybricon
Corporation, who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Article 2.01(b), but shall
not accrue


--------------------------------------------------------------------------------



140

 

 

 

 

 

 

any benefits under the Plan, except for benefits determined in accordance with
Article 4.


--------------------------------------------------------------------------------



141

SCHEDULE K 1: SPECIAL PROVISIONS FOR SUPPLEMENTAL CREDITS FOR PARTICIPANTS
AFFECTED BY CERTAIN REDUCTIONS IN FORCE

 

 

1.

Target Rock Operations - August 1, 2000 through August 15, 2000

For each Participant employed at the Company’s Target Rock operations and whose
employment with the Company is terminated between August 1, 2000 and
August 15, 2000, in connection with or as a result of a reduction in force at
the Target Rock operations, a supplemental credit shall be added to his
Escalating Annuity Benefit. The amount of such supplemental credits shall be
determined as follows: an amount equal to the product of (i) 4/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years.

 

 

2.

Company-wide Operations - August 24, 2001 through November 17, 2001

For each Participant whose employment with the Company is terminated between
August 24, 2001 and November 17, 2001, in connection with or as a result of the
Company’s reduction in force program, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 8
years for a Participant who is a nonexempt employee.

 

 

3.

Corporate Headquarters, Farris, Gastonia, Shelby, Flight Systems – Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002

For each Participant whose employment with the Company is terminated between
February 1, 2002 and March 29, 2002, in connection with or as a result of the
Company’s reduction in force program at the Corporate headquarters, and at
Farris, Gastonia, Flight Systems – Miami, and Metal Improvement – Carlstadt
operations, a supplemental credit shall be added to his Escalating Annuity
Benefit. The amount of such supplemental credits, shall be determined as
follows: an amount equal to the product of (i) 8/75, (ii) his number of years of
Service, and (iii) his weekly base rate of pay, provided, however, that the
number of years of Service taken into account for this purpose shall not be less
than 4 years and shall not be greater than 24 years for a Participant who is a
salaried or exempt employee and shall not be greater than 8 years for a
Participant who is a nonexempt employee.

 

 

4.

Flight Systems – Shelby, Flight Systems – Lau/Vista, Flow Control – Target Rock,
Metal Improvement, and Corporate Headquarters: August 29, 2002 through October
31, 2002

For each Participant whose employment with the Company is terminated between
August 29, 2002 and October 31, 2002, in connection with or as a result of the
Company’s reduction in force program at the Flight Systems – Shelby, Flight
Systems – Lau/Vista, Flow Control – Target Rock, and Metal Improvement
operations and at the Corporate headquarters, a supplemental credit shall be
added to his Escalating Annuity Benefit. The amount of such supplemental
credits, shall be determined as follows: an amount equal to the product of (i)
8/75, (ii) his number of years of Service, and (iii) his weekly base rate of
pay, provided, however, that the number of years of Service taken into account
for this purpose shall not be less than 4 years

--------------------------------------------------------------------------------



142

and shall not be greater than 24 years for a Participant who is a salaried or
exempt employee and shall not be greater than 8 years for a Participant who is a
nonexempt employee.

 

 

5.

Metal Improvement: June 6, 2003 through June 30, 2003

For each Participant whose employment with the Company is terminated between
June 6, 2003 and June 30, 2003, in connection with or as a result of the
Company’s reduction in force program at the Metal Improvement operations, a
supplemental credit shall be added to his Escalating Annuity Benefit. The amount
of such supplemental credits, shall be determined as follows: an amount equal to
the product of (i) 8/75, (ii) his number of years of Service, and (iii) his
weekly base rate of pay, provided, however, that the number of years of Service
taken into account for this purpose shall not be less than 4 years and shall not
be greater than 24 years for a Participant who is a salaried or exempt employee
and shall not be greater than 8 years for a Participant who is a nonexempt
employee.

 

 

6.

Controls – Pine Brook, NJ and Commercial Technologies: March 10, 2004 through
April 9, 2004

For each Participant whose employment with the Company is terminated between
March 10, 2004 and April 9, 2004, in connection with or as a result of the
closure of the Controls – Pine Brook, NJ operations or the sale of the
Commercial Technologies business unit, a supplemental credit shall be added to
his Escalating Annuity Benefit. The amount of such supplemental credits, shall
be determined as follows: an amount equal to the product of (i) 8/75, (ii) his
number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 4 years and shall not be greater than 24 years for a
Participant who is a salaried or exempt employee and shall not be greater than 8
years for a Participant who is a nonexempt employee.

 

 

7.

Controls -- Synergy, San Diego, CA Business Unit: February 1, 2005 through April
15, 2005

For each Participant whose employment with the Company is terminated between
February 1, 2005 and April 15, 2005, in connection with or as a result of the
reduction in force at the Controls – Synergy, San Diego, CA business unit, a
supplemental credit shall be added to his Escalating Annuity Benefit. The amount
of such supplemental credit shall be determined as follows: an amount equal to
the product of (i) 8/75, (ii) the greater of (A) four or (B) his number of years
of Service, and (iii) his weekly base rate of pay, provided, however, that for a
Participant who is a nonexempt employee, the number taken into account for
purposes of item (ii) shall not be less than the sum of (A) two, plus (B) his
number of years of Service.

 

 

8.

Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
January 12, 2006 through February 10, 2006

For each Participant whose employment with the Company is terminated between
January 12, 2006 and February 10, 2006, in connection with or as a result of the
Company’s reduction in force program at the Controls Embedded Computing, San
Diego and Santa Clarita CA, and Littleton MA business units, and Controls
Integrated Sensing, Long Beach CA business unit, a supplemental credit shall be
added to his Escalating Annuity Benefit. The amount of such supplemental credit
shall be determined as follows: an amount equal to the product of (i) 4/75, (ii)
his number of years of Service, and (iii) his weekly base rate of pay, provided,
however, that the number of years of Service taken into account for this purpose
shall not be less than 2 years

--------------------------------------------------------------------------------



143

and shall not be greater than 24 years for a Participant who is a salaried or
exempt employee and shall not be greater than 6 years for a Participant who is a
nonexempt employee.

 

 

9.

Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
April 25, 2006 through June 10, 2006

For each Participant whose employment with the Company is terminated between
April 25, 2006 and June 10, 2006, in connection with or as a result of the
Company’s reduction in force program at the Controls Embedded Computing, San
Diego and Santa Clarita CA, Dayton, OH, Leesburg, VA and Littleton MA business
units a supplemental credit shall be added to his Escalating Annuity Benefit.
The amount of such supplemental credit shall be determined as follows: an amount
equal to the product of (i) 4/75, (ii) his number of years of Service, and (iii)
his weekly base rate of pay, provided, however, that the number of years of
Service taken into account for this purpose shall not be less than 2 years and
shall not be greater than 24 years for a Participant who is a salaried or exempt
employee and shall not be greater than 6 years for a Participant who is a
nonexempt employee.

--------------------------------------------------------------------------------



144

SCHEDULE K 2: SPECIAL VESTING PROVISIONS FOR PARTICIPANTS AFFECTED BY CERTAIN
REDUCTIONS IN FORCE

 

 

1.

Target Rock Operations - August 1, 2000 through August 15, 2000

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 1, 2000 and
August 15, 2000, in connection with or as a result of a reduction in force at
the Target Rock operations shall be 100% vested in his Normal Retirement Benefit
and his Escalating Annuity Benefit.

 

 

2.

Company-wide Operations - August 24, 2001 through November 17, 2001

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 24, 2001 and
November 17, 2001, in connection with or as a result of the Company’s reduction
in force program shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.

 

 

3.

Corporate Headquarters, Farris, Gastonia, Shelby, Flight Systems – Miami, and
Metal Improvement - Carlstadt: February 1, 2002 through March 29, 2002

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between February 1, 2002 and
March 29, 2002, in connection with or as a result of the Company’s reduction in
force program at Corporate headquarters, and at the Farris, Gastonia, Flight
Systems – Miami, and Metal Improvement – Carlstadt operations shall be 100%
vested in his Normal Retirement Benefit and his Escalating Annuity Benefit.

 

 

4.

Flight Systems – Shelby, Flight Systems – Lau/Vista, Flow Control – Target Rock,
Metal Improvement, and Corporate Headquarters: August 29, 2002 through October
31, 2002

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between August 29, 2002 and
October 31, 2002, in connection with or as a result of the Company’s reduction
in force program at the Flight Systems – Shelby, Flight Systems – Lau/Vista,
Flow Control – Target Rock, and Metal Improvement operations and at Corporate
headquarters shall be 100% vested in his Normal Retirement Benefit and his
Escalating Annuity Benefit.

 

 

5.

Metal Improvement: June 6, 2003 through June 30, 2003

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between June 6, 2003 and
June 30, 2003, in connection with or as a result of the Company’s reduction in
force program at the Metal Improvement operations shall be 100% vested in his
Normal Retirement Benefit and his Escalating Annuity Benefit.

 

 

6.

Controls – Pine Brook, NJ and Commercial Technologies: March 10, 2004 through
April 9, 2004

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between March 10, 2004 and
April 9, 2004, in connection with or as a result of the closure of the Controls
– Pine Brook, NJ operations or the sale of the Commercial Technologies business
unit shall be 100% vested in his Normal Retirement Benefit and his Escalating
Annuity Benefit.

--------------------------------------------------------------------------------



145

 

 

7.

Controls -- Synergy, San Diego, CA Business Unit: February 1, 2005 through April
15, 2005

Notwithstanding any provision hereof to the contrary, a Participant whose
employment with the Company is terminated between February 1, 2005 and
April 15, 2005, in connection with or as a result of the reduction in force at
the Controls - Synergy, San Diego, CA business unit, shall be 100% vested in his
Escalating Annuity Benefit.

 

 

8.

Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
January 12, 2006 through February 10, 2006

Notwithstanding any provisions hereof to the contrary, a Participant whose
employment with the Company is terminated between January 12, 2006 and
February 10, 2006, in connection with or as a result of the Company’s reduction
in force program at the Controls Embedded Computing, San Diego and Santa Clarita
CA, and Littleton MA business units, and Controls Integrated Sensing, Long Beach
CA Business Unit shall be 100% vested in any Normal Retirement Benefit and any
Escalating Annuity Benefit to which he or she may be eligible and entitled.

 

 

9.

Controls Embedded Computing San Diego and Santa Clarita CA and Littleton MA
Business Units, and Controls Integrated Sensing, Long Beach CA Business Unit:
April 25, 2006 through June 10, 2006

Notwithstanding any provisions hereof to the contrary, a Participant whose
employment with the Company is terminated between April 25, 2006 and
June 10, 2006, in connection with or as a result of the Company’s reduction in
force program at the Controls Embedded Computing, San Diego and Santa Clarita
CA, Dayton, OH, Leesburg, VA and Littleton MA business units, shall be 100%
vested in any Normal Retirement Benefit and any Escalating Annuity Benefit to
which he or she may be eligible and entitled.

--------------------------------------------------------------------------------



EMD APPENDIX

--------------------------------------------------------------------------------




 

CURTISS-WRIGHT CORPORATION

RETIREMENT PLAN

As Amended and Restated effective January 1, 2010

 

FIRST INSTRUMENT OF AMENDMENT


 

 

 

Recitals:

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety, effective as of January 1, 2010.

 

 

 

2.

The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan.

 

 

 

3.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component of the Plan for the following reasons:

 

 

 

 

a.

To change the time for determining the applicable interest rate under
Section 417(e) of the Internal Revenue Code;

 

 

 

 

b.

To determine an employee’s prior service for vesting and eligibility purposes
that is attributable to employment with an acquired entity;

 

 

 

 

c.

To allow eligible participants to accrue benefits under Article 6 of the Plan if
they transfer to a position with a non-U.S. affiliated company and then transfer
back to a position covered by the Plan;

 

 

 

 

d.

To provide that nonunion participants will not earn benefits during a personal
leave of absence beginning on or after January 1, 2011; and

 

 

 

 

e.

To reflect the terms of a new collective bargaining agreement covering employees
of Metal Improvement Company, LLC – Addison Division that increases their
benefit formula with respect to credited service earned on or after January 1,
2013.

 

 

 

4.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the EMD Component of the Plan to modify the provisions
relating to indemnification of members of the Administrative Committee and other
individuals performing fiduciary responsibilities with respect to the Plan.

 

 

 

5.

Sections 12.01 and 12.02 of the CWC Component and Section 18.A of the EMD
Component permit the Company to amend the Plan, by written instrument, at any
time and from time to time.

 

 

 

6.

Section 11.02(b) of the CWC Component and Section 12.B.2 of the EMD Component
authorize the Administrative Committee to adopt certain Plan amendments on
behalf of the Company.

1

--------------------------------------------------------------------------------




 

 

 

 

Amendment:

 

 

 

 

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended, effective as of the dates indicated below, in the
following respects.

 

 

 

 

The CWC Component of the Plan is amended as follows:

 

 

 

 

1.

Effective January 1, 2011, Section 1.23 of the CWC Component is amended in its
entirety to read as follows:

 

 

 

 

 

1.23

“IRS Interest Rate” means, effective January 1, 2011, the annual rate of
interest prescribed under Section 417(e)(3)(C) of the Code as determined for the
fifth full calendar month preceding the applicable Stability Period, except as
otherwise provided in paragraph (a) or (b) below.

 

 

 

 

 

 

(a)

For purposes of determining the amount of any lump sum payment with an Annuity
Starting Date between January 1, 2011 and December 31, 2011, the IRS Interest
Rate shall not be less than the annual rate of interest prescribed under Section
417(e)(3)(C) of the Code for December 2010.

 

 

 

 

 

 

(b)

For purposes of determining the annuity equivalent under Section 1.01(d) of
either the Cash Balance Account or employee contributions plus interest for an
Annuity Starting Date on or after January 1, 2011, the annuity benefit shall not
be less than an amount calculated by converting the applicable lump sum amount
as of December 31, 2010, plus interest credits (as determined pursuant to
Section 4.03 or 6.06) up to the Annuity Starting Date, into an annuity by using
the IRS Mortality Table and the annual rate of interest prescribed under
Section 417(e)(3)(C) of the Code for the first full calendar month prescribing
the applicable Stability Period.

 

 

 

 

2.

Effective January 1, 2011, Section 1.22 of the CWC Component is amended by
adding the following paragraph at the end of this section:

 

 

 

 

 

To the extent that Schedule J provides for recognizing service with an acquired
entity prior to an acquisition, hours of service with the acquired entity shall
be credited as Hours of Service for purposes of this Section 1.22. Effective for
acquisitions occurring on or after January 1, 2011, in the event that an
Employee’s actual hours of service prior to the acquisition date cannot be
determined on the basis of records maintained by the acquired entity, the
Employee’s Hours of Service shall be determined by multiplying his scheduled
work hours for the acquired entity times the number of full and partial pay
periods completed during the relevant period.

 

 

 

 

3.

Effective January 1, 2011, Section 1.46 of the CWC Component is amended by
adding the following paragraphs at the end of this section:

 

 

 

 

 

In any case where an Employee’s prior service with an acquired entity is
included for purposes of determining his Vesting Years of Service, the Employee
shall be credited with a Vesting Year of Service for each applicable calendar
year (as defined below) in which he is credited with 1,000 or more Hours of
Service with the acquired entity (as determined pursuant to Section 1.22). If
any such Employee does not earn at least

2

--------------------------------------------------------------------------------




 

 

 

 

 

1,000 Hours of Service in the acquisition year (as defined below) after the
acquisition date, the Employee shall also be credited with Hours of Service with
the acquired entity for purposes of determining whether the Employee has earned
a Vesting Year of Service for the acquisition year. In no event shall an
Employee be credited with more than one Vesting Year of Service for any calendar
year.

 

 

 

 

 

For purposes of this Section 1.46, the “acquisition year” means the calendar
year in which the acquisition of the acquired entity occurs, and an “applicable
calendar year” means the acquisition year and each prior calendar year that
includes or follows the Employee’s most recent date of hire by the acquired
entity.

 

 

 

 

4.

Effective January 1, 2011, Section 1.47 of the CWC Component is amended by
adding the following sentence at the end of this section:

 

 

 

 

 

In any case where an Employee’s prior service with an acquired entity is
included for purposes of determining whether he has completed a Year of
Eligibility Service, the Employee shall be credited with Hours of Service with
the acquired entity (as determined pursuant to Section 1.22).

 

 

 

 

5.

Effective January 31, 2010, Section 2.01 of the CWC Component is amended by
adding the following paragraph (h):

 

 

 

 

 

(h)

Notwithstanding paragraph (a), an Employee who transfers to a non-U.S.
Affiliated Company shall be eligible to accrue benefits under Article 6 if:

 

 

 

 

 

 

(i)

he is accruing benefits under Article 6 as of the transfer date; and

 

 

 

 

 

 

(ii)

after January 31, 2010 and without any break in service, he transfers from the
non-U.S. Affiliated Company to a position with the Company in which he is
eligible to accrue benefits under the Plan.

 

 

 

 

 

 

Benefit accruals for any such Employee based on the period of employment after
he again becomes an Employee shall be subject to the provisions of
Article 16(e).

 

 

 

 

6.

Effective January 1, 2011, Section 2.03(c) of the CWC Component is amended in
its entirety to read as follows:

 

 

 

 

 

(c)

Notwithstanding any provision of the Plan to the contrary and except as
otherwise provided in this paragraph, an Employee’s period of Leave of Absence
not otherwise included under paragraph (a) or (b) above shall be included for
purposes of determining the Employee’s Vesting Years of Service and Years of
Eligibility Service and the amount of his retirement benefits hereunder in
accordance with Articles 4, 6, and 9 provided that the Employee returns to the
employ of the Company at or before the expiration of the Leave of Absence. If
the Employee receives credit for service under the preceding sentence, the
Employee shall be deemed to have earned Compensation during the Leave of Absence
at the rate of pay he was receiving immediately prior to his Leave of Absence.
Notwithstanding the foregoing, in the case of an Employee whose

3

--------------------------------------------------------------------------------




 

 

 

 

 

employment is not covered by a collective bargaining agreement, any period of
leave beginning on or after January 1, 2011 that is classified by the Company as
a personal leave of absence shall not be included for purposes of determining
the amount of the Employee’s retirement benefits, and the Employee shall not be
deemed to have earned any Compensation for such period of leave.

 

 

 

7.

Effective January 1, 2013, Section 9.02(a)(viii) of the CWC Component is amended
by adding the following subparagraph (G) to read as follows:

 

 

 

 

(G)

With benefits commencing on or after January 1, 2013, $18.00 multiplied by his
Years of Credited Service on or after January 1, 2013 for any pension payments
due for months commencing on or after January 1, 2013.

 

 

 

8.

Effective January 31, 2010, Article 16(e) of the CWC Component is amended by
adding the following sentence:

 

 

 

 

In the case of an Employee described in Section 2.01(h), any compensation paid
by the non-U.S. Affiliated Company shall be excluded in determining the amount
of his benefits under the Plan, and Average Compensation shall be determined
pursuant to Section 1.06 by disregarding the Employee’s period of employment
with the non-U.S. Affiliated Company.

 

 

 

The EMD Component of the Plan is amended as follows:

 

 

 

9.

Effective January 1, 2010, Section 12.H of the EMD Component is amended in its
entirety to read as follows:

 

 

 

 

To the extent not compensated by insurance or otherwise, the Company shall
indemnify and hold harmless each member of the Administrative Committee, and
each partner and employee of the Company designated by the Administrative
Committee to carry out any fiduciary responsibility with respect to the Plan,
from any and all claims, losses, damages, expenses (including counsel fees
approved by the Company) and liabilities (including any amount paid in
settlement with the approval of the Company), arising from any act or omission
of such member, or partner or employee, except where the same is judicially
determined or is determined by the Company to be due to willful misconduct of
such member or employee. No assets of the Plan may be used for any such
indemnification.

 

 

 

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this amendment has been executed on this _____ day of
December, 2010.

 

 

 

 

 

Curtiss-Wright Corporation

 

 

Administrative Committee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------